Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.11 Filed 08/28/19 Page 1 of 442
A lb.


;_:_t CT Corporation                                                           Service of Process
                                                                               Transmittal
                                                                               08/08/2019
                                                                               CT Log Number 536021285
        TO:     Chris Dzbanski
                FORD MOTOR COMPANY
                1 American Rd Whq 421-E6
                Dearborn, MI 48126-2701


        RE:     Process Served in Michigan

        FOR:    Ford Motor Company (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                Aaron Gant, et at., Pltfs. vs. Ford Motor Company, etc., Dft.
        DOCUMENT(S) SERVED:             Letter, Proof of Service, Complaint
        COURT/AGENCY:                   Wayne County Circuit Court, MI
                                        Case # 19010455NZ
        NATURE OF ACTION:               Product Liability Litigation - Lemon Law - 2013 Ford Fusion, VIN:
                                        3FA6POHR9DR196668
        ON WHOM PROCESS WAS SERVED:     The Corporation Company, Plymouth, MI
        DATE AND HOUR OF SERVICE:       By Process Server on 08/08/2019 at 14:58
        JURISDICTION SERVED:            Michigan
        APPEARANCE OR ANSWER DUE:       None Specified
        ATTORNEY(S) / SENDER(S):        Kenneth a. Stern
                                        Stern Law, PLLC
                                        41850 W. Eleven Mile Road, Suite 121
                                        Novi, MI 48375-1857
                                        248-347-7315
        REMARKS:                        Please Note: Summons is not served at the time of service
        ACTION ITEMS:                   CT has retained the current log, Retain Date: 08/09/2019, Expected Purge Date:
                                        08/14/2019

                                        Image SOP

                                        Email Notification, Chris Dzbanski cdzbansk@ford.com


        SIGNED:                         The Corporation Company
        ADDRESS:                        40600 ANN ARBOR RD E STE 201
                                        Plymouth, MI 48170-4675
        TELEPHONE:                      213-337-4615




                                                                               Page 1 of 1 / KR
                                                                               Information displayed on this transmittal is for CT
                                                                               Corporation's record keeping purposes only and is provided to
                                                                               the recipient for quick reference. This information does not
                                                                               constitute a legal opinion as to the nature of action, the
                                                                               amount of damages, the answer date, or any information
                                                                               contained in the documents themselves. Recipient is
                                                                               responsible for interpreting said documents and for taking
                                                                               appropriate action. Signatures on certified mail receipts
                                                                               confirm receipt of package only, not contents.
              Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.12 Filed 08/28/19 Page 2 of 442
                                                                    41850 W 11 Mile Rd. Suite 121

         Stern Law, PUG                                             Novi, MI 48375

                                         vourlq,Yaljustice.com       844-808-7529




                                                                                               August 7, 2019


        Ford Motor Company
        c/o Resident Agent
        The Corporation Company
        40600 Ann Arbor Rd. E. Ste. 201
        Plymouth, MI 48170

        RE:   Aaron Gant, et al. v Ford Motor Company
              Case No. 19-010455-NZ

        Dear Sir/Madam:

        Enclosed find a Summons and Complaint issued against Ford Motor Company in connection with
112.,

        the above matter. Please provide these documents to your legal representative for an appropriate
        and timely response.


        Regards,




        Kenneth A. Stern, Esq.
        w/enc.

        cc:   Consumer Legal Remedies, APC
              c/o Michael D. Resnick, Esq. (email)
              Neil Gieleghem, Esq. (email)




         Product Liability I Mass Action I Birth Injury I Medical Malpractice I Personal Injury I   is
      Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.13 Filed 08/28/19 Page 3 of 442
                                                                                                                          SUMMONS
                                                                                                        Case No.: 19-010455-NZ


                                                              PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


              0 OFFICER CERTIFICATE                                      OR               0 AFFIDAVIT OF PROCESS SERVER

I certify that I am a sheriff, deputy sheriff, bailiff, appointed                  Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party (MCR 2.104[A][2]), and                      adult who is not a party or an officer of a corporate party, and
that: (notarization not required)                                                  that: (notarization required)

El I served personally a copy of the summons and complaint.

o I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
  together with
                         List all documents served with the Summons and Complaint


                                                                                                                            on the defendant(s):

Defendant's name                                     Complete address(es) of service                    Day, date, time




o I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
  have been unable to complete service.

Defendant's name                                     Complete address(es) of service                    Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
information, knowledge, and belief.


Service fee            Miles traveled     Fee                                 Signature
$                      $                  $

Incorrect address fee Miles traveled      Fee       Total fee                 Name (type or print)
$                                         $         $
                      $
                                                                              Title
Subscribed and sworn to before me on                                                                                        County, Michigan.
                                                  Date
My commission expires:                                   Signature:
                               Date                                                 Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                                        ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                            Attachments
                                                                    on
                                                                                      Day, date, time

                                                                    on behalf of
 Signature
      Ca rlita McMiller          Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.14 Filed 08/28/19 Page 4 of 442




                                                               STATE OF MICHIGAN
                                                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
8/2/20 194:30 PM




                                   Aaron Gant, et al.,


                                               Plaintiffs,


                                   FORD MOTOR COMPANY, a Delaware
WAYNECOU NTYCLE RK




                                   Corporation,                                        HON.
                                                                                       Case No.                  NZ
                                               Defendant.




                                  STERN LAW, PLLC                               CONSUMER LEGAL REMEDIES, APC
                                  BY: KENNETH A. STERN (P30722)                 BY: ALLEN-MICHEL D. RESNICK
                                  Attorneys for Plaintiffs                          JOHN NEIL GIELEGHEM
                                  41850 W. Eleven Mile Road, Suite 121          Co-Counsel for Plaintiffs
                                  Novi, MI 48375-1857                           The Resnick Building
                                  (248) 347-7315                                331 North Beverly Drive, Suite 2
        Cathy M. Garrett




                                  ken sternlawonline.com                        Beverly Hills, CA 90210-4715
                                                                                (310) 213-1398
                                                                                rnresnick@clrattorney.com
                                                                                ng@clrattorney.com


                                                     COMPLAINT AND RELIANCE ON JURY DEMAND
                                         There is no other civil action between these parties arising out of the same
19-010455- NZFILED IN MYOFFICE




                                         transaction or occurrence as alleged in this complaint pending in this court, nor has
                                         any such action been previously filed and dismissed or transferred after having been
                                         assigned to a judge in this court, nor do I know of any other civil action, not between
                                         these parties, arising out of the same transaction or occurrence as alleged in this
                                         complaint that is either pending or was previously filed and dismissed, transferred,
                                         or otherwise disposed of after having been assigned to a judge in this court.




                                                                                   1
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.15 Filed 08/28/19 Page 5 of 442




         Plaintiffs, by their attorneys, Stern Law, PLLC and Consumer Legal Remedies, APC,
 hereby file their complaint against the above named defendant, as follows:
                                 PRELIMINARY STATEMENT

         1.      Broadly stated, this lawsuit is a breach of warranty/fraud case based on defective

 transmissions that defendant Ford Motor Company installed in "Fusion" model cars between 2010

  — 2017. These transmissions were defectively designed and defectively manufactured, and failed

 to operate as Ford represented to consumers. Ford, however, continued to install these defective

 transmissions in Fusion cars, even though Ford knew of their defects. Even worse, Ford repeatedly

  lied to consumers as to the reasons for the problems consumers experienced. As a result, consumers

 were and are "stuck" in unsafe Fusion autos that have costly repairs and minimal resale value due
 to the transmission defects, which have been widely published. Due to the defects in the

 transmissions, Ford's failure to remedy those problems, and Ford's fraud on consumers, Plaintiffs

 have been forced to join the ranks of thousands of consumers who have sued Ford in courts

 nationwide.
         2.      The causes of action to this complaint ("Complaint") arise out of the warranty
 obligations of Ford for vehicles purchased by Plaintiffs and for which Ford issued a written

 warranty. Plaintiffs also allege that Ford concealed from Plaintiffs a known defect in the

 transmissions integrated into Plaintiffs' vehicles.
                                             PARTIES
                                             Defendant
         3.      Defendant Ford Motor Company ("Ford") is a corporation organized and in

 existence under the laws of the State of Delaware with its principal offices located in the City of

 Dearborn, Wayne County, Michigan, and registered with the Department of Licensing and

 Regulatory Affairs (LARA) to conduct business in Michigan. At all times relevant herein, Ford


                                                  2
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.16 Filed 08/28/19 Page 6 of 442




 was engaged in the business of designing, manufacturing, constructing, assembling, marketing,

 distributing, selling and/or importing automobiles and other motor vehicles and motor vehicle

 components in Michigan.

        4.      All acts of Ford corporate employees as alleged were authorized or ratified by an

 officer, director or managing agent of Ford.
                                              Plaintiffs

        5       Plaintiff Aaron Gant (for the purpose of this paragraph only, "Plaintiff'), is a citizen

 of the State of Missouri, residing in the City of Kansas City. On or about August 1, 2015, Plaintiff

 purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6POK93FR182390 (for the
 purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

 to preserve or maintain the utility or performance of the Vehicle or provide compensation if there
 was a failure in such utility or performance. The Vehicle was purchased or used primarily for

 personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

 defects and nonconformities to warranty and developed other serious defects and nonconformities

 to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

 continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

 material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

 Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

 Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

 As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

 Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

 not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

 fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of


                                                   3
    Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.17 Filed 08/28/19 Page 7 of 442




     obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

     Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

     actual damages in that the Vehicle's transmission and related components are substantially certain

     to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

     and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

             6.      Plaintiff Aaron Kinner (for the purpose of this paragraph only, "Plaintiff'), is a

      citizen of the State of Indiana, residing in the City of Indianapolis. On or about November 4, 2015,

     Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR9DR196668

     (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

     by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
_
     undertook to preserve or maintain the utility or performance of the Vehicle or provide

      compensation if there was a failure in such utility or performance. The Vehicle was purchased or
     used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

     with serious defects and nonconformities to warranty and developed other serious defects and

     nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

     experienced, and continues to experience, the Transmission Defect. The existence of the

     Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

     to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

     transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

     not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

     and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

     to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

     charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

     and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.18 Filed 08/28/19 Page 8 of 442




 and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
 harmed and suffered actual damages in that the Vehicle's transmission and related components are

 substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

 excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

 venue of this Court.
         7.      Plaintiff Abdemner Ortiz Velasquez (for the purpose of this paragraph only,

 "Plaintiff'), is a citizen of the State of Florida, residing in the City of Homestead. On or about June
 29, 2017, Plaintiff purchased a 2017 Ford Fusion, Vehicle Identification Number

 3FA6POHD4HR166391 (for the purpose of this paragraph only, the "Vehicle"), which was

 manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

 to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
 Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

 was purchased or used primarily for personal, family, or household purposes. The Vehicle was

 delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
 serious defects and nonconformities to warranty including, but not limited to, a defective

 transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when
 deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

 a defective transmission exhibiting the Transmission Defect and subject to premature failure,

 Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

 omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

 and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

 and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

 transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the


                                                    5
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.19 Filed 08/28/19 Page 9 of 442




  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise
  within the jurisdiction and venue of this Court.

         8.      Plaintiff Alexa Grass (for the purpose of this paragraph only, "Plaintiff"), is a

  citizen of the State of Oklahoma, residing in the City of Konewa. On or about May 4, 2015,

  Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA7CR211718
 (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

 and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                     6
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.20 Filed 08/28/19 Page 10 of 442




  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
          9.     Plaintiff Alexander Pearson (for the purpose of this paragraph only, "Plaintiff'), is

  a citizen of the State of Minnesota, residing in the City of Minneapolis. On or about February 12,

  2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number
  3FA6P0HR7DR385917 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle
  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the


                                                     7
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.21 Filed 08/28/19 Page 11 of 442




  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         10.     Plaintiff Alexandria Copeland (for the purpose of this paragraph only, "Plaintiff'),

  is a citizen of the State of Mississippi, residing in the City of Tupelo. On or about August 1, 2017,
  Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FA11P0HA5CR232857

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                     8
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.22 Filed 08/28/19 Page 12 of 442




  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are
  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

          11.     Plaintiff Alison Palumbo (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of New York, residing in the City of Tonawanda. On or about December 2,
  2014, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number

  3FA6P0H98FR191304 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the


                                                     9
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.23 Filed 08/28/19 Page 13 of 442




  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         12.     Plaintiffs Allen Patovisti and Sally Patovisti (for the purpose of this paragraph only,

  "Plaintiffs"), are citizens of the State of Michigan, residing in the City of Baraga. On or about June

  25, 2012, Plaintiffs purchased a 2011 Ford Fusion, Vehicle Identification Number

  3FAHPOJG1BR305977 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other
  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

  The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

  when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

  equipped with a defective transmission exhibiting the Transmission Defect and subject to

  premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

  on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

  loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

  of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

  repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,


                                                     10
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.24 Filed 08/28/19 Page 14 of 442




  diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

  the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

  transmission and related components are substantially certain to fail before their expected useful

  life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

  is otherwise within the jurisdiction and venue of this Court.

         13.     Plaintiff Amanda Forbes (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Texas, residing in the City of Wills Point. On or about November 1, 2015,
  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0HD5ER276944

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    11
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.25 Filed 08/28/19 Page 15 of 442




  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

          14.    Plaintiff Amanda Hollister (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Michigan, residing in the City of Wixom. On or about November 1, 2014,

  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H78ER115577

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    12
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.26 Filed 08/28/19 Page 16 of 442




  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         15.     Plaintiff Amanda Soller (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Ohio, residing in the City of Newark. On or about October 1, 2017, Plaintiff

  purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0G70DR372037 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there
  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious
  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but
  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the


                                                   13
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.27 Filed 08/28/19 Page 17 of 442




  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered
  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         16.     Plaintiff Amaurys Estrada (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Florida, residing in the City of Miami. On or about February 24, 2016,

  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0H73E5362508 (for

  the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by
  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered


                                                   14
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.28 Filed 08/28/19 Page 18 of 442




  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.
          17.     Plaintiff Amber Bradley (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Kansas, residing in the City of Wichita. On or about September 16, 2015,

  Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOJG2BR343542

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide
  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the
  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    15
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.29 Filed 08/28/19 Page 19 of 442




  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         18.     Plaintiff Amber Gondran (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Missouri, residing in the City of 0 'Fallon. On or about December 6, 2013,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H96DR156578

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    16
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.30 Filed 08/28/19 Page 20 of 442




  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         19.     Plaintiff Amy Boltz-Mielke (for the purpose of this paragraph only, "Plaintiff'), is
  a citizen of the State of Florida, residing in the City of Land O'Lakes. On or about September 1,

  2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

  3FA6POK93ER115836 (for the purpose of this paragraph only, the "Vehicle"), which was
  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective
  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and


                                                    17
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.31 Filed 08/28/19 Page 21 of 442




  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         20.     Plaintiff Andrea Gulley (for the purpose of this paragraph only, "Plaintiff"), is a
  citizen of the State of South Carolina, residing in the City of Abbeville. On or about November 1,

  2012, Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number

  3FAHP0JA2BR244439 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle
  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle
  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The
  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and


                                                     18
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.32 Filed 08/28/19 Page 22 of 442




  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         21.     Plaintiff Andrew Escutia (for the purpose of this paragraph only, "Plaintiff"), is a

  citizen of the State of Missouri, residing in the City of Lee's Summit. On or about January 1, 2014,

  Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0K97FR269001

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the
  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                     19
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.33 Filed 08/28/19 Page 23 of 442




  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         22.     Plaintiff Angela Carlson (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Utah, residing in the City of Cedar City. On or about July 1, 2017, Plaintiff

  purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POHD7ER316537 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by
  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for
  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain


                                                   20
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.34 Filed 08/28/19 Page 24 of 442




  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         23.     Plaintiff Angela Locker (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of North Carolina, residing in the City of Willow Springs. On or about May 5,

  2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

  3FA6P0K91DR132617 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.


                                                    21
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.35 Filed 08/28/19 Page 25 of 442




  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         24.     Plaintiff Angela Peoples-Hooks (for the purpose of this paragraph only,

  "Plaintiff"), is a citizen of the State of Virginia, residing in the City of Chesapeake. On or about

  December 1, 2013, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

  3FA6P0H78ER199268 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The
  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.


                                                     22
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.36 Filed 08/28/19 Page 26 of 442




  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         25.     Plaintiff Anthony Phillips (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Utah, residing in the City of Salt Lake City. On or about February 1, 2017,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHRODR218461

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the
  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in


                                                     23
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.37 Filed 08/28/19 Page 27 of 442




  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         26.     Plaintiff Antonio Garner (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of North Carolina, residing in the City of Durham. On or about April 1, 2015,

  Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H78FR241990

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the
  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in


                                                    24
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.38 Filed 08/28/19 Page 28 of 442




  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         27.     Plaintiff Arthur Roberts (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Florida, residing in the City of High Springs. On or about December 20,
  2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

  3FA6P0H71ER333456 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.


                                                    25
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.39 Filed 08/28/19 Page 29 of 442




  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         28.     Plaintiff Ashley Murphy (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Indiana, residing in the City of Granger. On or about March 16, 2016,

  Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H76GR197893

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
  undertook to preserve or maintain the utility or performance of the Vehicle or provide
  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the
  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in


                                                     26
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.40 Filed 08/28/19 Page 30 of 442




  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         29.      Plaintiff Azhari Tatum (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Illinois, residing in the City of Chicago. On or about April 22, 2017, Plaintiff

  purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0HD4ER259598 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.
  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00


                                                    27
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.41 Filed 08/28/19 Page 31 of 442




  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         30.     Plaintiff Barry Satarsky (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Florida, residing in the City of Boynton Beach. On or about November 28,

  2018, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number

  3FA6P0H77GR243795 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconfonnities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective
  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when
  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise


                                                    28
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.42 Filed 08/28/19 Page 32 of 442




  within the jurisdiction and venue of this Court.

         31.     Plaintiff Ben Bergstrom (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Indiana, residing in the City of Fort Wayne. On or about October 31, 2015,

  Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H71FR126552

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                     29
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.43 Filed 08/28/19 Page 33 of 442




  venue of this Court.

          32.     Plaintiff Benjamin Lazenby (for the purpose of this paragraph only, "Plaintiff"), is

  a citizen of the State of Texas, residing in the City of Mansfield. On or about July 21, 2017, Plaintiff

  purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H91ER267749 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for
  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.


                                                    30
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.44 Filed 08/28/19 Page 34 of 442




         33.     Plaintiff Bernice Norman (for the purpose of this paragraph only, "Plaintiff), is a

  citizen of the State of Indiana, residing in the City of Lake Station. On or about December 2, 2014,

  Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H7OFR158103

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

- experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.


                                                    31
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.45 Filed 08/28/19 Page 35 of 442




         34.     Plaintiff Beth Malafi (for the purpose of this paragraph only, "Plaintiff'), is a citizen

  of the State of Pennsylvania, residing in the City of Dornsife. On or about November 1, 2014,

  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0H71E5374057 (for

  the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for
  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered
  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         35.     Plaintiff Billy Davidson (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    32
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.46 Filed 08/28/19 Page 36 of 442




  citizen of the State of California, residing in the City of Porter Ranch. On or about July 1, 2013,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H73DR291614

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         36.     Plaintiff Bobby Dunahoo (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    33
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.47 Filed 08/28/19 Page 37 of 442




  citizen of the State of Oklahoma, residing in the City of Muskogee. On or about August 10, 2013,

  Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOHA2BR271971

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         37.     Plaintiff Bobby Johnson (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    34
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.48 Filed 08/28/19 Page 38 of 442




  citizen of the State of Alabama, residing in the City of Deatsville. On or about March 1, 2015,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H78DR301960

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the
  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         38.     Plaintiff Bonnie Foley (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    35
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.49 Filed 08/28/19 Page 39 of 442




  citizen of the State of Florida, residing in the City of Valrico. On or about December 9, 2013,

  Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOJG3BR143933
  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         39.     Plaintiff Brayden Wilson (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    36
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.50 Filed 08/28/19 Page 40 of 442




  citizen of the State of Utah, residing in the City of Draper. On or about April 1, 2017, Plaintiff

  purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H73FR233151 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain
  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         40.     Plaintiff Breanna Erison (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of North Carolina, residing in the City of Raleigh. On or about July 21, 2017,


                                                   37
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.51 Filed 08/28/19 Page 41 of 442




  Plaintiff purchased a 2017 Ford Fusion, Vehicle Identification Number 3FA6P0HD8HR269362

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         41.     Plaintiff Breeona Applegate (for the purpose of this paragraph only, "Plaintiff), is

  a citizen of the State of Washington, residing in the City of Vancouver. On or about August 1,


                                                    38
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.52 Filed 08/28/19 Page 42 of 442




  2015, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

  3FAHPOGA5CR340705 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         42.     Plaintiff Brenda Kadel (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Kansas, residing in the City of Beloit. On or about May 10, 2016, Plaintiff


                                                     39
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.53 Filed 08/28/19 Page 43 of 442




  purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR8DR361092 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the
  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue• of this Court.

         43.     Plaintiff Brenda Paul (for the purpose of this paragraph only, "Plaintiff), is a

  citizen of the State of Oregon, residing in the City of Grants Pass. On or about May 26, 2017,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H76DR299576


                                                   40
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.54 Filed 08/28/19 Page 44 of 442




  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the
  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         44.     Plaintiff Brian Bennett (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Oregon, residing in the City of Milton-Freewater. On or about June 1, 2015,

  Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHAOAR211864


                                                    41
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.55 Filed 08/28/19 Page 45 of 442




  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or
  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the
  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         45.     Plaintiff Brian Mclane (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Pennsylvania, residing in the City of Arlington Heights. On or about

  December 15, 2012, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number


                                                    42
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.56 Filed 08/28/19 Page 46 of 442




  3FA6P0H71DR166496 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,
  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest
  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

          46.     Plaintiff Brian Shearer (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Pennsylvania, residing in the City of Harrisburg. On or about January 1,

  2016, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number


                                                     43
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.57 Filed 08/28/19 Page 47 of 442




  3FA6P0K91FR162784 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective
  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,
  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest
  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.
          47.     Plaintiff Briana Shaw (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Tennessee, residing in the City of Brownsville. On or about April 1, 2014,

  Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHP0HG9AR333370


                                                     44
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.58 Filed 08/28/19 Page 48 of 442




  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         48.     Plaintiff Brittany May (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Kentucky, residing in the City of Louisville. On or about July 3, 2016,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H92DR132665


                                                    45
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.59 Filed 08/28/19 Page 49 of 442




  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or
  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         49.     Plaintiff Brittany Opsomer (for the purpose of this paragraph only, "Plaintiff), is

  a citizen of the State of Ohio, residing in the City of Deshler. On or about April 1, 2014, Plaintiff

  purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POHD3ER102161 (for the


                                                    46
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.60 Filed 08/28/19 Page 50 of 442




  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the
  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         50.     Plaintiff Bryan Alderman (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of New York, residing in the City of Gansevoort. On or about October 1, 2014,

  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0H75E5383344 (for

  the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by


                                                   47
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.61 Filed 08/28/19 Page 51 of 442




  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious
  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain
  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          51.     Plaintiff Bryce Johnson (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Florida, residing in the City of Cassandra. On or about April 1, 2015, Plaintiff

  purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H71DR347419 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook


                                                    48
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.62 Filed 08/28/19 Page 52 of 442




  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the
  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including
  but not limited to, the purchase price of the Vehicle, interest and finance charges, taxes,

  registration fees, out-of-pocket costs related to repairs to the transmission, the cost and
  inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle, and

  loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         52.     Plaintiff Brytney Harrier (for the purpose of this paragraph only, "Plaintiff), is a

  citizen of the State of Illinois, residing in the City of Danville. On or about May 1, 2016, Plaintiff

  purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0H72E5357851 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook


                                                   49
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.63 Filed 08/28/19 Page 53 of 442




  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the
  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         53.     Plaintiffs Candice McGaugh and Carole Johnson (for the purpose of this paragraph

  only, "Plaintiffs"), are citizens of the State of Michigan, residing in the City of South Haven. On

  or about July 20, 2013, Plaintiffs purchased a 2013 Ford Fusion, Vehicle Identification Number

  3FA6P0G79DR375650 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the


                                                   50
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.64 Filed 08/28/19 Page 54 of 442




  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

  The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

  when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

  equipped with a defective transmission exhibiting the Transmission Defect and subject to
  premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

  on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

  loss of money, property, and value to the Vehicle, including but not limited to, the purchase price
  of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

  repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

  diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

  the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

  transmission and related components are substantially certain to fail before their expected useful

  life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause
  is otherwise within the jurisdiction and venue of this Court.

         54.     Plaintiff Candith Araceli-Guzman (for the purpose of this paragraph only,

  "Plaintiff'), is a citizen of the State of Virginia, residing in the City of Parksley. On or about

  September 1, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

  3FA6POHR6DR171257 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the


                                                   51
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.65 Filed 08/28/19 Page 55 of 442




  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,
  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,
  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         55.     Plaintiff Carey Lester (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Oklahoma, residing in the City of Soper. On or about June 10, 2015, Plaintiff

  purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H73FR127332 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there


                                                     52
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.66 Filed 08/28/19 Page 56 of 442




  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered
  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         56.     Plaintiff Carlos Richardson (for the purpose of this paragraph only, "Plaintiff'), is

  a citizen of the State of Virginia, residing in the City of Cedar Bluff. On or about January 1, 2014,

  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0HD8E5368018

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or


                                                   53
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.67 Filed 08/28/19 Page 57 of 442




  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and
  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
          57.     Plaintiff Carly Goldstein (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Pennsylvania, residing in the City of Wrightstown. On or about September

  3, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

  3FA6P0HR3DR348069 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle


                                                    54
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.68 Filed 08/28/19 Page 58 of 442




  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         58.      Plaintiff Carol Vantyne (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of New Hampshire, residing in the City of Seabrook. On or about September

  1, 2014, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

  3FA6POHRXDR173349 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle


                                                     55
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.69 Filed 08/28/19 Page 59 of 442




  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

          59.     Plaintiffs Carolyn Engelbrecht and Victoria Baslee (for the purpose of this

  paragraph only, "Plaintiffs"), are citizens of the State of Kansas, residing in the City of Wichita.

  On or about May 31, 2016, Plaintiffs purchased a 2016 Ford Fusion, Vehicle Identification

  Number 3FA6P0G78GR383288 (for the purpose of this paragraph only, the "Vehicle"), which

  was manufactured and/or distributed by Ford. Express warranties accompanied the sale of the

  Vehicle to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance

  of the Vehicle or provide compensation if there was a failure in such utility or performance. The


                                                     56
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.70 Filed 08/28/19 Page 60 of 442




  Vehicle was purchased or used primarily for personal, family, or household purposes. The Vehicle

  was delivered to Plaintiffs with serious defects and nonconformities to warranty and developed

  other serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

  The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

  when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

  equipped with a defective transmission exhibiting the Transmission Defect and subject to

  premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

  on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

  loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

  of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

  repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

  diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

  the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's
  transmission and related components are substantially certain to fail before their expected useful

  life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

  is otherwise within the jurisdiction and venue of this Court.
         60.     Plaintiff Carolyn Kane (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Texas, residing in the City of Pearland. On or about February 11, 2013,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR2DR201077

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or


                                                   57
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.71 Filed 08/28/19 Page 61 of 442




  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

— charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are
  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
          61.     Plaintiffs Carolyn Sue Selander and Christopher Molina (for the purpose of this

  paragraph only, "Plaintiffs"), are citizens of the State of Ohio, residing in the City of Flint. On or

  about June 3, 2015, Plaintiffs purchased a 2015 Ford Fusion, Vehicle Identification Number

  3FA6P0G76FR291160 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle


                                                    58
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.72 Filed 08/28/19 Page 62 of 442




  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

  The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

  when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

  equipped with a defective transmission exhibiting the Transmission Defect and subject to

  premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

  on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

  loss of money, property, and value to the Vehicle, including but not limited to, the purchase price
  of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

  repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

  diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

  the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

  transmission and related components are substantially certain to fail before their expected useful

  life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

  is otherwise within the jurisdiction and venue of this Court.

         62.     Plaintiff Carter Myers (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Virginia, residing in the City of Norfolk. On or about October 1, 2016,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H75DR367477

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or


                                                   59
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.73 Filed 08/28/19 Page 63 of 442




  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         63.     Plaintiff Cartez Whitehorn (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Missouri, residing in the City of Ferguson. On or about June 1, 2016, Plaintiff

  purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H79ER262216 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for


                                                    60
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.74 Filed 08/28/19 Page 64 of 442




  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconfonnities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration
  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain
  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         64.     Plaintiff Casey Adair (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Kentucky, residing in the City of Louisville. On or about August 6, 2013,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H71DR335710

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff


                                                   61
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.75 Filed 08/28/19 Page 65 of 442




  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         65.     Plaintiff Casey Stanley (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of North Carolina, residing in the City of Liberty. On or about September 10,

  2017, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

  1FA6P0G78E5369164 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was


                                                    62
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.76 Filed 08/28/19 Page 66 of 442




  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconfornaities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.
  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

         66.     Plaintiff Cassie Shorty (for the purpose of this paragraph only, "Plaintiff"), is a

  citizen of the State of Mississippi, residing in the City of Horn Lake. On or about June 1, 2017,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H76DR216728

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff


                                                     63
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.77 Filed 08/28/19 Page 67 of 442




  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are
  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         67.     Plaintiff Catherine Hellums (for the purpose of this paragraph only, "Plaintiff'), is
  a citizen of the State of Illinois, residing in the City of Cisne. On or about July 26, 2014, Plaintiff

  purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H75ER175249 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious


                                                    64
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.78 Filed 08/28/19 Page 68 of 442




  defects and nonconformities to warranty and developed other serious defects and nonconformities
  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the
  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain
  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         68.     Plaintiff Champaine Wigfall (for the purpose of this paragraph only, "Plaintiff'), is

  a citizen of the State of South Carolina, residing in the City of Goose Creek. On or about December

  1, 2015, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

  3FAHPOHA4CR121913 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                   65
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.79 Filed 08/28/19 Page 69 of 442




  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest
  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

          69.     Plaintiff Charles Taylor (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Pennsylvania, residing in the City of Red Lion. On or about July 1, 2017,

  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H72ER153953

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and


                                                     66
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.80 Filed 08/28/19 Page 70 of 442




  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
          70.     Plaintiffs Charlie Paul and Berlinda Paul (for the purpose of this paragraph only,
  "Plaintiffs"), are citizens of the State of Oklahoma, residing in the City of Lawton. On or about

  January 1, 2016, Plaintiffs purchased a 2016 Ford Fusion, Vehicle Identification Number

  1FA6POHD7G5118028 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the
  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other


                                                    67
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.81 Filed 08/28/19 Page 71 of 442




  serious defects and nonconformities to warranty including, but not limited to, a defective
  transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

  The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

  when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

  equipped with a defective transmission exhibiting the Transmission Defect and subject to

  premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

  on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable
  loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

  of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

  repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

  diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

  the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

  transmission and related components are substantially certain to fail before their expected useful
  life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

  is otherwise within the jurisdiction and venue of this Court.

         71.     Plaintiff Cheryl Carry (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Texas, residing in the City of Beaumont. On or about October 23, 2018,

  Plaintiff purchased a 2017 Ford Fusion, Vehicle Identification Number 3FA6P0H76HR358924

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and


                                                   68
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.82 Filed 08/28/19 Page 72 of 442




  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         72.     Plaintiff Christian Tietjen (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Utah, residing in the City of Saratoga Springs. On or about May 31, 2014,

  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POHD4ER184157

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and


                                                    69
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.83 Filed 08/28/19 Page 73 of 442




  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
          73.    Plaintiff Christine Taylor (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Pennsylvania, residing in the City of Northern Cambria. On or about April

  1, 2015, Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number

  3FAHPOHAXAR409352 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    70
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.84 Filed 08/28/19 Page 74 of 442




  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The
  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission
  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.
  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

          74.     Plaintiff Christoper Morss (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of California, residing in the City of Westminster. On or about June 1, 2016,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H74DR127921

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and


                                                     71
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.85 Filed 08/28/19 Page 75 of 442




  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         75.     Plaintiff Christopher Hodge (for the purpose of this paragraph only, "Plaintiff'), is

  a citizen of the State of New York, residing in the City of Elmira. On or about January 3, 2015,
  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H94ER285579

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and


                                                    72
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.86 Filed 08/28/19 Page 76 of 442




  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

          76.    Plaintiff Christopher Oliver (for the purpose of this paragraph only, "Plaintiff'), is

  a citizen of the State of Florida, residing in the City of Pensacola. On or about November 14,2013,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR8DR288841

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and


                                                    73
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.87 Filed 08/28/19 Page 77 of 442




  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         77.     Plaintiff Claudia Franklin (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Louisiana, residing in the City of Baton Rouge. On or about September 24,
  2017, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

  3FA6P0G71DR303373 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    74
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.88 Filed 08/28/19 Page 78 of 442




  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with
  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.
  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

          78.    Plaintiff Clifton Coleman (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Wisconsin, residing in the City of Milwaukee. On or about March 1, 2014,

  Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHAlAR203434

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and


                                                     75
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.89 Filed 08/28/19 Page 79 of 442




  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

          79.    Plaintiff Clinton MeGee (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Kansas, residing in the City of Bonner Springs. On or about August 21,

  2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

  3FA6P0H73DR135301 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    76
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.90 Filed 08/28/19 Page 80 of 442




  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harMed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

          80.     Plaintiff Cody Kolbe (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Iowa, residing in the City of Urbandale. On or about March 1, 2015, Plaintiff

  purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR7DR144682 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities


                                                     77
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.91 Filed 08/28/19 Page 81 of 442




  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered
  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         81.     Plaintiff Cody Rainwater (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Colorado, residing in the City of Colorado Springs. On or about January 28,

  2017, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

  3FA6POHD6ER107970 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective


                                                   78
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.92 Filed 08/28/19 Page 82 of 442




  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

          82.     Plaintiff Corey Kopriva (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Michigan, residing in the City of Redford. On or about July 1, 2016, Plaintiff

  purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOJA6AR360600 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and


                                                     79
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.93 Filed 08/28/19 Page 83 of 442




  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         83.     Plaintiff Corey Passino (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of New York, residing in the City of Plattsburg. On or about March 10, 2015,

  Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H75DR320434

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the


                                                   80
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.94 Filed 08/28/19 Page 84 of 442




  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
         84.     Plaintiff Crystal Rhodes (for the purpose of this paragraph only, "Plaintiff'), is a
  citizen of the State of North Carolina, residing in the City of Bamardsville. On or about August 1,

  2013, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

  3FA6P0HR4DR389343 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The


                                                    81
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.95 Filed 08/28/19 Page 85 of 442




  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.
          85.     Plaintiff Cynthia Craft (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Texas, residing in the City of Amarillo. On or about July 7, 2015, Plaintiff

  purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR5DR185294 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a


                                                     82
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.96 Filed 08/28/19 Page 86 of 442




  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.
  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the
  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain
  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         86.     Plaintiff Damion Greene (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of North Carolina, residing in the City of Morganton. On or about August 9,
  2017, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number

  3FA6POHDXFR207104 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle
  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when


                                                   83
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.97 Filed 08/28/19 Page 87 of 442




  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission
  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.
  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

          87.     Plaintiff Damion Mullins (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Texas, residing in the City of Richmond. On or about June 1, 2016, Plaintiff
  purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POK95ER361383 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.


                                                     84
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.98 Filed 08/28/19 Page 88 of 442




  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00
  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         88.     Plaintiffs Dana Hall and Janice Duncan (for the purpose of this paragraph only,

  "Plaintiffs"), are citizens of the State of Oklahoma, residing in the City of Yukon. On or about

  June 1, 2017, Plaintiffs purchased a 2010 Ford Fusion, Vehicle Identification Number
  3FAHPOJA6AR335048 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

  The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

  when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was


                                                   85
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.99 Filed 08/28/19 Page 89 of 442




  equipped with a defective transmission exhibiting the Transmission Defect and subject to

  premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs reliance

  on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

  loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

  of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

  repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

  diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

  the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

  transmission and related components are substantially certain to fail before their expected useful

  life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

  is otherwise within the jurisdiction and venue of this Court.

          89.     Plaintiff D'Anaeise Williams Ryan (for the purpose of this paragraph only,

  "Plaintiff'), is a citizen of the State of Michigan, residing in the City of Detroit. On or about March

  1, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number

  3FA6P0H75FR162258 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with


                                                    86
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.100 Filed 08/28/19 Page 90 of 442




  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.
         90.      Plaintiff Daniel Gonzales (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Colorado, residing in the City of Colorado Springs. On or about December

  1, 2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number
  3FA6POT92GR268211 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with


                                                     87
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.101 Filed 08/28/19 Page 91 of 442




  a defective transmission exhibiting the Transmission Defect and subject to premature failure,

  Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

  omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

  and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

  and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

  transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

  value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

  Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

  related components are substantially certain to fail before their expected useful life has run.

  Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

  within the jurisdiction and venue of this Court.

          91.     Plaintiff Danny Lassiter (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of North Carolina, residing in the City of Kittrell. On or about October 10,
  2014, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

  3FAHP0HG2CR293524 (for the purpose of this paragraph only, the "Vehicle"), which was

  manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

  to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

  Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

  was purchased or used primarily for personal, family, or household purposes. The Vehicle was

  delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

  serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

  existence of the Transmission Defect is a material fact that Plaintiff would have considered when

  deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with


                                                     88
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.102 Filed 08/28/19 Page 92 of 442




    a defective transmission exhibiting the Transmission Defect and subject to premature failure,

    Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

    omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

    and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

    and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

    transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

    value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

    Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

    related components are substantially certain to fail before their expected useful life has run.

    Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

—   within the jurisdiction and venue of this Court.
            92.     Plaintiff Danny Wagner (for the purpose of this paragraph only, "Plaintiff'), is a

    citizen of the State of Pennsylvania, residing in the City of Johnstown. On or about February 6,

    2012, Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number

    3FAHPOHA1BR208683 (for the purpose of this paragraph only, the "Vehicle"), which was

    manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

    to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

    Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

    was purchased or used primarily for personal, family, or household purposes. The Vehicle was

    delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

    serious defects and nonconformities to warranty including, but not limited to, a defective

    transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

    existence of the Transmission Defect is a material fact that Plaintiff would have considered when

    deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with


                                                       89
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.103 Filed 08/28/19 Page 93 of 442




    a defective transmission exhibiting the Transmission Defect and subject to premature failure,

    Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

    omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

    and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

    and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

    transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

    value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission
    Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

    related components are substantially certain to fail before their expected useful life has run.

    Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

-   within the jurisdiction and venue of this Court.
            93.     Plaintiff Darlene Winger (for the purpose of this paragraph only, "Plaintiff'), is a

    citizen of the State of Minnesota, residing in the City of Aurora. On or about April 8,2011, Plaintiff
    purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHA8AR429051 (for the

    purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

    Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

    to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

    was a failure in such utility or performance. The Vehicle was purchased or used primarily for

    personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

    defects and nonconformities to warranty and developed other serious defects and nonconformities

    to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

    continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

    material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

    Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the


                                                       90
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.104 Filed 08/28/19 Page 94 of 442




  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered
  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

         94.     Plaintiff Darrell Harvey (for the purpose of this paragraph only, "Plaintiff"), is a
  citizen of the State of Tennessee, residing in the City of Memphis. On or about April 29, 2015,

  Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0HD4FR202948

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would


                                                   91
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.105 Filed 08/28/19 Page 95 of 442




  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are
  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.
          95.    Plaintiff David Garcia (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of New Jersey, residing in the City of River Edge. On or about March 15, 2015,

  Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POK98ER152624

  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would


                                                    92
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.106 Filed 08/28/19 Page 96 of 442




  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

  to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

  charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

  and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

  harmed and suffered actual damages in that the Vehicle's transmission and related components are

  substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

  excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

  venue of this Court.

         96.     Plaintiff David Glover (for the purpose of this paragraph only, "Plaintiff'), is a
  citizen of the State of Texas, residing in the City of Conroe. On or about July 1, 2016, Plaintiff

  purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOJA3CR219373 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.


                                                    93
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.107 Filed 08/28/19 Page 97 of 442




  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain
  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          97.    Plaintiff David Helms (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Illinois, residing in the City of Morton. On or about May 18, 2012, Plaintiff
  purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHAXCR197894 (for the

  purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by
  Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

  to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

  was a failure in such utility or performance. The Vehicle was purchased or used primarily for

  personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

  defects and nonconformities to warranty and developed other serious defects and nonconformities

  to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

  continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

  material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

  Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

  Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

  As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,


                                                   94
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.108 Filed 08/28/19 Page 98 of 442




  Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

  not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

  fees, out-of-pocket costs related to repairs to the transmission, the coa and inconvenience of

  obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

  Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

  actual damages in that the Vehicle's transmission and related components are substantially certain

  to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

  and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          98.    Plaintiffs David Hobbs and Michelle Hobbs (for the purpose of this paragraph only,

  "Plaintiffs"), are citizens of the State of Pennsylvania, residing in the City of North Versailles. On

  or about November 1 2016, Plaintiffs purchased a 2013 Ford Fusion, Vehicle Identification

  Number 3FA6P0H9XDR139802 (for the purpose of this paragraph only, the "Vehicle"), which

  was manufactured and/or distributed by Ford. Express warranties accompanied the sale of the

  Vehicle to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance
  of the Vehicle or provide compensation if there was a failure in such utility or performance. The

  Vehicle was purchased or used primarily for personal, family, or household purposes. The Vehicle

  was delivered to Plaintiffs with serious defects and nonconformities to warranty and developed

  other serious defects and nonconformities to warranty including, but not limited to, a defective

  transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

  The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

  when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

  equipped with a defective transmission exhibiting the Transmission Defect and subject to

  premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

  on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable


                                                   95
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.109 Filed 08/28/19 Page 99 of 442




  loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

  of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

  repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

  diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

  the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

  transmission and related components are substantially certain to fail before their expected useful

  life has run. Plaintiffs seeks damages in excess of $25,000,00 and/or equitable relief, and this cause

  is otherwise within the jurisdiction and venue of this Court.
         99.     Plaintiff David Kettner (for the purpose of this paragraph only, "Plaintiff'), is a

  citizen of the State of Minnesota, residing in the City of Newport. On or about February 23, 2016,

  Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHP0JA3CR444490
  (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

  by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  undertook to preserve or maintain the utility or performance of the Vehicle or provide

  compensation if there was a failure in such utility or performance. The Vehicle was purchased or

  used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

  with serious defects and nonconformities to warranty and developed other serious defects and

  nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

  experienced, and continues to experience, the Transmission Defect. The existence of the

  Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

  to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

  transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

  not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value


                                                   96
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.110 Filed 08/28/19 Page 100 of 442




   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           100. Plaintiff David Leib (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Iowa, residing in the City of Oskaloosa. On or about July 7, 2015, Plaintiff purchased

   a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H98ER317689 (for the purpose of this

   paragraph only, the "Vehicle"), which was manufactured and/or distributed by Ford. Express

   warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook to preserve
   or maintain the utility or performance of the Vehicle or provide compensation if there was a failure

   in such utility or performance. The Vehicle was purchased or used primarily for personal, family,

   or household purposes. The Vehicle was delivered to Plaintiff with serious defects and

   nonconformities to warranty and developed other serious defects and nonconformities to warranty

   including, but not limited to, a defective transmission. Plaintiff has experienced, and continues to

   experience, the Transmission Defect. The existence of the Transmission Defect is a material fact

   that Plaintiff would have considered when deciding whether to purchase the Vehicle. Had Plaintiff

   known that the Vehicle was equipped with a defective transmission exhibiting the Transmission

   Defect and subject to premature failure, Plaintiff would not have purchased it at all. As a result of

   Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations, Plaintiff suffered

   an ascertainable loss of money, property, and value to the Vehicle, including but not limited to,


                                                     97
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.111 Filed 08/28/19 Page 101 of 442




   the purchase price of the Vehicle, interest and finance charges, taxes, registration fees, out-of-

   pocket costs related to repairs to the transmission, the cost and inconvenience of obtaining

   alternative transportation, diminution in the value of the Vehicle, and loss of use of the Vehicle.

   Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered actual
   damages in that the Vehicle's transmission and related components are substantially certain to fail

   before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00 and/or

   equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.
           101. Plaintiff Deajia Thompson (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Alabama, residing in the City of Huntsville. On or about September 15,

   2014, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHPOHAOCR304466 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconfon-nities to warranty including, but not limited to, a defective
   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with
   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest


                                                     98
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.112 Filed 08/28/19 Page 102 of 442




   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          102. Plaintiff Deborah Collins (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Florida, residing in the City of Jacksonville. On or about March 27, 2015,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHA2AR155488

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance


                                                      99
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.113 Filed 08/28/19 Page 103 of 442




   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          103. Plaintiff Deborah Engelbracht (for the purpose of this paragraph only, "Plaintiff'),

   is a citizen of the State of Georgia, residing in the City of Conyers. On or about June 1, 2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G70GR374987
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance


                                                    100
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.114 Filed 08/28/19 Page 104 of 442




   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           104. Plaintiff Debra Potts (for the purpose of this paragraph only, "Plaintiff"), is a citizen

   of the State of Georgia, residing in the City of Stephens. On or about July 20, 2014, Plaintiff

   purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H72GR296503 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration


                                                    101
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.115 Filed 08/28/19 Page 105 of 442




   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          105. Plaintiff Debra Smith (for the purpose of this paragraph only, "Plaintiff'), is a
   citizen of the State of Illinois, residing in the City of Chicago. On or about January 1, 2014,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0H78E5360169 (for

   the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of


                                                   102
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.116 Filed 08/28/19 Page 106 of 442




   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          106. Plaintiff Deidra Marsh (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of West Virginia, residing in the City of Weston. On or about July 1, 2016,
   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H78ER143556

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiff's reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    103
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.117 Filed 08/28/19 Page 107 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           107. Plaintiff Delphine Nutt (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Michigan, residing in the City of Livonia. On or about September 1, 2014,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H78ER102439

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    104
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.118 Filed 08/28/19 Page 108 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          108. Plaintiff Demarion Whiteside (for the purpose of this paragraph only, "Plaintiff"),

   is a citizen of the State of Alabama, residing in the City of Anniston. On or about October 19,

   2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number
   3FA6P0G70GR210753 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle
   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the


                                                     105
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.119 Filed 08/28/19 Page 109 of 442




   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          109. Plaintiff Derrica Holmes (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Mississippi, residing in the City of Port Gibson. On or about March 1, 2017,
   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0H7XE5378270

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                      106
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.120 Filed 08/28/19 Page 110 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          110. Plaintiff Derrick Ervin (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Michigan, residing in the City of Lake City. On or about July 1, 2017,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H7XDR275488

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    107
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.121 Filed 08/28/19 Page 111 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          111. Plaintiff Desiree Walters (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Tennessee, residing in the City of Nashville. On or about April 1, 2017,
   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POK9XER183924

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there Was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    108
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.122 Filed 08/28/19 Page 112 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          112. Plaintiff Diamond Rivera (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Fort Myers. On or about April 1, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H98DR310577
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    109
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.123 Filed 08/28/19 Page 113 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          113. Plaintiff Diane Cardwell (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Georgia, residing in the City of Riverdale. On or about December 24, 2015,
   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H73GR274283

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    110
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.124 Filed 08/28/19 Page 114 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          114. Plaintiff Diane Waggoner (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Texas, residing in the City of Athens. On or about November 30, 2016,
   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6POHD4E5000970
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    111
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.125 Filed 08/28/19 Page 115 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          115. Plaintiff Dillon Vansickle (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Michigan, residing in the City of Waterford. On or about May 1, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POD93DR115914

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    112
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.126 Filed 08/28/19 Page 116 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           116. Plaintiff Dominique Haggard (for the purpose of this paragraph only, "Plaintiff"),

   is a citizen of the State of California, residing in the City of Hayward. On or about March 1, 2018,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H79GR147652

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    113
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.127 Filed 08/28/19 Page 117 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          117. Plaintiff Donna Lindsey (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of North Carolina, residing in the City of Louisburg. On or about June 1, 2016,
   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOJA8CR112979

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs rerated to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    114
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.128 Filed 08/28/19 Page 118 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          118. Plaintiff Donovon Mancilman (for the purpose of this paragraph only, "Plaintiff'),

   is a citizen of the State of Minnesota, residing in the City of Plainview. On or about March 1, 2014,
   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA7CR365331

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    115
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.129 Filed 08/28/19 Page 119 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          119. Plaintiff Doug McGinnis (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Illinois, residing in the City of Abingdon. On or about December 11, 2018,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 1FA6P0H77G5116659

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    116
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.130 Filed 08/28/19 Page 120 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          120. Plaintiff Dualex Soto (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Texas, residing in the City of Justin. On or about December 1, 2014, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR6DR290832 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there
   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious
   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the


                                                    117
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.131 Filed 08/28/19 Page 121 of 442




   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          121. Plaintiff Dylan Lear (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Kentucky, residing in the City of Louisville. On or about September 28, 2018,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0K98GR399306

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was


                                                    118
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.132 Filed 08/28/19 Page 122 of 442




   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          122. Plaintiff Eddie Sue Jinks (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Jacksonville. On or about December 1, 2014,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H73DR364125

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or
   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was


                                                    119
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.133 Filed 08/28/19 Page 123 of 442




   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          123. Plaintiff Elizabeth Reyes (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Colorado, residing in the City of Thornton. On or about April 1, 2016,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H77ER259248

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was


                                                    120
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.134 Filed 08/28/19 Page 124 of 442




   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          124. Plaintiff Elizabeth Stokes (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Indiana, residing in the City of Ladoga. On or about November 1, 2017,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H93ER352611

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and fmance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was


                                                    121
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.135 Filed 08/28/19 Page 125 of 442




   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          125. Plaintiff Erasmo Cuba (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Texas, residing in the City of Sullivan City. On or about July 5, 2013,
   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR5DR388170

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 — undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was


                                                    122
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.136 Filed 08/28/19 Page 126 of 442




   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          126. Plaintiff Eric Wiltshire (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Ohio, residing in the City of Toledo. On or about July 29, 2016, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H7XDR384436 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by
   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered


                                                   123
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.137 Filed 08/28/19 Page 127 of 442




   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          127. Plaintiffs Erin Barranti and Scott Barranti (for the purpose of this paragraph only,

   "Plaintiffs"), are citizens of the State of Florida, residing in the City of Malabar. On or about

   October 15, 2015, Plaintiffs purchased a 2014 Ford Fusion, Vehicle Identification Number

   1FA6P0G76E5384701 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle
   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle
   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's


                                                    124
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.138 Filed 08/28/19 Page 128 of 442




   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.

          128. Plaintiff Ernest Hanaway (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New Jersey, residing in the City of Hamilton. On or about May 31, 2009,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHA8AR118798

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    125
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.139 Filed 08/28/19 Page 129 of 442




   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          129. Plaintiff Felicia Greene (for the purpose of this paragraph only, "Plaintiff'), is a
   citizen of the State of Michigan, residing in the City of Riverview. On or about August 10, 2017,

   Plaintiff purchased a 2017 Ford Fusion, Vehicle Identification Number 3FA6POK94HR117244

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    126
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.140 Filed 08/28/19 Page 130 of 442




   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          130. Plaintiff Felipe Fernandes (for the purpose of this paragraph only, "Plaintiff"), is a
   citizen of the State of Massachusetts, residing in the City of Tewksbury. On or about April 1, 2017,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POHD1ER332006

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    127
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.141 Filed 08/28/19 Page 131 of 442




   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           131. Plaintiffs Frederick Seemann and Frederick Seemann, Jr. (for the purpose of this

   paragraph only, "Plaintiffs"), are citizens of the State of Florida, residing in the City of Gainesville.

   On or about November 21, 2012, Plaintiffs purchased a 2013 Ford Fusion, Vehicle Identification

   Number 3FA6P0H78DR138274 (for the purpose of this paragraph only, the "Vehicle"), which

   was manufactured and/or distributed by Ford. Express warranties accompanied the sale of the
   Vehicle to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance

   of the Vehicle or provide compensation if there was a failure in such utility or performance. The

   Vehicle was purchased or used primarily for personal, family, or household purposes. The Vehicle

   was delivered to Plaintiffs with serious defects and nonconformities to warranty and developed

   other serious defects and nonconformities to warranty including, but not limited to, a defective
   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with• a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's


                                                     128
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.142 Filed 08/28/19 Page 132 of 442




   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.
          132. Plaintiff Garrett Schaffer (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Utah, residing in the City of South Webber. On or about October 1, 2014,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H73ER318389

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    129
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.143 Filed 08/28/19 Page 133 of 442




   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          133. Plaintiff Gary Antonich (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Minnesota, residing in the City of Zimmerman. On or about May 19, 2018,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0HD3ER156589

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whet*

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    130
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.144 Filed 08/28/19 Page 134 of 442




   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          134. Plaintiff Gary Fan- (for the purpose of this paragraph only, "Plaintiff'), is a citizen
   of the State of Maryland, residing in the City of Forest Hill. On or about April 15, 2018, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR9DR349906 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain


                                                   131
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.145 Filed 08/28/19 Page 135 of 442




   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise Within the jurisdiction and venue of this Court.

          135. Plaintiff Gary Marburger (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Texas, residing in the City of Austin. On or about June 12, 2016, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H72DR291619 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a
   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00


                                                   132
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.146 Filed 08/28/19 Page 136 of 442




   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          136. Plaintiff Gary Ploense (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Illinois, residing in the City of Normal. On or about August 1,2013, Plaintiff
   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H75DR357533 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there
   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harrhed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.


                                                   133
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.147 Filed 08/28/19 Page 137 of 442




          137. Plaintiff Gavin Anthony Thomas (for the purpose of this paragraph only,

   "Plaintiff'), is a citizen of the State of South Dakota, residing in the City of Vermillion. On or

   about August 15, 2015, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHPOJG6CR310397 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was
   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective
   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped With

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,
   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.


                                                      134
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.148 Filed 08/28/19 Page 138 of 442




          138. Plaintiff Gayle Eastlick (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Texas, residing in the City of North Richard Hills. On or about September

   29, 2012, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHP0JG6CR354478 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The
   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,
   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.


                                                      135
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.149 Filed 08/28/19 Page 139 of 442




          139. Plaintiff Gayle Jackson (for the purpose of this paragraph only, "Plaintiff'), is a
   citizen of the State of Florida, residing in the City of Mulberry. On or about March 24, 2014,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHAOCR213410

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.


                                                    136
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.150 Filed 08/28/19 Page 140 of 442




          140. Plaintiffs George Merriam and Patricia Merriam (for the purpose of this paragraph

   only, "Plaintiffs"), are citizens of the State of Connecticut, residing in the City of Oxford. On or

   about August 1, 2012, Plaintiffs purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHPOJA5CR425066 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.
   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance
   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.


                                                    137
    Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.151 Filed 08/28/19 Page 141 of 442




              141. Plaintiff Gerald Lenz (for the purpose of this paragraph only, "Plaintiff'), is a

       citizen of the State of Georgia, residing in the City of Monticello. On or about April 7, 2016,

       Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOJA6CR329043

       (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

       by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

       undertook to preserve or maintain the utility or performance of the Vehicle or provide

       compensation if there was a failure in such utility or performance. The Vehicle was purchased or

       used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
       with serious defects and nonconformities to warranty and developed other serious defects and

_      nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

       experienced, and continues to experience, the Transmission Defect. The existence of the

       Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

       to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
       transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

       not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

       and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

       to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

       charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

       and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

       and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

       harmed and suffered actual damages in that the Vehicle's transmission and related components are

       substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

       excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

       venue of this Court.


                                                        138
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.152 Filed 08/28/19 Page 142 of 442




           142. Plaintiff Gillianlon Hagon (for the purpose of this paragraph only, "Plaintiff'), is a

    citizen of the State of Wisconsin, residing in the City of Pardeeville. On or about July 1, 2016,

    Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR4DR238101

    (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
    by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

    undertook to preserve or maintain the utility or performance of the Vehicle or provide

    compensation if there was a failure in such utility or performance. The Vehicle was purchased or

    used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

    with serious defects and nonconformities to warranty and developed other serious defects and

_   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

    experienced, and continues to experience, the Transmission Defect. The existence of the

    Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

    to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
    transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

    not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

    and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

    to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and fmance

    charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

    and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

    and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

    harmed and suffered actual damages in that the Vehicle's transmission and related components are

    substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

    excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

    venue of this Court.


                                                     139
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.153 Filed 08/28/19 Page 143 of 442




          143. Plaintiff Giuseppe Barbieri (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of New York, residing in the City of Mt. Sinai. On or about July 14, 2013,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POK94DR301545

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.


                                                    140
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.154 Filed 08/28/19 Page 144 of 442




          144. Plaintiffs Glenna Kretschmar and Samantha Scott (for the purpose of this paragraph

   only, "Plaintiffs"), are citizens of the State of Ohio, residing in the City of Hamilton. On or about

   March 14, 2018, Plaintiffs purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6P0H93ER175252 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered
   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to
   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.


                                                    141
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.155 Filed 08/28/19 Page 145 of 442




          145.    Plaintiff Greg Horner (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Texas, residing in the City of Cibolo. On or about August 13, 2016, Plaintiff

   purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6POK98GR198084 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          146.    Plaintiff Greg Myers (for the purpose of this paragraph only, "Plaintiff'), is a citizen


                                                    142
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.156 Filed 08/28/19 Page 146 of 442




   of the State of West Virginia, residing in the City of Wheeling. On or about February 24, 2017,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0HD8ER239936

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

           147. Plaintiff Greg Staten (for the purpose of this paragraph only, "Plaintiff'), is a citizen


                                                    143
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.157 Filed 08/28/19 Page 147 of 442




   of the State of Missouri, residing in the City of St. Louis. On or about March 1, 2013, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H96DR215113 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.
   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          148. Plaintiff Gregory Aardal (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of North Carolina, residing in the City of Creedmoor. On or about October 30,


                                                   144
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.158 Filed 08/28/19 Page 148 of 442




   2013, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHPOKC8CR153841 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest
   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           149. Plaintiff Harlene McKinney (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of Michigan, residing in the City of Martin. On or about December 1, 2010,


                                                      145
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.159 Filed 08/28/19 Page 149 of 442




   Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOHA1BR127568
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

           150. Plaintiff Harriett Walters (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of North Carolina, residing in the City of Fayetteville. On or about January 1,


                                                    146
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.160 Filed 08/28/19 Page 150 of 442




   2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number
   3FA6P0HR7DR237654 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

          151. Plaintiff Harry Miyamoto (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Illinois, residing in the City of Aurora. On or about December 16, 2015,


                                                      147
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.161 Filed 08/28/19 Page 151 of 442




   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 1FA6P0G78F5115603 (for

   the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities
   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.
   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but
   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          152. Plaintiff Heather Hawley (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Missouri, residing in the City of Warsaw. On or about January 15, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR3DR247629


                                                   148
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.162 Filed 08/28/19 Page 152 of 442




   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           153. Plaintiff Heather Theobald (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of New York, residing in the City of Saratoga Springs. On or about July 5,

   2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number


                                                    149
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.163 Filed 08/28/19 Page 153 of 442




   3FA6POD93DR187521 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          154. Plaintiff Henry Woode (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Arizona, residing in the City of Tucson. On or about December 1, 2018,

   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H73FR163103


                                                      150
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.164 Filed 08/28/19 Page 154 of 442




   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           155. Plaintiff Holley Robertson (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Labelle. On or about July 2, 2016, Plaintiff

   purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHGXCR188004 (for the


                                                    151
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.165 Filed 08/28/19 Page 155 of 442




   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but
   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain
   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          156. Plaintiff Issac Lopez (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Missouri, residing in the City of Kansas City. On or about December 13, 2012,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POD9ODR184074

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed


                                                   152
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.166 Filed 08/28/19 Page 156 of 442




   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiff's reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          157. Plaintiff Issac Voyles (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Kentucky, residing in the City of Henderson. On or about May 19, 2017,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6POK97GR361615

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed


                                                    153
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.167 Filed 08/28/19 Page 157 of 442




   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           158. Plaintiff Jack Tawil (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of New York, residing in the City of Yonkers. On or about May 1, 2015, Plaintiff

   purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POHD1ER281462 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by


                                                    154
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.168 Filed 08/28/19 Page 158 of 442




   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered
   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          159. Plaintiff Jacqueline Wasson (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of Oregon, residing in the City of The Dalles. On or about August 29, 2010,
   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOJG1AR403728

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford


                                                   155
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.169 Filed 08/28/19 Page 159 of 442




   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          160. Plaintiff Jacquline Smith-Harris (for the purpose of this paragraph only,

   "Plaintiff'), is a citizen of the State of Mississippi, residing in the City of Jackson. On or about

   June 1, 2014, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHPOHA8CR360042 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle


                                                    156
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.170 Filed 08/28/19 Page 160 of 442




   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle
   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,
   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           161. Plaintiffs James Accardi and Florence Accardi (for the purpose of this paragraph

   only, "Plaintiffs"), are citizens of the State of South Carolina, residing in the City of North

   Charleston. On or about March 1, 2014, Plaintiffs purchased a 2010 Ford Fusion, Vehicle

   Identification Number 3FAHPOJA4AR163506 (for the purpose of this paragraph only, the

   "Vehicle"), which was manufactured and/or distributed by Ford. Express warranties accompanied


                                                      157
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.171 Filed 08/28/19 Page 161 of 442




   the sale of the Vehicle to Plaintiffs by which Ford undertook to preserve or maintain the utility or

   performance of the Vehicle or provide compensation if there was a failure in such utility or

   performance. The Vehicle was purchased or used primarily for personal, family, or household

   purposes. The Vehicle was delivered to Plaintiffs with serious defects and nonconformities to

   warranty and developed other serious defects and nonconformities to warranty including, but not

   limited to, a defective transmission. Plaintiffs have experienced, and continue to experience, the

   Transmission Defect. The existence of the Transmission Defect is a material fact that Plaintiffs

   would have considered when deciding whether to purchase the Vehicle. Had Plaintiffs known that

   the Vehicle was equipped with a defective transmission exhibiting the Transmission Defect and

   subject to premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs'

   reliance on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an

   ascertainable loss of money, property, and value to the Vehicle, including but not limited to, the

   purchase price of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket
   costs related to repairs to the transmission, the cost and inconvenience of obtaining alternative

   transportation, diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally,

   as a result of the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that

   the Vehicle's transmission and related components are substantially certain to fail before their

   expected useful life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable

   relief, and this cause is otherwise within the jurisdiction and venue of this Court.

           162. Plaintiff James Blakely (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Texas, residing in the City of Rockwall. On or about October 1, 2015,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6POHDXE5350166

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford


                                                    158
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.172 Filed 08/28/19 Page 162 of 442




   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

  - and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          163. Plaintiff James Daniel Hayes (for the purpose of this paragraph only, "Plaintiff),

   is a citizen of the State of Kentucky, residing in the City of Greenville. On or about October 30,

   2017, Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number

   3FAHP0HA9BR328277 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle


                                                    159
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.173 Filed 08/28/19 Page 163 of 442




   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           164. Plaintiff James Harrison (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Pennsylvania, residing in the City of Wilkes-Barre. On or about March 20,

   2017, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number

   3FA6P0H79GR160305 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle


                                                      160
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.174 Filed 08/28/19 Page 164 of 442




   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           165. Plaintiff James Mariotti (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Ohio, residing in the City of Poland. On or about November 1, 2014, Plaintiff

   purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA9CR105139 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook


                                                      161
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.175 Filed 08/28/19 Page 165 of 442




   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the
   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.
          166. Plaintiff James Mcspedon (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of West Palm Beach. On or about July 2, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POK91DR206781

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide


                                                   162
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.176 Filed 08/28/19 Page 166 of 442




   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           167. Plaintiff James Mylett (1) (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Massachusetts, residing in the City of Lexington. On or about May 25, 2010,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHAXAR364400

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide


                                                    163
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.177 Filed 08/28/19 Page 167 of 442




   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           168. Plaintiff James Mylett (2) (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Massachusetts, residing in the City of Lexington. On or about December 21,

   2012, Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number

   3FAHPOHA1BR146461 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the


                                                    164
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.178 Filed 08/28/19 Page 168 of 442




   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconfon-nities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with
   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,
                                            -
   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission
   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

          169. Plaintiff James Sidelka (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Ohio, residing in the City of Cleveland. On or about July 8, 2016, Plaintiff

   purchased a 2016 Ford Fusion, Vehicle Identification Number 1FA6P0H79G5113455 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there


                                                      165
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.179 Filed 08/28/19 Page 169 of 442




   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the
   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          170. Plaintiff James Snyder (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Pennsylvania, residing in the City of Allentown. On or about November 3,

   2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

   3FA6POK96DR212298 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle


                                                   166
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.180 Filed 08/28/19 Page 170 of 442




   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,
   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest
   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           171. Plaintiff James Watson (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Panama City. On or about March 12, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H9ODR127710
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or


                                                      167
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.181 Filed 08/28/19 Page 171 of 442




   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          172. Plaintiff Jamie Brooks (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Nevada, residing in the City of Henderson. On or about July 13, 2012,

   Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHP0HA4BR329532

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or


                                                    168
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.182 Filed 08/28/19 Page 172 of 442




   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          173. Plaintiff Jamie Sexton (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Ohio, residing in the City of Cincinnati. On or about January 15, 2019,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHRODR247166

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or


                                                    169
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.183 Filed 08/28/19 Page 173 of 442




   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           174. Plaintiff Janae Henry (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Illinois, residing in the City of Hazel Crest. On or about March 24, 2014,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6POHD5E5390185

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or


                                                    170
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.184 Filed 08/28/19 Page 174 of 442




   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          175. Plaintiff Janice Cook (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of North Carolina, residing in the City of Nashville. On or about December 1,

   2009, Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number

   3FAHPOHG2AR354142 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle


                                                    171
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.185 Filed 08/28/19 Page 175 of 442




   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           176. Plaintiff Jason Lewison (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of South Dakota, residing in the City of Black Hawk. On or about March 1,

   2019, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number
   1FA6P0H71E5384605 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle


                                                      172
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.186 Filed 08/28/19 Page 176 of 442




   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,
   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           177. Plaintiff Jason Shedenhelm (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of New Hampshire, residing in the City of Gilmanton. On or about April 24,

   2019, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number

   3FA6P0T96GR372734 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle


                                                      173
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.187 Filed 08/28/19 Page 177 of 442




   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission
   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          178. Plaintiff Javier Vasquez (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Lakeland. On or about January 1, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR5DR348400

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or


                                                      174
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.188 Filed 08/28/19 Page 178 of 442




   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          179. Plaintiff Jazmine Penn (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Virginia, residing in the City of Virginia Beach. On or about February 20,

   2017, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

   3FA6POHR7DR135027 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle


                                                    175
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.189 Filed 08/28/19 Page 179 of 442




   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission
   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           180. Plaintiff Jeb Breese (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Arizona, residing in the City of Phoenix. On or about October 1, 2017, Plaintiff

   purchased a 2015 Ford Fusion, Vehicle Identification Number 1FA6P0HD3F5131258 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for


                                                      176
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.190 Filed 08/28/19 Page 180 of 442




   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered
   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          181. Plaintiff Jeffrey Tumey (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Indiana, residing in the City of Rockville. On or about February 1, 2017,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6POK93GR216930

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff


                                                   177
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.191 Filed 08/28/19 Page 181 of 442




   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          182. Plaintiff Jennifer Cardinale (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of New York, residing in the City of Rensselaer. On or about February 14,
   2015, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHPOHA5CR102190 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was


                                                    178
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.192 Filed 08/28/19 Page 182 of 442




   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           183. Plaintiff Jennifer Grady-Clayborn (for the purpose of this paragraph only,

   "Plaintiff'), is a citizen of the State of Indiana, residing in the City of Indianapolis. On or about

   January 1, 2012, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHPOHA9CR165230 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was


                                                      179
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.193 Filed 08/28/19 Page 183 of 442




   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          184. Plaintiff Jennifer Martin (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New York, residing in the City of Hatnmondsport. On or about September
   28, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6P0H74ER261880 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was


                                                      180
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.194 Filed 08/28/19 Page 184 of 442




   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           185. Plaintiff Jennifer Sutton (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Tennessee, residing in the City of Lenoir City. On or about November 1,

   2018, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number

   3FA6P0HD5GR391871 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   'Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was


                                                      181
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.195 Filed 08/28/19 Page 185 of 442




   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           186. Plaintiff Jeremiah Jackson (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Kentucky, residing in the City of Louisville. On or about July 20, 2017,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0G78DR211371

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff


                                                      182
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.196 Filed 08/28/19 Page 186 of 442




   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           187. Plaintiffs Jeremy Begley and Kimberly Begley (for the purpose of this paragraph

   only, "Plaintiffs"), are citizens of the State of Ohio, residing in the City of Cincinnati. On or about
   March 21, 2015, Plaintiffs purchased a 2015 Ford Fusion, Vehicle Identification Number

   3FA6P0G72FR256633 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was


                                                    183
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.197 Filed 08/28/19 Page 187 of 442




   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.
   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable
   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful
   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.
          188. Plaintiff Jessica Jones (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Missouri, residing in the City of Saint Louis. On or about December 11,

   2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6POHD1ER165176 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was


                                                    184
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.198 Filed 08/28/19 Page 188 of 442




   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           189. Plaintiff Jessica Sailor (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of North Carolina, residing in the City of Lenoir. On or about February 1, 2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G73GR337156

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff


                                                      185
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.199 Filed 08/28/19 Page 189 of 442




   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           190. Plaintiffs Jodi Musser and Ken Musser (for the purpose of this paragraph only,

   "Plaintiffs"), are citizens of the State of Ohio, residing in the City of Norwalk. On or about August

   7, 2014, Plaintiffs purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6P0H73ER374722 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was


                                                    186
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.200 Filed 08/28/19 Page 190 of 442




   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable
   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,
   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.

          191. Plaintiff Joe Espinosa (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Florida, residing in the City of Sunrise. On or about February 7, 2015,

   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H96FR203126

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff


                                                   187
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.201 Filed 08/28/19 Page 191 of 442




   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           192. Plaintiffs Joe Tobias and Jessica Tobias (for the purpose of this paragraph only,

   "Plaintiffs"), are citizens of the State of Pennsylvania, residing in the City of Bushkill. On or about

   July 12, 2017, Plaintiffs purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6P0H70ER303168 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was


                                                    188
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.202 Filed 08/28/19 Page 192 of 442




   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.
   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs reliance
   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,
   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful
   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.

          193. Plaintiff John Arnett (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Ohio, residing in the City of Vermillion. On or about June 7, 2011, Plaintiff

   purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOHA7BR316970 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious


                                                    189
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.203 Filed 08/28/19 Page 193 of 442




   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00
   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          194. Plaintiff John Blake (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Maryland, residing in the City of Baltimore. On or about August 1, 2012, Plaintiff

   purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOGAOCR135258 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities


                                                   190
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.204 Filed 08/28/19 Page 194 of 442




   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration
   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the
   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00
   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          195. Plaintiff John Boyd (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Ohio, residing in the City of Lexington. On or about July 24, 2014, Plaintiff
   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0D92DR203465 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and


                                                   191
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.205 Filed 08/28/19 Page 195 of 442




     continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

    material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

    Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

     Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

    As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

    Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

     not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

     fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
     obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

-   -Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered
     actual damages in that the Vehicle's transmission and related components are substantially certain

     to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

     and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.
            196. Plaintiff John Campbell (for the purpose of this paragraph only, "Plaintiff"), is a

     citizen of the State of Nevada, residing in the City of Las Vegas. On or about February 11, 2016,

     Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H78GR291158

     (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
     by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

     undertook to preserve or maintain the utility or performance of the Vehicle or provide

     compensation if there was a failure in such utility or performance. The Vehicle was purchased or

     used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

     with serious defects and nonconformities to warranty and developed other serious defects and

     nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

     experienced, and continues to experience, the Transmission Defect. The existence of the


                                                     192
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.206 Filed 08/28/19 Page 196 of 442




   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          197. Plaintiff John Goode (for the purpose of this paragraph only, "Plaintiff'), is a citizen
   of the State of Virginia, residing in the City of Triangle. On or about October 1, 2016, Plaintiff

   purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHAXCR141891 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a


                                                    193
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.207 Filed 08/28/19 Page 197 of 442




   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.
   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain
   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          198. Plaintiff John Lowe (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Florida, residing in the City of St. Cloud. On or about May 1, 2015, Plaintiff

   purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H7XER261950 (for the
   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.


                                                   194
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.208 Filed 08/28/19 Page 198 of 442




   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.
          199. Plaintiff Johnny Hendrix (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Texas, residing in the City of Kaufman. On or about August 1,2015, Plaintiff
   purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G77GR193093 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the


                                                   195
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.209 Filed 08/28/19 Page 199 of 442




   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          200. Plaintiff Jon Madison (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Arizona, residing in the City of Phoenix. On or about January 1, 2015,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHG8CR274251
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would


                                                   196
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.210 Filed 08/28/19 Page 200 of 442




   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          201. Plaintiff Jonathan Conn (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Oklahoma, residing in the City of Stillwater. On or about March 9, 2019,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POK91ER258638

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would


                                                    197
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.211 Filed 08/28/19 Page 201 of 442




   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

 = venue of this Court.
          202. Plaintiff Jordan Musso (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Michigan, residing in the City of Lincoln Park. On or about October 1, 2014,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHA7AR319544
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would


                                                    198
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.212 Filed 08/28/19 Page 202 of 442




   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          203. Plaintiff Jose Angeles (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Texas, residing in the City of Kyle. On or about January 25, 2019, Plaintiff

   purchased a 2017 Ford Fusion, Vehicle Identification Number 3FA6P0K94HR120161 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.


                                                    199
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.213 Filed 08/28/19 Page 203 of 442




   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00
   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          204. Plaintiff Jose Rodriguez (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Missouri, residing in the City of Desoto. On or about January 1, 2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0K97GR228028

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions


                                                   200
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.214 Filed 08/28/19 Page 204 of 442




   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          205. Plaintiff Joseph Ebert (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New York, residing in the City of Buffalo. On or about August 1, 2016,
   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H78DR322386

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions


                                                    201
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.215 Filed 08/28/19 Page 205 of 442




   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          206. Plaintiff Joseph Milligan (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Louisiana, residing in the City of Extension. On or about October 2, 2015,

   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H73FR261564

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions


                                                    202
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.216 Filed 08/28/19 Page 206 of 442




   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          207. Plaintiff Joseph Zappitella (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of South Carolina, residing in the City of Anderson. On or about October 9,
   2014, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number

   3FA6P0H73FR109560 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's


                                                     203
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.217 Filed 08/28/19 Page 207 of 442




   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

          208. Plaintiff Josh Arthur (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Ohio, residing in the City of Miamisburg. On or about March 1, 2016, Plaintiff

   purchased a 2016 Ford Fusion, Vehicle Identification Number 1FA6P0G70G5126788 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by
   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,


                                                      204
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.218 Filed 08/28/19 Page 208 of 442




   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but
   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00
   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          209. Plaintiff Josh Gulke (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Wisconsin, residing in the City of Beaver Dam. On or about November 19, 2014,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H70ER160013

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value


                                                   205
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.219 Filed 08/28/19 Page 209 of 442




   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          210. Plaintiff Juan Veliz (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Texas, residing in the City of Mission. On or about May 1, 2015, Plaintiff purchased
   a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G79GR351921 (for the purpose of

   this paragraph only, the "Vehicle"), which was manufactured and/or distributed by Ford. Express

   warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook to preserve

   or maintain the utility or performance of the Vehicle or provide compensation if there was a failure

   in such utility or performance. The Vehicle was purchased or used primarily for personal, family,

   or household purposes. The Vehicle was delivered to Plaintiff with serious defects and

   nonconformities to warranty and developed other serious defects and nonconformities to warranty

   including, but not limited to, a defective transmission. Plaintiff has experienced, and continues to

   experience, the Transmission Defect. The existence of the Transmission Defect is a material fact

   that Plaintiff would have considered when deciding whether to purchase the Vehicle. Had Plaintiff

   known that the Vehicle was equipped with a defective transmission exhibiting the Transmission

   Defect and subject to premature failure, Plaintiff would not have purchased it at all. As a result of

   Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations, Plaintiff suffered

   an ascertainable loss of money, property, and value to the Vehicle, including but not limited to,


                                                    206
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.220 Filed 08/28/19 Page 210 of 442




   the purchase price of the Vehicle, interest and finance charges, taxes, registration fees, out-of-

   pocket costs related to repairs to the transmission, the cost and inconvenience of obtaining

   alternative transportation, diminution in the value of the Vehicle, and loss of use of the Vehicle.

   Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered actual

   damages in that the Vehicle's transmission and related components are substantially certain to fail

   before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00 and/or

   equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          211. Plaintiff Judith Young (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Arkansas, residing in the City of Conway. On or about July 1,2010, Plaintiff

   purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHP0HA7AR336327 (for the
   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there
   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration


                                                   207
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.221 Filed 08/28/19 Page 211 of 442




   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00
   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          212. Plaintiffs Justin Brown and Crystal Brown (for the purpose of this paragraph only,
   "Plaintiffs"), are citizens of the State of Nebraska, residing in the City of Tecumseh. On or about

   September 1, 2016, Plaintiffs purchased a 2016 Ford Fusion, Vehicle Identification Number

   3FA6P0H71GR206810 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle
   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle
   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to


                                                    208
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.222 Filed 08/28/19 Page 212 of 442




   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.

          213. Plaintiff Justin Gethers (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Washington, residing in the City of Seattle. On or about December 21, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR5DR157558

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or
   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost


                                                    209
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.223 Filed 08/28/19 Page 213 of 442




   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          214. Plaintiff Justine Nunely (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of North Carolina, residing in the City of Garner. On or about April 15, 2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G73GR374871

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost


                                                    210
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.224 Filed 08/28/19 Page 214 of 442




   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          215. Plaintiff Karyn Waladkewics (for the purpose of this paragraph only, "Plaintiff'),

   is a citizen of the State of New Jersey, residing in the City of Clarksburg. On or about September

   21, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   1FA6P0G75E5384091 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was
   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the


                                                    211
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.225 Filed 08/28/19 Page 215 of 442




   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           216. Plaintiff Kasandra Amboree (for the purpose of this paragraph only, "Plaintiff'), is
   a citizen of the State of Kentucky, residing in the City of Louisville. On or about December 18,

   2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number

   3FA6P0H9XFR269565 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was
   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,
   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the


                                                      212
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.226 Filed 08/28/19 Page 216 of 442




   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          217. Plaintiffs Katherine Crab and Chauncey Dupuy (for the purpose of this paragraph

   only, "Plaintiffs"), are citizens of the State of Louisiana, residing in the City of Moreauville. On

   or about February 22, 2017, Plaintiffs purchased a 2015 Ford Fusion, Vehicle Identification

   Number 1FA6P0H70F5126030 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle
   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to


                                                      213
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.227 Filed 08/28/19 Page 217 of 442




   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.

          218. Plaintiff Kathy Johnson (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Kentucky, residing in the City of Calhoun. On or about November 1, 2012,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHP0HA8AR262822

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost


                                                    214
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.228 Filed 08/28/19 Page 218 of 442




   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          219. Plaintiff Kelli Gilyard (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Missouri, residing in the City of Ferguson. On or about April 15, 2011,
   Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHP0HA7BR152698

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost


                                                    215
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.229 Filed 08/28/19 Page 219 of 442




   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          220. Plaintiff Kelvin Sullivan (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Michigan, residing in the City of Detroit. On or about July 1, 2014, Plaintiff
   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H77DR190916 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by
   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities
   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of


                                                    216
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.230 Filed 08/28/19 Page 220 of 442




   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          221. Plaintiff Ken Borup (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Utah, residing in the City of Tremonton. On or about October 1, 2014, Plaintiff
   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHRODR313148 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
 — to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities
   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.
   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the


                                                   217
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.231 Filed 08/28/19 Page 221 of 442




   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          222. Plaintiff Kenisha Jeffers (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Arkansas, residing in the City of Brinkley. On or about October 10, 2015,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0G71DR110656

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was


                                                    218
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.232 Filed 08/28/19 Page 222 of 442




   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          223. Plaintiff Kevin Falzone (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Illinois, residing in the City of West Chicago. On or about September 5,

   2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6POK92ER318054 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle
   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective
   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission


                                                     219
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.233 Filed 08/28/19 Page 223 of 442




   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          224. Plaintiff Khalid Sabbah (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Missouri, residing in the City of St. Louis. On or about June 22, 2015,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0H78E5399490 (for

   the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities
   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered


                                                      220
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.234 Filed 08/28/19 Page 224 of 442




   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          225. Plaintiff Kiara King (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Tennessee, residing in the City of Smyrna. On or about September 30, 2016, Plaintiff

   purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOJA6AR231322 (for the
   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.
   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain


                                                   221
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.235 Filed 08/28/19 Page 225 of 442




   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          226. Plaintiff Kim Colbert (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Arkansas, residing in the City of Jacksonville. On or about October 3, 2018,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H92DR134478

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in


                                                    222
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.236 Filed 08/28/19 Page 226 of 442




   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          227. Plaintiff Kimberly Marshall (for the purpose of this paragraph only, "Plaintiff"), is

   a citizen of the State of Georgia, residing in the City of Dahlonega. On or about March 8, 2011,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOJG6AR306394

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiff's reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in


                                                    223
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.237 Filed 08/28/19 Page 227 of 442




   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          228. Plaintiff Kimberly Nicholson (for the purpose of this paragraph only, "Plaintiff'),

   is a citizen of the State of Arkansas, residing in the City of Conway. On or about September 6,

   2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number

   3FA6P0H72GR323876 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle
   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.


                                                     224
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.238 Filed 08/28/19 Page 228 of 442




   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          229. Plaintiff Kristina Chilton (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Oklahoma, residing in the City of Blanchard. On or about February 15,2019,

   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H92FR293228

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in


                                                      225
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.239 Filed 08/28/19 Page 229 of 442




   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          230. Plaintiff Lagilda McCarthy (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of Texas, residing in the City of Houston. On or about January 24, 2015,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHP0HA7CR207460

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in


                                                    226
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.240 Filed 08/28/19 Page 230 of 442




   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          231. Plaintiff Lance Dean (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Utah, residing in the City of Vernal. On or about February 1, 2015, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H78DR365285 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities
   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00


                                                   227
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.241 Filed 08/28/19 Page 231 of 442




   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          232. Plaintiff Latanya Jones (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Mississippi, residing in the City of Byhalia. On or about October 29, 2016,
   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POHDXER312594

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                    228
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.242 Filed 08/28/19 Page 232 of 442




   venue of this Court.
          233. Plaintiff Latisha Abele (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Kansas, residing in the City of Goddard. On or about November 1, 2011,
   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA2CR205535

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                    229
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.243 Filed 08/28/19 Page 233 of 442




   venue of this Court.
          234. Plaintiff Latisha Clark (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Delaware, residing in the City of Smyrna. On or about February 1, 2016,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6POHDOER210382
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                    230
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.244 Filed 08/28/19 Page 234 of 442




   venue of this Court.
          235. Plaintiff Laura Williams (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Louisiana, residing in the City of Baker. On or about January 31, 2014,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H70ER126234

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                    231
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.245 Filed 08/28/19 Page 235 of 442




   venue of this Court.
            236. Plaintiffs Leroy Bruce and Rebecca Bruce (for the purpose of this paragraph only,

   "Plaintiffs"), are citizens of the State of South Carolina, residing in the City of Darlington. On or

   about November 30, 2016, Plaintiffs purchased a 2015 Ford Fusion, Vehicle Identification Number

   3FA6POHD4FR177095 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective
   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause


                                                    232




        0
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.246 Filed 08/28/19 Page 236 of 442




   is otherwise within the jurisdiction and venue of this Court.
          237. Plaintiff Linda Connelly (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Pennsylvania, residing in the City of Ruffs Dale. On or about January 1,

   2011, Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number
   3FAHP0HA5AR275575 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with
   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest
   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise


                                                     233
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.247 Filed 08/28/19 Page 237 of 442




   within the jurisdiction and venue of this Court.
          238. Plaintiffs Linda Raynor and Benjamin Raynor (for the purpose of this paragraph

   only, "Plaintiffs"), are citizens of the State of Illinois, residing in the City of Orlando Park. On or

   about April 1, 2013, Plaintiffs purchased a 2011 Ford Fusion, Vehicle Identification Number

   3FAHPOJGXBR200550 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered
   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance
   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause


                                                      234
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.248 Filed 08/28/19 Page 238 of 442




   is otherwise within the jurisdiction and venue of this Court
          239. Plaintiff Lisa Baldwin (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of North Carolina, residing in the City of Chandler. On or about April 1, 2014,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H98ER281955

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                    235
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.249 Filed 08/28/19 Page 239 of 442




   venue of this Court.
          240. Plaintiff Lisa Lightfoot (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Missouri, residing in the City of Kansas City. On or about December 10,

   2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

   3FA6P0HRXDR378993 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise


                                                     236
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.250 Filed 08/28/19 Page 240 of 442




   within the jurisdiction and venue of this Court.
          241. Plaintiff Lorraine Hodge (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New York, residing in the City of Bath. On or about January 29, 2013,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0D99DR206136

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                      237
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.251 Filed 08/28/19 Page 241 of 442




   venue of this Court.
          242. Plaintiff Louis King (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Georgia, residing in the City of Norcross. On or about September 1, 2015, Plaintiff
   purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA8CR296780 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities
   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and -

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.


                                                   238
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.252 Filed 08/28/19 Page 242 of 442




          243. Plaintiff Machelle Hall (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Kentucky, residing in the City of Louisville. On or about October 1, 2014,

   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0G75FR117984

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the -
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. .Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.


                                                    239
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.253 Filed 08/28/19 Page 243 of 442




          244. Plaintiff Macie Snyder (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Indiana, residing in the City of Terre Haute. On or about August 1, 2016,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOJG7CR350102

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.


                                                    240
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.254 Filed 08/28/19 Page 244 of 442




          245. Plaintiff Mandy Romero (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Illinois, residing in the City of Hoffman Estates. On or about August 8, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H75DR309434

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of . the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.


                                                    241
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.255 Filed 08/28/19 Page 245 of 442




          246. Plaintiff Marcellius Smith (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Missouri, residing in the City of Kansas City. On or about July 2, 2017,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H75GR303055

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.


                                                    242
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.256 Filed 08/28/19 Page 246 of 442




          247.    Plaintiff Maria Nunez (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Texas, residing in the City of Luskin. On or about June 1, 2013, Plaintiff

   purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOHA2BR166878 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          248.    Plaintiff Marion Hand (for the purpose of this paragraph only, "Plaintiff'), is a


                                                   243
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.257 Filed 08/28/19 Page 247 of 442




   citizen of the State of Florida, residing in the City of Homosassa. On or about February 26, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H7XDR138485
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiff's reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          249. Plaintiff Mark Kehoe (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    244
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.258 Filed 08/28/19 Page 248 of 442




   citizen of the State of Pennsylvania, residing in the City of Collingdale. On or about December 13,

   2013, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number
   3FA6P0H78ER230437 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,
   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           250. Plaintiff Mark Phillips (for the purpose of this paragraph only, "Plaintiff'), is a


                                                      245
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.259 Filed 08/28/19 Page 249 of 442




   citizen of the State of Florida, residing in the City of St. Petersburg. On or about August 23, 2014,

   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6POK94FR102059
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          251. Plaintiff Marshal Williams (for the purpose of this paragraph only, "Plaintiff'), is


                                                    246
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.260 Filed 08/28/19 Page 250 of 442




   a citizen of the State of Kentucky, residing in the City of Scottsville. On or about August 1, 2015,
   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H72DR106579

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          252. Plaintiff Marvin Edwards (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    247
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.261 Filed 08/28/19 Page 251 of 442




   citizen of the State of Florida, residing in the City of Bradenton. On or about December 22, 2018,
   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0G7XFR288763

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          253. Plaintiff Mary Clements (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    248
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.262 Filed 08/28/19 Page 252 of 442




   citizen of the State of South Carolina, residing in the City of Union. On or about June 18, 2016,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H70ER307236

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          254. Plaintiff Matthew DeLuca (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    249
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.263 Filed 08/28/19 Page 253 of 442




   citizen of the State of Ohio, residing in the City of Seven Hills. On or about September 8, 2015,
   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H91GR155665

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          255. Plaintiff Matthew Merola (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    250
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.264 Filed 08/28/19 Page 254 of 442




   citizen of the State of Florida, residing in the City of Orlando. On or about December 15, 2015,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0D97GR263827

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          256. Plaintiff Matthew Pierce (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    251
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.265 Filed 08/28/19 Page 255 of 442




   citizen of the State of Texas, residing in the City of Magnolia. On or about January 1, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POK99DR307017
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          257. Plaintiff Meagan Albin (for the purpose of this paragraph only, "Plaintiff'), is a


                                                    252
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.266 Filed 08/28/19 Page 256 of 442




   citizen of the State of Florida, residing in the City of Brandon. On or about December 1, 2015,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H77GR255087

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          258. Plaintiff Megan Ely (for the purpose of this paragraph only, "Plaintiff'), is a citizen


                                                    253
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.267 Filed 08/28/19 Page 257 of 442




   of the State of New York, residing in the City of Beaver Dams. On or about April 1, 2016, Plaintiff

   purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H76GR272799 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a
   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the
   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain
   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          259. Plaintiff Melanie Graham (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Orange Park. On or about November 10,


                                                   254
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.268 Filed 08/28/19 Page 258 of 442




   2016, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number

   1FA6POHDXF5121178 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

          260. Plaintiff Meleesa Genereux (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of Colorado, residing in the City of Sterling. On or about March 25, 2015,


                                                      255
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.269 Filed 08/28/19 Page 259 of 442




   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H93DR144629

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          261. Plaintiff Melinda Callan (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Alabama, residing in the City of Gaylesville. On or about May 16, 2010,


                                                    256
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.270 Filed 08/28/19 Page 260 of 442




   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOJA8AR370643

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          262. Plaintiff Melissa Lafritz (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of West Virginia, residing in the City of Rock. On or about June 24, 2016,


                                                    257
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.271 Filed 08/28/19 Page 261 of 442




   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H76GR177823

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          263. Plaintiff Melissa Richards (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Kentucky, residing in the City of Reynolds Station. On or about January 1,


                                                    258
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.272 Filed 08/28/19 Page 262 of 442




   2012, Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number

   3FAHPOJGXBR226338 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,
   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           264. Plaintiff Melissa White (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Michigan, residing in the City of Flushing. On or about July 14, 2015,


                                                      259
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.273 Filed 08/28/19 Page 263 of 442




   Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOHA2BR202374

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           265. Plaintiff Melvin Harnack (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Minnesota, residing in the City of Eyota. On or about August 27, 2016,


                                                    260
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.274 Filed 08/28/19 Page 264 of 442




   Plaintiff purchased a 2017 Ford Fusion, Vehicle Identification Number 3FA6P0H71HR105302

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          266. Plaintiff Merritt McDowell (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of Washington, residing in the City of Naches. On or about October 1, 2016,


                                                    261
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.275 Filed 08/28/19 Page 265 of 442




   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H75ER130005

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          267. Plaintiff Michael Hudson (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Missouri, residing in the City of St. Louis. On or about December 1, 2015,


                                                    262
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.276 Filed 08/28/19 Page 266 of 442




   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H7XDR327556

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions
   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           268. Plaintiffs Michael Oclair and Tina Oclair (for the purpose of this paragraph only,

   "Plaintiffs"), are citizens of the State of North Carolina, residing in the City of Fayetteville. On or


                                                    263
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.277 Filed 08/28/19 Page 267 of 442




   about December 31, 2014, Plaintiffs purchased a 2015 Ford Fusion, Vehicle Identification Number

   3FA6P0H71FR141424 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured andJor distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was
   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance
   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.

          269. Plaintiff Michael Scott (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Virginia, residing in the City of Boones Mill. On or about December 21,


                                                    264
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.278 Filed 08/28/19 Page 268 of 442




   2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number

   3FA6P0H72FR135261 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective
   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

          270. Plaintiff Michele Clarke (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Maryland, residing in the City of Capitol Heights. On or about January 24,


                                                      265
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.279 Filed 08/28/19 Page 269 of 442




   2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6P0HD9ER224846 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with
   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           271. Plaintiff Michele Willis Silva (for the purpose of this paragraph only, "Plaintiff"),

   is a citizen of the State of New Mexico, residing in the City of Roswell. On or about April 10,


                                                      266
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.280 Filed 08/28/19 Page 270 of 442




   2014, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHP0JG4CR290425 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   eXistence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           272. Plaintiff Michelle Coates (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Kentucky, residing in the City of Louisville. On or about May 1, 2014,


                                                      267
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.281 Filed 08/28/19 Page 271 of 442




   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0H78E5385783 (for

   the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by
   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff, with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.
   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but
   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          273. Plaintiff Michelle Rowland (for the purpose of this paragraph only, "Plaintiff), is

   a citizen of the State of South Carolina, residing in the City of Greenville. On or about July 10,

   2017, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number


                                                   268
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.282 Filed 08/28/19 Page 272 of 442




   3FA6P0H73FR177809 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,
   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,
   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           274. Plaintiff Mike B. Jordan (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Georgia, residing in the City of Warner Robins. On or about March 10, 2012,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA8CR190197


                                                      269
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.283 Filed 08/28/19 Page 273 of 442




   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          275. Plaintiff Mildred Tucker (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Illinois, residing in the City of Chicago. On or about March 7,2017, Plaintiff

   purchased a 2017 Ford Fusion, Vehicle Identification Number 3FA6P0H97HR271020 (for the


                                                    270
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.284 Filed 08/28/19 Page 274 of 442




   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and
   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          276. Plaintiff Monica Pickens (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Minneola. On or about March 1, 2012,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOJAXCR121912

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed


                                                   271
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.285 Filed 08/28/19 Page 275 of 442




   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          277. Plaintiff Myeisha Spears (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Texas, residing in the City of Houston. On or about April 19, 2014, Plaintiff

   purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA8CR238751 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by


                                                    272
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.286 Filed 08/28/19 Page 276 of 442




   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          278. Plaintiff Nathen Horne (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Michigan, residing in the City of Colon. On or about August 15, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR5DR263220

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford


                                                   273
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.287 Filed 08/28/19 Page 277 of 442




   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          279. Plaintiff Nicholas Burks (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Arkansas, residing in the City of Cabot. On or about September 1, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H91DR249119

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford


                                                    274
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.288 Filed 08/28/19 Page 278 of 442




   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would
   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          280. Plaintiff Nicholas Merolli (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Massachusetts, residing in the City of New Bedford. On or about July 24,

   2018, Plaintiff purchased a 2014 Ford Fusion, Vehicle. Identification Number

   1FA6P0H74E5379446 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle


                                                    275
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.289 Filed 08/28/19 Page 279 of 442




   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,
   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the
   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           281. Plaintiff Nicholas Whelan (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New Jersey, residing in the City of Pitman. On or about November 1, 2014,

   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 1FA6POHDXF5108253

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford


                                                      276
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.290 Filed 08/28/19 Page 280 of 442




   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          282. Plaintiff Nicholas Winkler (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of North Dakota, residing in the City of Bismark. On or about January 20,2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H96GR304295

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford


                                                    277
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.291 Filed 08/28/19 Page 281 of 442




   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           283. PlaintiffNick Neace (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Minnesota, residing in the City of Roseville. On or about April 24, 2015, Plaintiff

   purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H79FR245899 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook


                                                    278
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.292 Filed 08/28/19 Page 282 of 442




   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the
   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00
   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          284. Plaintiff Nicole Parkinson (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Ohio, residing in the City of South Charleston. On or about October 1, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H77DR155082

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide


                                                   279
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.293 Filed 08/28/19 Page 283 of 442




   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          285. Plaintiff Nicole Walmsley (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Ohio, residing in the City of Lodi. On or about November 28, 2016, Plaintiff
   purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H91ER168428 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there


                                                    280
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.294 Filed 08/28/19 Page 284 of 442




   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.
   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          286. Plaintiff Noah Roy (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of New York, residing in the City of Freeport. On or about January 1, 2013, Plaintiff

   purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H70ER126234 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for


                                                   281
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.295 Filed 08/28/19 Page 285 of 442




   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          287. Plaintiff Nona Taylor (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Pennsylvania, residing in the City of Pittsburgh. On or about July 15, 2017,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H7XRR374691

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff


                                                   282
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.296 Filed 08/28/19 Page 286 of 442




   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          288. Plaintiff Orin Osbey (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Texas, residing in the City of Houston. On or about December 1, 2012, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0G75DR177213 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious


                                                    283
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.297 Filed 08/28/19 Page 287 of 442




   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.
          289. Plaintiff Pamela Moore (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Fort Pierce. On or about May 14, 2014,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H7ODR134509

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                   284
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.298 Filed 08/28/19 Page 288 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          290. Plaintiff Patricia Hampton (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Michigan, residing in the City of Redford Twp. On or about August 1, 2017,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHA8AR410242

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    285
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.299 Filed 08/28/19 Page 289 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          291. Plaintiff Peggy O'Malley (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Washington, residing in the City of Renton. On or about July 28, 2013,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H76DR363163

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    286
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.300 Filed 08/28/19 Page 290 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to;the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          292. Plaintiffs Peyton Sass and Elizabeth Sass (for the purpose of this paragraph only,

   "Plaintiffs"), are citizens of the State of North Carolina, residing in the City of Clyde. On or about

   December 15, 2016, Plaintiffs purchased a 2016 Ford Fusion, Vehicle Identification Number

   1FA6P0H71G5125566 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other


                                                    287
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.301 Filed 08/28/19 Page 291 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.
          293. Plaintiff Prennatha Lewis (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Mississippi, residing in the City of Union. On or about February 16, 2015,
   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR7DR203584

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    288
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.302 Filed 08/28/19 Page 292 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          294. Plaintiff Priscilla Lyman (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of North Carolina, residing in the City of Raleigh. On or about September 15,

   2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6POHDXER372617 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle
   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    289
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.303 Filed 08/28/19 Page 293 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,
   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          295. Plaintiff Rachel Thomas (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Alabama, residing in the City of Dutton. On or about February 9, 2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G73GR323516

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied, the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                      290
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.304 Filed 08/28/19 Page 294 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

  - and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           296. Plaintiff Ramona Akers Carter (for the purpose of this paragraph only, "Plaintiff'),

   is a citizen of the State of Virginia, residing in the City of Ridgeway. On or about December 1,

   2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

   3FA6P0H78DR230307 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    291
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.305 Filed 08/28/19 Page 295 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,
   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           297. Plaintiff Randy Hoag (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of South Carolina, residing in the City of Fort Mill. On or about June 1, 2010,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHAXAR420514

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                      292
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.306 Filed 08/28/19 Page 296 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          298. Plaintiff Rebecca Geber (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Illinois, residing in the City of Stickney. On or about December 22, 2015,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G78GR276354

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    293
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.307 Filed 08/28/19 Page 297 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          299. Plaintiff Rebecca Newland (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of New York, residing in the City of Tonawanda. On or about December 1,
   2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number

   1FA6P0H75G5121942 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the
   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    294
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.308 Filed 08/28/19 Page 298 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

           300. Plaintiff Reema Dsouoza (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New Mexico, residing in the City of Deming. On or about January 1, 2012,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA5CR316970

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                      295
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.309 Filed 08/28/19 Page 299 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
  - and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           301. Plaintiff Rene Musslewhite (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of Georgia, residing in the City of Rochelle. On or about October 23, 2015,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G79GR231262

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    296
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.310 Filed 08/28/19 Page 300 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          302. Plaintiff Rhonda Caldwell (for the purpose of this paragraph only, "Plaintiff'), is a
   citizen of the State of Minnesota, residing in the City of Minneapolis. On or about February 28,

   2015, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHPOJA1CR143944 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    297
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.311 Filed 08/28/19 Page 301 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission
   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           303. Plaintiff Rhonda Duncan (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Tennessee, residing in the City of Robbins. On or about August 1, 2016,

   Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOHA2BR194101

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                      298
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.312 Filed 08/28/19 Page 302 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          304. Plaintiff Rhonda Levitt (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Georgia, residing in the City of Atlanta. On or about October 1, 2016,
   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H77GR402427

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    299
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.313 Filed 08/28/19 Page 303 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          305. Plaintiff Richard Moore (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Pennsylvania, residing in the City of Hadley. On or about November 16,

   2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6P0K97ER257428 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    300
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.314 Filed 08/28/19 Page 304 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,
   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
                        -
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           306. Plaintiff Richard Powers (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Pennsylvania, residing in the City of Whitehill. On or about October 28,

   2014, Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number

   3FAHPOJA5AR146147 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                      301
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.315 Filed 08/28/19 Page 305 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

— value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission
   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           307. Plaintiff Rick Mobley (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Texas, residing in the City of Knoxville. On or about December 16, 2014,

   Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOJA2BR179978

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                      302
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.316 Filed 08/28/19 Page 306 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

 — and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           308. Plaintiff Rick Walker (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Kentucky, residing in the City of Science Hill. On or about January 1, 2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G70GR300937
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    303
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.317 Filed 08/28/19 Page 307 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          309. Plaintiff Rita Hinkle (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of North Carolina, residing in the City of Statesville. On or about November 1, 2009,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHA3AR223412

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    304
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.318 Filed 08/28/19 Page 308 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          310. Plaintiffs Robert Fair and Charletta Fair (for the purpose of this paragraph only,
   "Plaintiffs"), are citizens of the State of Oklahoma, residing in the City of Quapaw. On or about

   January 1, 2015, Plaintiffs purchased a 2013 Ford Fusion, Vehicle Identification Number

   3FA6P0H77DR280695 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other


                                                    305
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.319 Filed 08/28/19 Page 309 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.
          311. Plaintiff Robert Fitts (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of New Hampshire, residing in the City of Salem. On or about September 1, 2015,
   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H74ER221055

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                   306
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.320 Filed 08/28/19 Page 310 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          312. Plaintiff Robert Gough (for the purpose of this paragraph only, "Plaintiff'), is a
   citizen of the State of North Carolina, residing in the City of Hampstead. On or about February 7,

   2012, Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number

   3FAHPOHA1CR210192 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    307
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.321 Filed 08/28/19 Page 311 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           313. Plaintiff Robert Kargle (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Nebraska, residing in the City of Palmer. On or about February 1, 2017,

   Plaintiff purchased a 2017 Ford Fusion, Vehicle Identification Number 3FA6P0H74HR274343

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation• if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                      308
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.322 Filed 08/28/19 Page 312 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          314. Plaintiff Robert Nickel (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Leigh Acres. On or about July 4, 2015,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR6DR326650

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    309
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.323 Filed 08/28/19 Page 313 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          315. Plaintiff Roberto Cortez (for the purpose of this paragraph only, "Plaintiff'), is a
   citizen of the State of Florida, residing in the City of Hallandale Beach. On or about October 1,

   2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

   3FA6P0HR1DR158769 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    310
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.324 Filed 08/28/19 Page 314 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          316. Plaintiff Robin Mirayes (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New York, residing in the City of Phillipsburg. On or about March 1, 2015,

   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0G78FR230814

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                      311
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.325 Filed 08/28/19 Page 315 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.

          317. Plaintiff Rooroo Belpoze (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Iowa, residing in the City of Cedar Rapids. On or about March 18, 2014,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOJG5CR445094

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    312
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.326 Filed 08/28/19 Page 316 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          318. Plaintiff Rosalind Kirkland (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of New York, residing in the City of Camden. On or about January 1, 2013,
   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHAlAR102846

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    313
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.327 Filed 08/28/19 Page 317 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          319. Plaintiff Rosaria Morea (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New Jersey, residing in the City of Hamburg. On or about November 1,

   2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number

   3FA6P0H94FR100982 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    314
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.328 Filed 08/28/19 Page 318 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          320. Plaintiff Rose Pannell (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Mississippi, residing in the City of Baldwin. On or about July 1, 2017,
   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FA11P0HA7AR368467

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                      315
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.329 Filed 08/28/19 Page 319 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          321. Plaintiff Rose Szymanski (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Wauchula. On or about October 1, 2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H73GR177570

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                    316
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.330 Filed 08/28/19 Page 320 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value
   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          322. Plaintiff Russell Guthrie (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Louisiana, residing in the City of Franklinton. On or about February 16,

   2019, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number
   3FA6P0K92GR287813 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other


                                                    317
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.331 Filed 08/28/19 Page 321 of 442




   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,
   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

          323. Plaintiff Russell Maryott (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State ofNew Jersey, residing in the City of Jersey City. On or about March 1, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHRODR165356

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and


                                                      318
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.332 Filed 08/28/19 Page 322 of 442




   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          324. Plaintiff Ryan Eason (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Ohio, residing in the City of Cincinnati. On or about June 14, 2018, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR3DR266486 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there
   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities


                                                    319
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.333 Filed 08/28/19 Page 323 of 442




   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but
   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain
   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          325. Plaintiff Ryan Hill (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Ohio, residing in the City of Lithopolis. On or about May 17, 2014, Plaintiff

   purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0G70E5401721 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and


                                                   320
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.334 Filed 08/28/19 Page 324 of 442




   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          326. Plaintiff Samantha Louise Tingle (for the purpose of this paragraph only,
   "Plaintiff'), is a citizen of the State of Alabama, residing in the City of Killen. On or about June

   15, 2017, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

   3FA6P0H77DR134670 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle
   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The


                                                   321
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.335 Filed 08/28/19 Page 325 of 442




   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and
   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

          327. Plaintiff Sandra Segura (for the purpose of this paragraph only, "Plaintiff'), is a
   citizen of the State of Wisconsin, residing in the City of Madison. On or about September 1, 2018,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6POHDXE5381790

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the


                                                      322
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.336 Filed 08/28/19 Page 326 of 442




   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           328. Plaintiff Sara Thomson (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Utah, residing in the City of Cottonwood Heights. On or about October 1,

   2017, Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number

   3FAHP0HA6AR337985 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle
   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The


                                                    323
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.337 Filed 08/28/19 Page 327 of 442




   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run. -
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
           329. Plaintiff Sarah Crouse (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of West Virginia, residing in the City of Salem. On or about August 28, 2017,

   Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number 1FA6P0H75F5117808 (for

   the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a


                                                      324
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.338 Filed 08/28/19 Page 328 of 442




   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the
   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain
   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00 —

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          330. Plaintiffs Scott Adams and Katlin Adams (for the purpose of this paragraph only,
   "Plaintiffs"), are citizens of the State of Illinois, residing in the City of Markham. On or about

   March 1, 2015, Plaintiffs purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6P0HD2ER147379 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered


                                                   325
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.339 Filed 08/28/19 Page 329 of 442




   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable

   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of
   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful
   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court,
          331. Plaintiff Scott Gianforte (for the purpose of this paragraph only, "Plaintiff'), is a
   citizen of the State of Virginia, residing in the City of Stephenson. On or about June 1, 2014,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0HD9ER304728

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether


                                                    326
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.340 Filed 08/28/19 Page 330 of 442




   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          332. Plaintiff Scott Swendsen (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Colorado, residing in the City of Colorado Springs. On or about November

   1, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number
   3FA6POD91DR119718 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconfon-nities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when


                                                    327
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.341 Filed 08/28/19 Page 331 of 442




   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

          333. Plaintiff Sean Quirk (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Delaware, residing in the City of Magnolia. On or about May 20, 2016, Plaintiff
   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POK92DR152259 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.


                                                      328
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.342 Filed 08/28/19 Page 332 of 442




   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          334. Plaintiff Selita Janey (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Maryland, residing in the City of Bowie. On or about December 30, 2016, Plaintiff

   purchased a 2017 Ford Fusion, Vehicle Identification Number 3FA6P0H76HR227055 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the


                                                   329
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.343 Filed 08/28/19 Page 333 of 442




   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.
          335. Plaintiff Shannon Figures (for the purpose of this paragraph only, "Plaintiff'), is a —

   citizen of the State of Illinois, residing in the City of Chicago. On or about June 1, 2016, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHRXDR319748 (for the
   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.


                                                    330
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.344 Filed 08/28/19 Page 334 of 442




   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,
   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the
   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          336. Plaintiff Shemaiah Hohn (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New York, residing in the City of Queens Village. On or about November -
   14, 2014, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

   3FA6P0H74DR327570 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The
   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's


                                                     331
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.345 Filed 08/28/19 Page 335 of 442




   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.

          337. Plaintiff Sherri Sprenger (for the purpose of this paragraph only, "Plaintiff"), is a
   citizen of the State of Missouri, residing in the City of Whitewater. On or about March 1, 2017,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POK9XDR146869

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions


                                                      332
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.346 Filed 08/28/19 Page 336 of 442




   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           338. Plaintiff Shirley Palmer (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New York, residing in the City of Amsterdam. On or about December 1,
   2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number

   3FA6P0H94GR236854 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's


                                                     333
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.347 Filed 08/28/19 Page 337 of 442




   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          339. Plaintiff Sophia Bramlett (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Mississippi, residing in the City of Meridian. On or about January 1, 2017, -

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR9DR150192

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions


                                                      334
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.348 Filed 08/28/19 Page 338 of 442




   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           340. Plaintiff Srinath Vasireddy (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of New Jersey, residing in the City of Parsippany. On or about February 1,
   2011, Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number

   3FAHPOJA5BR193941 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle
   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's


                                                     335
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.349 Filed 08/28/19 Page 339 of 442




   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          341. Plaintiff Steffanie Gillentine (for the purpose of this paragraph only, "Plaintiff"), is

   a citizen of the State of Mississippi, residing in the City of Coldwater. On or about February 4,

   2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6POK94ER161921 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's


                                                      336
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.350 Filed 08/28/19 Page 340 of 442




   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise
   within the jurisdiction and venue of this Court.

          342. Plaintiff Stephen Rust (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New Jersey, residing in the City of Ringwood. On or about January 5, 2016,
   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H75ER235899

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions


                                                      337
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.351 Filed 08/28/19 Page 341 of 442




   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in
   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          343. Plaintiff Tabitha Jones (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Kentucky, residing in the City of Louisville. On or about October 30, 2016,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 1FA6P0G75E5269247 (for

   the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,


                                                    338
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.352 Filed 08/28/19 Page 342 of 442




   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but
   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.
           344. Plaintiff Takeisha Nicholson-Lockett (for the purpose of this paragraph only,

   "Plaintiff'), is a citizen of the State of Tennessee, residing in the City of Memphis. On or about

   July 1, 2016 Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number

   3FA6P0H73GR364128 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,


                                                     339
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.353 Filed 08/28/19 Page 343 of 442




   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the
   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.
   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          345. Plaintiffs Tamara Neal and Peggy Pelfrey (for the purpose of this paragraph only,

   "Plaintiffs"), are citizens of the State of Georgia, residing in the City of Toccoa. On or about July

   1, 2015, Plaintiffs purchased a 2015 Ford Fusion, Vehicle Identification Number
   3FA6P0H93FR261288 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiffs by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiffs with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiffs have experienced, and continue to experience, the Transmission Defect.

   The existence of the Transmission Defect is a material fact that Plaintiffs would have considered

   when deciding whether to purchase the Vehicle. Had Plaintiffs known that the Vehicle was

   equipped with a defective transmission exhibiting the Transmission Defect and subject to

   premature failure, Plaintiffs would not have purchased it at all. As a result of Plaintiffs' reliance

   on Ford and its agent's omissions and/or misrepresentations, Plaintiffs suffered an ascertainable


                                                      340
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.354 Filed 08/28/19 Page 344 of 442




   loss of money, property, and value to the Vehicle, including but not limited to, the purchase price

   of the Vehicle, interest and finance charges, taxes, registration fees, out-of-pocket costs related to

   repairs to the transmission, the cost and inconvenience of obtaining alternative transportation,

   diminution in the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of

   the Transmission Defect, Plaintiffs were harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiffs seeks damages in excess of $25,000.00 and/or equitable relief, and this cause

   is otherwise within the jurisdiction and venue of this Court.
          346. Plaintiff Tarrell Card (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Michigan, residing in the City of Madison Heights. On or about September
   19, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

   3FA6P0H75DR387809 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,


                                                     341
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.355 Filed 08/28/19 Page 345 of 442




   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          347. Plaintiff Terri Lawrence (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Pennsylvania, residing in the City of Boothwyn. On or about July 1, 2013,

   Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOJG7BR292670

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value


                                                      342
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.356 Filed 08/28/19 Page 346 of 442




   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          348. Plaintiff Terry Cole (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Texas, residing in the City of Winona. On or about July 1, 2016, Plaintiff purchased
 — a 2016 Ford Fusion, Vehicle Identification Number IFA6P0H70G5117989 (for the purpose of this

   paragraph only, the "Vehicle"), which was manufactured and/or distributed by Ford. Express

   warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook to preserve

   or maintain the utility or performance of the Vehicle or provide compensation if there was a failure
   in such utility or performance. The Vehicle was purchased or used primarily for personal, family,

   or household purposes. The Vehicle was delivered to Plaintiff with serious defects and

   nonconformities to warranty and developed other serious defects and nonconformities to warranty
   including, but not limited to, a defective transmission. Plaintiff has experienced, and continues to

   experience, the Transmission Defect. The existence of the Transmission Defect is a material fact

   that Plaintiff would have considered when deciding whether to purchase the Vehicle. Had Plaintiff

   known that the Vehicle was equipped with a defective transmission exhibiting the Transmission

   Defect and subject to premature failure, Plaintiff would not have purchased it at all. As a result of

   Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations, Plaintiff suffered

   an ascertainable loss of money, property, and value to the Vehicle, including but not limited to,


                                                    343
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.357 Filed 08/28/19 Page 347 of 442




   the purchase price of the Vehicle, interest and finance charges, taxes, registration fees, out-of-

   pocket costs related to repairs to the transmission, the cost and inconvenience of obtaining

   alternative transportation, diminution in the value of the Vehicle, and loss of use of the Vehicle.

   Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered actual

   damages in that the Vehicle's transmission and related components are substantially certain to fail

   before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00 and/or

   equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          349. Plaintiff Terry Lewis (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Michigan, residing in the City of Clarkston. On or about March 1, 2014,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H70DR342048
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance


                                                   344
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.358 Filed 08/28/19 Page 348 of 442




   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
           350. Plaintiff Tiffany Brockington (for the purpose of this paragraph only, "Plaintiff'),

   is a citizen of the State of Michigan, residing in the City of Detroit. On or about December 19,

   2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6P0K96ER358363 (for the purpose of this paragraph only, the "Vehicle"), which was
   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest


                                                     345
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.359 Filed 08/28/19 Page 349 of 442




   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise

   within the jurisdiction and venue of this Court.
          351. Plaintiff Tiffeny Miller (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Georgia, residing in the City of Atlanta. On or about September 1, 2014,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0HR2DR236542

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance


                                                      346
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.360 Filed 08/28/19 Page 350 of 442




   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          352. Plaintiff Tim Nash (1) (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Maine, residing in the City of Falmouth. On or about May 30, 2016, Plaintiff

   purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H79DR185071 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration


                                                    347
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.361 Filed 08/28/19 Page 351 of 442




   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of
   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          353. Plaintiff Tim Nash (2) (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Maine, residing in the City of Falmouth. On or about September 1, 2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H74GR149485

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed
   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost


                                                    348
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.362 Filed 08/28/19 Page 352 of 442




   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          354. Plaintiff Tim Turner (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Florida, residing in the City of Port Charlotte. On or about January 1, 2012, Plaintiff

   purchased a 2011 Ford Fusion, Vehicle Identification Number 3FAHPOJAOBR105510 (for the
   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of


                                                    349
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.363 Filed 08/28/19 Page 353 of 442




   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          355. Plaintiff Timothy Faith (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Arizona, residing in the City of Phoenix. On or about January 1, 2016,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHG9AR365610

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

  - undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    350
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.364 Filed 08/28/19 Page 354 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          356. Plaintiff Timothy Phillips (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Minnesota, residing in the City of Andover. On or about December 15, 2016,

   Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0HD5ER354297

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,


                                                    351
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.365 Filed 08/28/19 Page 355 of 442




   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          357. Plaintiff Timothy Searcy (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Texas, residing in the City of Sunnyvale. On or about July 1, 2015, Plaintiff

   purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6POHD6FR126939 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities
   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the


                                                   352
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.366 Filed 08/28/19 Page 356 of 442




   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          358. Plaintiff Todd Prekker (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Minnesota, residing in the City of Loretto. On or about August 1, 2014,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOJG7AR250403

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
                       _

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or
   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was


                                                    353
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.367 Filed 08/28/19 Page 357 of 442




   harmed and suffered actual damages in that the Vehicle's transmission and related components are
   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          359. Plaintiff Todd Uresti (for the purpose of this paragraph only, "Plaintiff"), is a citizen

   of the State of New York, residing in the City of Interlaken. On or about August 1, 2017, Plaintiff

   purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0H76ER278096 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility-or performance. The Vehicle was purchased or used primarily for
   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered


                                                   354
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.368 Filed 08/28/19 Page 358 of 442




   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          360. Plaintiff Tonya Terrell (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Wisconsin, residing in the City of Racine. On or about October 1, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR9DR330661

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective
   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost
   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    355
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.369 Filed 08/28/19 Page 359 of 442




   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          361. Plaintiff Trent Turner (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Margate. On or about November 1, 2015,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H94DR346279

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    356
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.370 Filed 08/28/19 Page 360 of 442




   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          362. Plaintiff Tyler Deleon (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Florida, residing in the City of Jacksonville. On or about February 1, 2016,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA4CR254607

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford
   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are


                                                    357
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.371 Filed 08/28/19 Page 361 of 442




   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          363. Plaintiff Tyler Dezso (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Ohio, residing in the City of Elyria. On or about September 1, 2016, Plaintiff

   purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H78FR237633 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by
   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a
   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain


                                                    358
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.372 Filed 08/28/19 Page 362 of 442




   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          364. Plaintiff Tyler Patin (for the purpose of this paragraph only, "Plaintiff'), is a citizen

   of the State of Mississippi, residing in the City of Gulfport. On or about August 1, 2016, Plaintiff

   purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0G78GR376020 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook
   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities
   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a
   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00


                                                   359
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.373 Filed 08/28/19 Page 363 of 442




   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          365. Plaintiff Tyra11 A. Butler (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Ohio, residing in the City of Cincinnati. On or about November 20, 2016,

   Plaintiff purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOJG5CR337770

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance
   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has ran. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                    360
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.374 Filed 08/28/19 Page 364 of 442




   venue of this Court.
          366. Plaintiff Valerie Sevak (for the purpose of this paragraph only, "Plaintiff"), is a

   citizen of the State of Illinois, residing in the City of Decatur. On or about February 22, 2018,

   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOJG7AR141018

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has
   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiff's reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                    361
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.375 Filed 08/28/19 Page 365 of 442




   venue of this Court.
          367. Plaintiff Vertesha Taylor (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Mississippi, residing in the City of Jackson. On or about May 27, 2015,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POHR3DR198173

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,
   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                    362
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.376 Filed 08/28/19 Page 366 of 442




   venue of this Court.
           368. Plaintiff Victoria Harris (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New Jersey, residing in the City of Montclair. On or about December 16,

   2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6POHU1ER125499 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   -
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,
   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise


                                                     363
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.377 Filed 08/28/19 Page 367 of 442




   within the jurisdiction and venue of this Court.
          369. Plaintiff William Hasemann (for the purpose of this paragraph only, "Plaintiff"), is

   a citizen of the State of Indiana, residing in the City of Merrillville. On or about January 1, 2016,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0HDXGR244445

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                      364
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.378 Filed 08/28/19 Page 368 of 442




   venue of this Court.
          370. Plaintiff William Holland (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of New York, residing in the City of Levittown. On or about June 7, 2016,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H97DR327810
   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
                                                 —
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                    365
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.379 Filed 08/28/19 Page 369 of 442




   venue of this Court.
          371. Plaintiff William Northgraves (for the purpose of this paragraph only, "Plaintiff),

   is a citizen of the State of South Carolina, residing in the City of Mount Pleasant. On or about

   September 16, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification Number

   3FA6P0K92FR297305 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when
   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's

   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise


                                                     366
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.380 Filed 08/28/19 Page 370 of 442




   within the jurisdiction and venue of this Court.
          372. Plaintiff William Parra (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of North Carolina, residing in the City of Durham. On or about September 1,

   2015, Plaintiff purchased a 2011 Ford Fusion, Vehicle Identification Number

   3FAHP0HAOBR197739 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other

   serious defects and nonconfonnities to warranty including, but not limited to, a defective
   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The

   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's
   omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property,

   and value to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest

   and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in the

   value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the Transmission

   Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's transmission and

   related components are substantially certain to fail before their expected useful life has run.

   Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this cause is otherwise


                                                      367
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.381 Filed 08/28/19 Page 371 of 442




   within the jurisdiction and venue of this Court.
          373. Plaintiff William Schweiger (for the purpose of this paragraph only, "Plaintiff'), is

   a citizen of the State of Pennsylvania, residing in the City of Baden. On or about May 8, 2014,

   Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number 3FA6POD9ODR189923

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide
   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and


                                                      368
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.382 Filed 08/28/19 Page 372 of 442




   venue of this Court.
          374. Plaintiff William Spear (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Maine, residing in the City of Boothbay. On or about July 20, 2015, Plaintiff

   purchased a 2015 Ford Fusion, Vehicle Identification Number 3FA6POHD7FR210302 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.

   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.


                                                   369
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.383 Filed 08/28/19 Page 373 of 442




          375.    Plaintiff Wyatt Karstetter (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Oregon, residing in the City of Sandy. On or about February 1,2017, Plaintiff

   purchased a 2014 Ford Fusion, Vehicle Identification Number 3FA6P0K96ER294230 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance. The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle.

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.
   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

          376.    Plaintiff Yolanda Danzy (for the purpose of this paragraph only, "Plaintiff'), is a


                                                   370
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.384 Filed 08/28/19 Page 374 of 442




   citizen of the State of North Carolina, residing in the City of Garner. On or about January 1, 2017,

   Plaintiff purchased a 2016 Ford Fusion, Vehicle Identification Number 3FA6P0H78GR235575

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff
   with serious defects and nonconformities to warranty and developed other serious defects and

   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the
   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether

   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was

   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          377. Plaintiff Zachary Hockensmith (for the purpose of this paragraph only, "Plaintiff'),


                                                    371
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.385 Filed 08/28/19 Page 375 of 442




   is a citizen of the State of Ohio, residing in the City of Galion. On or about May 15, 2013, Plaintiff

   purchased a 2012 Ford Fusion, Vehicle Identification Number 3FAHPOHA8CR374071 (for the

   purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed by

   Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford undertook

   to preserve or maintain the utility or performance of the Vehicle or provide compensation if there

   was a failure in such utility or performance The Vehicle was purchased or used primarily for

   personal, family, or household purposes. The Vehicle was delivered to Plaintiff with serious

   defects and nonconformities to warranty and developed other serious defects and nonconformities

   to warranty including, but not limited to, a defective transmission. Plaintiff has experienced, and

   continues to experience, the Transmission Defect. The existence of the Transmission Defect is a

   material fact that Plaintiff would have considered when deciding whether to purchase the Vehicle. —

   Had Plaintiff known that the Vehicle was equipped with a defective transmission exhibiting the

   Transmission Defect and subject to premature failure, Plaintiff would not have purchased it at all.
   As a result of Plaintiffs reliance on Ford and its agent's omissions and/or misrepresentations,

   Plaintiff suffered an ascertainable loss of money, property, and value to the Vehicle, including but

   not limited to, the purchase price of the Vehicle, interest and finance charges, taxes, registration

   fees, out-of-pocket costs related to repairs to the transmission, the cost and inconvenience of

   obtaining alternative transportation, diminution in the value of the Vehicle, and loss of use of the

   Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was harmed and suffered

   actual damages in that the Vehicle's transmission and related components are substantially certain

   to fail before their expected useful life has run. Plaintiff seeks damages in excess of $25,000.00

   and/or equitable relief, and this cause is otherwise within the jurisdiction and venue of this Court.

           378. Plaintiff Zachary Stepp (for the purpose of this paragraph only, "Plaintiff'), is a

   citizen of the State of Michigan, residing in the City of Berkley. On or about December 1, 2016,


                                                    372
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.386 Filed 08/28/19 Page 376 of 442




   Plaintiff purchased a 2010 Ford Fusion, Vehicle Identification Number 3FAHPOHAlAR146510

   (for the purpose of this paragraph only, the "Vehicle"), which was manufactured and/or distributed

   by Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

   undertook to preserve or maintain the utility or performance of the Vehicle or provide

   compensation if there was a failure in such utility or performance. The Vehicle was purchased or

   used primarily for personal, family, or household purposes. The Vehicle was delivered to Plaintiff

   with serious defects and nonconformities to warranty and developed other serious defects and
   nonconformities to warranty including, but not limited to, a defective transmission. Plaintiff has

   experienced, and continues to experience, the Transmission Defect. The existence of the

   Transmission Defect is a material fact that Plaintiff would have considered when deciding whether
   to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with a defective

   transmission exhibiting the Transmission Defect and subject to premature failure, Plaintiff would

   not have purchased it at all. As a result of Plaintiffs reliance on Ford and its agent's omissions

   and/or misrepresentations, Plaintiff suffered an ascertainable loss of money, property, and value

   to the Vehicle, including but not limited to, the purchase price of the Vehicle, interest and finance

   charges, taxes, registration fees, out-of-pocket costs related to repairs to the transmission, the cost

   and inconvenience of obtaining alternative transportation, diminution in the value of the Vehicle,

   and loss of use of the Vehicle. Additionally, as a result of the Transmission Defect, Plaintiff was
   harmed and suffered actual damages in that the Vehicle's transmission and related components are

   substantially certain to fail before their expected useful life has run. Plaintiff seeks damages in

   excess of $25,000.00 and/or equitable relief, and this cause is otherwise within the jurisdiction and

   venue of this Court.
          379. Plaintiff Zakk Agentowicz (for the purpose of this paragraph only, "Plaintiff), is a

   citizen of the State of Pennsylvania, residing in the City of Scott Twp. On or about September 12,


                                                    373
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.387 Filed 08/28/19 Page 377 of 442




   2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification Number

   3FA6POHD4ER261366 (for the purpose of this paragraph only, the "Vehicle"), which was

   manufactured and/or distributed by Ford. Express warranties accompanied the sale of the Vehicle

   to Plaintiff by which Ford undertook to preserve or maintain the utility or performance of the

   Vehicle or provide compensation if there was a failure in such utility or performance. The Vehicle

   was purchased or used primarily for personal, family, or household purposes. The Vehicle was

   delivered to Plaintiff with serious defects and nonconformities to warranty and developed other
   serious defects and nonconformities to warranty including, but not limited to, a defective

   transmission. Plaintiff has experienced, and continues to experience, the Transmission Defect. The
   existence of the Transmission Defect is a material fact that Plaintiff would have considered when

   deciding whether to purchase the Vehicle. Had Plaintiff known that the Vehicle was equipped with

   a defective transmission exhibiting the Transmission Defect and subject to premature failure,

   Plaintiff would not have purchased it at all. As a result of Plaintiffs reliance on Ford and its

   agent's omissions and/or misrepresentations, Plaintiff suffered an ascertainable loss of money,

   property, and value to the Vehicle, including but not limited to, the purchase price of the Vehicle,

   interest and finance charges, taxes, registration fees, out-of-pocket costs related to repairs to the

   transmission, the cost and inconvenience of obtaining alternative transportation, diminution in

   the value of the Vehicle, and loss of use of the Vehicle. Additionally, as a result of the

   Transmission Defect, Plaintiff was harmed and suffered actual damages in that the Vehicle's

   transmission and related components are substantially certain to fail before their expected useful

   life has run. Plaintiff seeks damages in excess of $25,000.00 and/or equitable relief, and this

   cause is otherwise within the jurisdiction and venue of this Court.

          380. As used in this complaint ("Complaint"), the word "Plaintiffs" shall refer to those

   Plaintiffs identified in paragraphs 5-378, supra, who are purchasers or lessees of 2010 — 2017 Ford


                                                   374
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.388 Filed 08/28/19 Page 378 of 442




   Fusion vehicles equipped with defective transmissions, which vehicles were designed,

   manufactured, constructed, assembled, marketed, distributed, sold and/or imported by Ford; an

   index of the named Plaintiffs, their addresses, vehicle VIN numbers and dates of delivery are

   attached as Exhibit A. Upon information and belief, Ford has access to each vehicle's in-service
   date, applicable warranties, service contract information and warranty or service contract repair

   history.
           381.    Plaintiffs bring this action as a consolidated action on the grounds that each of their
   allegations against Ford are the same or substantially similar; as discussed, infra, each of Plaintiffs'

   vehicles are equipped with a defective transmission that causes sudden and unexpected shaking,

   violent jerking, bucking and kicking on acceleration (commonly referred to as "shuddering" or

   "juddering"), delayed acceleration (especially from a complete stop), gears slipping, hesitation on
   acceleration, difficulty stopping the vehicle, lack of power, delayed downshifts, hard decelerations

   or 'clunks' when slowing down or accelerating at low speeds, premature wear of the internal

   components, transmission failures in the middle of roadways creating an unreasonably dangerous
   situation that increases the risk of an accident, and/or catastrophic failures necessitating

   replacement.
                    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
           382.    All "Fusion" autos are backed by a New Vehicle Limited Warranty ("Warranty").

   Ford's Warranty covers any repairs needed to correct defects in materials or workmanship of

   covered parts. The basic coverage period lasts 36 months or 36,000 miles, whichever comes first,

   and the powertrain coverage lasts 60 months or 60,000 miles, whichever comes first. The

   powertrain coverage specifically applies to the engine, transmission and transaxle, drivetrain, and

   restraint system. Ford explicitly provided the Warranty to all purchasers, lessees, and subsequent

   purchasers and lessees of Fusion autos throughout the United States. The Warranty assured


                                                     375
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.389 Filed 08/28/19 Page 379 of 442




   consumers that Ford would repair any defect in materials or workmanship under normal use.

          383.      The Warranty purports to cover the transmission. However, consumers have

   complained that their transmissions failed and required replacement just outside the 60,000-mile

   warranty period. As owners of "Fusion" autos have reported to the National Highway Traffic

   Safety Administration ("NHTSA"), Ford's authorized dealerships are replacing transmissions both

   within, and just outside, the 60,000- mile warranty period. See, e.g., ¶ 398(e), infra (transmission

   failure at 58,328 miles);    411   398(z), infra (transmission failure at 59,000 miles);       411   398(fi), infra

   (transmission replacement needed at 55,000 miles);           411   398(uu), infra (transmission failures at

   approximately 80,000 miles); ¶ 398(yy), infra (transmission failures at 40,000 miles); 411 398(m),

   infra (transmission failures at 13,500 miles);       411 398(m),    infra (complete transmission failure at

   81,415 miles);    II   398(vvv), infra (transmission issues at 34,000 miles);           411   398(aaaa), infra

   (transmission issues at 25,000 miles); 411 398(0000), infra (transmission problems at approximately

   46,000 miles); 411 398(fffff), infra (transmission problems at only 1,150 miles); 411 398(ppppp), infra
   (transmission problems at 10,821 miles); 411 398(nnn), infra (transmission replacement needed at

   92,000 miles).

          384.      Some of the causes of action to this Complaint arise out of the warranty obligations

   of Ford for a vehicle purchased/leased by Plaintiffs and for which Ford issued a written warranty.
   Plaintiffs also allege that Ford concealed a known defect from Plaintiffs: the transmission. As

   detailed, infra, Ford also misrepresented to Plaintiffs the workings, performance, and reliability of

   said transmission.
          385.      The transmission in Plaintiffs' Fusion Vehicles is a front drive automatic six-speed

   transmission that, allegedly, offers more efficient power delivery, better fuel economy and

   smoother, quieter and more precise shifts.

          386.      Consumers complain that their Fusion Vehicles take an inordinately long time to


                                                        376
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.390 Filed 08/28/19 Page 380 of 442




   accelerate from a stop or low speed, exhibit a hard deceleration or "clunk" when drivers either
   slow down or accelerate at low speeds, shudder and shake or make a loud clunking or knocking

   sound when the transmission finally selects the appropriate gear ratio, and completely fails to
   accelerate. Finally, in addition to hesitations, slow response, and jerky/shuddering/bucking

   behavior, the lifespan of the transmission in Plaintiffs' Fusion Vehicles is unreasonably short.

          387. Plaintiffs are informed and believe, and based thereon allege, that the transmission

   is defective in design, materials, and/or manufacture and workmanship. This can result in various

   problems, including, but not limited to, sudden and unexpected shaking, violent jerking, bucking
   and kicking on acceleration (commonly referred to as "shuddering" or "juddering"), delayed

   acceleration (especially from a complete stop), gears slipping, hesitation on acceleration, difficulty

   stopping the vehicle, lack of power, delayed downshifts, hard decelerations or 'clunks' when
   slowing down or accelerating at low speeds, premature wear of the internal components,

   transmission failures in the middle of roadways creating an unreasonably dangerous situation that
   increases the risk of an accident 1 , and/or catastrophic failures necessitating replacement


        1 See, e.g., 4ft 398(x), infra, where a Fusion Vehicle owner complains to the National
   Highway Traffic Safety Administration: "I HAVE A 2010 FORD FUSION SEL AWD V6
   WHICH I PURCHASED ABOUT 2 YEARS AGO. I HAVE STARTED NOTICING SHIFTING
   PROBLEMS WITH MY CAR. IT FIRST STARTED ABOUT 3 WEEKS AGO NOW. THE
   CAR ACTED LIKE IT COULDN'T FIGURE OUT WHAT GEAR TO GO IN, WHILE
   MAKING A LEFT TURN THROUGH TRAFFIC IT HESITATED A LOT & THEN FIGURED
   OUT WHAT GEAR TO GET INTO, BARELY AVOIDING AN ACCIDENT. I WAS THEN
   COMING BACK FROM THE AIRPORT WITH MY SISTER & IT CLAMMED DOWN IN
   GEARS AS WE STARTED TO STOP & THEN LUNGED FORWARD 2 TIMES ALMOST
   HITTING THE CAR IN FRONT OF ME." See also, e.g., ¶ 398(cc), infra, "I HAVE A 2010
   FORD FUSION I WAS DRIVING TO GET ON HIGHWAY TO MERGE LEFT. WHEN I
   ACCELERATED I WAS AT 55 MPH WHEN THE CAR SUDDENLY DOWN SHIFTED I
   TOOK MY FOOT OFF THE GAS AND THEN PROCEEDED TO ACCELERATE AGAIN
   SLOWLY. NOT TO SAY A CAR ALMOST HIT ME FROM BEHIND BECAUSE OF THE
   DOWNSHIFT PROBLEM. IT ALSO HAPPENS WHEN I START FROM A STOPPED
   POSITION I ACCELERATE AND IT MAKES A LOUD NOISE AND DOWNSHIFTS THEN
   THE TRANSMISSION KICKS IN. PLEASE RECALL THESE CARS BEFORE SOMEONE
   GETS KILLED."

                                                    377
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.391 Filed 08/28/19 Page 381 of 442




   (collectively, the "Transmission Defect").

           388.   The Transmission Defect is inherent in and the same for each of the Plaintiffs'

   vehicles and was present at the time of sale.

           389.   Ford sold, leased, and continues to sell and lease Fusion Vehicles despite knowing

   of the Transmission Defect and the danger it poses to consumers and other drivers, including

   Plaintiffs.

           390.   Because Ford will not notify the public that the Fusion Vehicles' transmissions

   are defective, Plaintiffs (as well as members of the public) are subjected to dangerous driving

   conditions that often occur without warning.

           391.    Accordingly, Ford has chosen financial gain at the expense of consumer safety by
                         -
   failing to disclose its knowledge of this critical safety defect to consumers, including Plaintiffs.

           392.   As early as 2009, if not before, Ford was aware of material facts regarding the

   Transmission Defect, but failed to disclose them to consumers. As a result of this failure, Plaintiffs

   have been damaged.
           393.   Moreover, as early as 2009, if not before, Ford knew or should have known about

   the safety hazard posed by the defective transmissions before the sale of Plaintiffs' vehicles from

   pre-market testing, warranty claims, consumer complaints to NHTSA, consumer complaints made
   directly to Ford and its dealers, and other sources which drove Ford to issue Technical Service

   Bulletins ("TSBs") acknowledging the Fusion Vehicles' Transmissions Defect. Ford should not

   have sold, leased, or marketed the Fusion Vehicles, including Plaintiffs' vehicles, without a full

   and complete disclosure of the Fusion Vehicles' Transmission Defect, and should have voluntarily

   recalled the Fusion Vehicles, including Plaintiffs' vehicles, long ago.

           394.   Each of the Plaintiffs to this Complaint requested that Ford fix the defective

   transmission in their Fusion vehicle, but Ford could not or would not repair it.


                                                    378
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.392 Filed 08/28/19 Page 382 of 442




                  The Transmission Defect Poses an Unreasonable Safety Hazard

          395.    The Transmission Defect poses an unreasonable safety hazard. Hesitations, slow/no

   responses, hard braking or catastrophic transmission failure impair drivers' control over their

   vehicles, which significantly increases the risk of accidents. For example, turning left across traffic

   in a vehicle with delayed and unpredictable acceleration is unsafe. In addition, these conditions

   can make it difficult to safely change lanes, merge into traffic, turn, brake slowly or accelerate

   from stop light/sign, and accelerate onto highways or freeways. See ¶ 398, infra.
                                   Complaints Lodged with NHTSA

          396.    Federal law requires automakers like Ford to be in close contact with NHTSA

   regarding potential auto defects, including imposing a legal requirement (backed by criminal

   penalties) compelling the confidential disclosure of defects and related data by automakers to
   NHTSA, including field reports, customer complaints, and warranty data. See TREAD Act, Pub.

   L. No. 106-414, 114 Stat. 1800 (2000).

          397.    Automakers have a legal obligation to identify and report emerging safety-related

   defects to NHTSA under the Early Warning Report requirements. Id. Similarly, automakers

   monitor NHTSA databases for consumer complaints regarding their automobiles as part of their

   ongoing obligation to identify potential defects in their vehicles, including safety-related defects.

   Id. Thus, Ford knew or should have known of the many complaints about the Transmission Defect
   logged by NHTSA's Office of Defects Investigation ("ODI"), and the content, consistency, and

   large number of those complaints alerted, or should have alerted, Ford to the Transmission Defect.

          398.    For years, owners of Fusion Vehicles have publicly complained to the United States

   government about the Transmission Defect in Fusion Vehicles. The ODI is an office within

   NHTSA. ODI conducts defect investigations and administers safety recalls to support the

   NHTSA's mission to improve safety on the Nation's highways. All automobile manufacturers


                                                    379
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.393 Filed 08/28/19 Page 383 of 442




   routinely monitor and analyze NHTSA complaints because this information is used in determining

   if a recall should be issued. See https://www-odi.nhtsa.dot.gov/recalls/recallprocess.cfm (last

   visited July 31, 2019). Indeed, automobile manufacturers are required by law to report any

   potential safety defects to the United States government.

          399. The following complaints made to NHTSA and elsewhere online demonstrate that

   the Transmission Defect is widespread and dangerous and that it manifests without warning. The

   complaints also indicate Ford's awareness of the problems with the transmission and the
   Transmission Defect, including how dangerous they are for drivers. These safety complaints relate

   to the Transmission Defect (spelling and grammar mistakes remain as found in the original)

   (Safercar.gov, Search for Safety Issues (July 31, 2019)).

          2010 Ford Fusion

          a. DATE OF INCIDENT: December 19, 2018
             DATE COMPLAINT FILED: February 3,2019
             NHTSA/ODI ID: 11173832
             SUMMARY: WHILE IN MOTION MY VEHICLE DOES NOT SPEED UP WHEN
             COMING FROM A DEAD STOP. EVEN TRAVELING SPEEDS OF 60MPH I CAN
             NOT PUSH ON THE GAS AND PROCEED FAST ENOUGH TO QUICKLY
             SWITCH LANES. IT RUNS HIGH RPMS

          b. DATE OF INCIDENT: September 8, 2018
             DATE COMPLAINT FILED: September 10, 2018
             NHTSA/ODI ID: 11128447
             SUMMARY: TRANSMISSION SLIPPING AND ENGINE RACING

          c. DATE OF INCIDENT: June 16, 2018
             DATE COMPLAINT FILED: June 26, 2018
             NHTSA/ODI ID: 11104047
             SUMMARY: VEHICLE WILL LOSE POWER AT TIMES AND HESITATE UPON
             ACCELERATION

          d. DATE OF INCIDENT: June 4, 2018
             DATE COMPLAINT FILED: June 18, 2018
             NHTSA/ODI ID: 11102442
             SUMMARY: MY CAR HAS A PROBLEM HANGING UP WHEN YOU
             ACCELERATE. THIS IS MY SECOND TRANSMISSION. FIRST ONE WENT
             OUT AT 41,000 AND I HAD TO GET A NEW ONE. THE CAR HAS A TOTAL OF

                                                  380
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.394 Filed 08/28/19 Page 384 of 442




           109,000 ON IT AND I THINK THIS TRANSMISSION IS GOING OUT. IT HANGS
           UP WHEN YOU ACCELERATE SO I HAVE TO BE CAREFUL ABOUT HOW I
           ACCELERATE .SO THAT THE GEARS WILL CHANGE. IT IS AN AUTOMATIC
           TRANSMISSION. IT HAS BEEN SLIPPING FOR AT LEAST THE PAST 10,000
           MILES, I AM WORRIED THAT IT WILL GO OUT AGAIN. THE LAST
           TRANSMISSION WENT OUT IN HEAVY TRAFFIC IN DALLAS TEXAS. WE
           ALMOST DIED IN THAT INCIDENT. THE CAR WOULDN'T GO AND STOPPED
           IN THE MIDDLE OF THE INTERSECTION. I AM WORRIED THAT THE SAME
           THING WILL HAPPEN WITH THIS TRANSMISSION. THIS PROBLEM
           STARTED LAST YEAR IN EARLY PART OF 2017 AND IS ONGOING

         e. DATE OF INCIDENT: March 20, 2018
            DATE COMPLAINT FILED: March 27, 2018
            NHTSA/ODI ID: 11081569
            SUMMARY: TRANSMISSION FAILURE DUE TO INSIDE BUSHING WEARING
            OUT AND DAMAGING AXLE AT 58,328 MILES LAST WEEK. WE
            PURCHASED THIS CAR NEW IN 2010 AND HAVE TAKEN GOOD CARE OF IT.
            CHECK ENGINE LIGHT WENT ON. LAST WEEK AND OUR MECHANIC
            DISCOVERED THE DAMAGE DURING A ROUTINE OIL
            CHANGE/MAINTENANCE CHECK UP. TRANSMISSION AND AXLE HAVE TO
            BE REPLACED AT $4300. FORD COMPANY SEEMS TO BE "AWARE" OF THIS
            PROBLEM AND NOTHING HAS BEEN DONE. SHOULD BE A RECALL AND
            FALL UNDER THE LEMON LAW DUE TO THE NUMBER OF COMPLAINTS OF
            TRANSMISSION FAILURE IN THE FUSIONS AND THIS IS DANGEROUS AND
            EXPENSIVE, TO SAY THE LEAST. WE ARE NOT THE ONLY ONES TO HAVE
            THIS PROBLEM. NOT HAPPY WITH FORD MOTOR COMPANY. DOESN'T
            FALL UNDER WARRANTY EVEN THOUGH WE HAVE LESS THAN 60,000
            MILES ON IT BECAUSE WE HAVE HAD IT LONGER THAN FIVE YEARS.
            ALSO LOCAL FORD DEALERSHIP CHARGES $100 JUST TO DO A CHECK
            ENGINE LIGHT TEST. THE INDEPENDENT MECHANICS IN TOWN CHARGE
            NOTHING.

         f. DATE OF INCIDENT: March 15, 2010
            DATE COMPLAINT FILED: March 15, 2018
            NHTSA/ODI ID: 11079670
            SUMMARY: I PURCHASED THIS CAR NEW IN 2009. WITH IN A FEW
            MONTHS I HAD PROBLEMS WITH THE TRANSMISSION. PUTTING THE CAR
            INTO DRIVE IT WOULD SLAM IN THE GEAR, NOT ALL THE TIME BUT
            MULTIPLE TIMES EACH MONTH. THE TRANSMISSION SLIPS WHILE
            DRIVING AND WILL NOT SHIFT PROPERLY, AGAIN RANDOMLY. DEALER
            CAN NEVER DUPLICATE THE PROBLEM. I WILL PUT THE LAST TIME THIS
            HAPPENED BELOW AS I DO NOT RECALL THE DATE THE FIRST TIME IT
            HAPPENED

         g. DATE OF INCIDENT: March 5, 2018
            DATE COMPLAINT FILED: March 5, 2018
            NHTSA/ODI ID: 11076309
            SUMMARY: TRANSMISSION SLIPS, HARD, GOING 1ST TO 2ND.

                                      381
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.395 Filed 08/28/19 Page 385 of 442




           TRANSMISSION OIL IS BLACK AT 55,000 AND THE SERVICE
           "ADVANCETRAC" KEEPS COMING ON.

        h. DATE OF INCIDENT: July 23, 2017
           DATE COMPLAINT FILED: July 24, 2017
           NHTSA/ODI ID: 11010189
           SUMMARY: IN LOWER GEARS / BELOW 3500 RPM, I WILL OCCASIONALLY
           EXPERIENCE A SUDDEN DECELERATION, AND THEN AN ABRUPT
           ACCELERATION AS THE VEHICLE ATTEMPTS TO MAKE IT TO THE
           COMMANDED SPEED. THIS ONLY OCCURS WHEN THE VEHICLE IS
           ALREADY IN MOTION, MOST OFTEN CITY STREETS, OCCASIONALLY
           WHILE ACCELERATING ONTO A HIGHWAY. I BELIEVE THIS CREATES A
           POTENTIALLY DANGEROUS SITUATION, AS A DRIVER MAY NOT HAVE
           THE FULL, CONSISTENT ACCELERATION THAT HE EXPECTS TO HAVE.
           THIS ISSUE BEGAN SHORTLY AFTER RECETVING "CHECK FUEL FILTER"
           CODES, DUE TO A POORLY DESIGNED INNER GAS CAP GASKET, WHICH
           ALLOWS FOR CONTAMINATION TO OBSTRUCT THE EASY FILL SYSTEM'S
           INNER SEAL. I BELIEVE THIS MAY ALSO BE RELATED TO AN ISSUE WITH
           A THROTTLE BODY CONTROLLER, SIMILAR TO THE MANY FORD
           PRODUCTS AND CUSTOMERS WHOM HAVE SUBMITTED PRIOR
           COMPLAINTS. NOT SURE WHY THOSE THROTTLE BODY CONTROLLERS
           DIDN'T GET A RECALL, THE PROBLEM IS COMMON ENOUGH AND THE
           POTENTIAL DAMAGE SUBSTANTIAL.

        i. DATE OF INCIDENT: August 18, 2014
           DATE COMPLAINT FILED: May 25, 2017
           NHTSA/ODI ID: 10991708
           SUMMARY: WHILE DRIVING THE CAR WILL RANDOMLY STALL
           OUT.. .THE CAR WILL BEGIN BUCKING, DECELERATE, LOSE POWER, AND
           LIGHTS ON DASH WILL START FLASHING... RENDERING THE DRIVER
           PRETTY MUCH HELPLESS. THIS PROBLEM HAPPENED ON SEVERAL
           OCCASIONS PRIOR TO FORDS THROTTLE BODY ASSEMBLY RECALL.
           EACH TIME THIS HAPPENED FORD WAS UNABLE TO DETERMINE THE
           PROBLEM CAUSE NO DIAGNOSTIC CODES WERE PRESENT. THIS
           PROBLEM WILL OCCUR AND THE CAR WILL BE FINE THEN WILL
           REOCCUR RANDOMLY. THE RECALL WAS PERFORMED AND THE
           PROBLEM APPEARED TO RESOLVE ITSELF FOR 2YRS. THE CAR IS NOW
           HAVING THE SAME PROBLEM.. .1 HAD THE VEHICLE TOWED TO A FORD
           DEALER AND AFTER 2 DAYS IN THE SHOP AGAIN NO PROBLEMS WERE
           FOUND BY THE TECHNICIANS. THE CAR AGAIN CONTINUES TO HAVE
           THE SAME PROBLEMS IMMEDIATELY AFTER PICKING UP FROM SERVICE
           CENTER. THE CAR HAD TO BE TOWED 250 MILES TO MY HOUSE WHERE
           IT NOW SITS ROTTING AWAY FOR FEAR OF DRIVING THIS VEHICLE.

        j. DATE OF INCIDENT: May 18, 2017
           DATE COMPLAINT FILED: May 18, 2017
           NHTSA/ODI ID: 10986360
           SUMMARY: TL* THE CONTACT OWNS A 2010 FORD FUSION. WHEN THE

                                      382
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.396 Filed 08/28/19 Page 386 of 442




           ACCELERATOR PEDAL WAS DEPRESSED, THE VEHICLE HESITATED
           BEFORE ACCELERATING. THE TRANSMISSION AND CHECK ENGINE
           WARNING INDICATORS ILLUMINATED. THE VEHICLE WAS NOT
           DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS NOT MADE
           AWARE OF THE FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS
           50,820.

         k. DATE OF INCIDENT: December 7, 2016
            DATE COMPLAINT FILED: December 9, 2016
            NHTSA/ODI ID: 10934120
            SUMMARY: TL* THE CONTACT OWNS A 2010 FORD FUSION. WHILE
            DRIVING VARIOUS SPEEDS AND DEPRESSING THE ACCELERATOR
            PEDAL, THE VEHICLE SHIFTED GEARS ROUGHLY. THERE WERE NO
            WARNING INDICATORS ILLUMINATED. THE FAILURE OCCURRED ON
            SEVERAL OCCASIONS WITHOUT WARNING. THE VEHICLE WAS NOT
            DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS NOT MADE
            AWARE OF THE ISSUE. THE VIN WAS UNKNOWN. THE FAILURE MILEAGE
            WAS 25,000.

        1. DATE OF INCIDENT: November 23, 2016
            DATE COMPLAINT FILED: November 12, 2016
            NHTSA/ODI ID: 10927626
            SUMMARY: HARD & ROUGH SHIFTING FROM 1-2 DURING STARTUP AND
            DRIVING. TRANSMISSION JOLTS VEHICLE FORWARD OR FEELS LIKE THE
            VEHICLE IS GOING TO STALL MID-INTERSECTION OR WHILE GETTING ON
            THE HIGHWAY.

        m. DATE OF INCIDENT: October 14, 2016
           DATE COMPLAINT FILED: October 18, 2016
           NHTSA/ODI ID: 10916717
           SUMMARY: THIS INSTANCE VEHICLE GOING STEADY 35MPH AND
           STARTED REVVING RPM'S UP LIKE IT WAS GOING TO SHIFT INTO
           ANOTHER GEAR, IT THEN SLAMMED AND JERKED THE CAR AND
           STARTED THE REVVING AGAIN. STOPPED AT A STOP LIGHT AND TURNED
           LEFT, WHILE TURNING AND HITTING ACCELERATOR THE CAR DID NOT
           WANT TO MOVE AND STARTED REVVING AGAIN AND THEN SLAMMED
           AND JERKED ALMOST MAKING THE PERSON BEHIND ME REAR END ME.
           PREVIOUS INSTANCE WAS A STEADY 75 MPH ON THE FLAT HIGHWAY
           AND THE SAME REVVING AND SLAM/JERKING HAD HAPPENED. 5TH TIME
           IT'S DONE IT THIS YEAR ALONE. 13 TIMES SINCE 2011. THIS INSTANCE THE
           ORANGE WRENCH LIGHT CAME ON THE DASH. CAR IS AT DEALERSHIP
           TO GET LOOKED AT. THIS IS VERY UNSAFE ESPECIALLY SINCE IT IS
           ERRATIC AND DOES IT AT ANY TIME IT FEELS LIKE. THIS CAR IS NOT
           SAFE TO HAVE MY FAMILY IN. *TR

        n. DATE OF INCIDENT: June 19, 2013
           DATE COMPLAINT FILED: August 16, 2016
           NHTSA/ODI ID: 10896413

                                       383
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.397 Filed 08/28/19 Page 387 of 442




           SUMMARY: TRANSMISSION SLIPPING

        o. DATE OF INCIDENT: July 1, 2015
           DATE COMPLAINT FILED: August 15, 2016
           NHTSA/ODI ID: 10896089
           SUMMARY: THE NIGHT WE BOUGHT THIS CAR, USED FROM A FORD
           DEALER, IT WOULDN'T GO IN REVERSE WITHOUT JUMPING/BUCKING.
           THEY WERE SWIFT TO GIVE US A LOANER WHILE THEY
           "REPROGRAMEMD" THE CAR. NOW, IT ALL MAKES SENSE. THEY PUT A
           BANDAID ON IT UNTIL WE COULDN'T RETURN IT. SINCE THEN, JUST
           OVER 2YRS AGO, WE HAVE HAD THROTTLE REPLACED X3, CLEANED
           ONCE FOR $250 (WHILE ON THE WAY SOUTH FOR VACA, WE GOT STUCK
           HUNDREDS OF MILES FROM HM UNTIL FORD DEALER OPENED 2 DAYS
           LATER.) THIS CAR HAS STRANDED US THREE DIFF TIMES WHILE OUT OF
           STATE ON VACA. NOW WHILE ON INTERSTATE, THE WRENCH LIGHT
           WILL GO ON, THE CAR STARTS BUCKING AND ACTING LIKE A MANUAL
           IN THE WRONG GEAR. BUT, HAS NO ACCELERATION. JUST REVS TO 4K-
           6K RPMS. DANGEROUS ALMOST BEING RUN OVER BY SEMIS GOING FULL
           SPEED BEHIND YOU OR HAVING TO TRY AND CROSS 5 LANES OF TRAFFIC
           TO GET TO EMERGENCY LANE--WITH NO ACCELERATION! THIS CAR IS A
           DANGEROUS DEATH TRAP. SHOCKING TO ME HOW FORD HASN'T STOOD
           BEHIND THEIR VEHICLES. WE, AS A HUGE EXTENDED FAMILY, HAVE
           ALWAYS STOOD BEHIND FORD. ALWAYS BOUGHT FORD. NOW, WE HAVE
           BEEN DUPED BY THEM. THEY KNOWINGLY SOLD US A FAULTY CAR,
           PUTTING THOUSANDS OF OTHER BUYERS IN DANGER AS WELL, AND
           HAVEN'T DONE A THING TO PROVE TO THE CONSUMERS THAT THEY
           CARE ABOUT US AS CUSTOMERS OR ONE IOTA ABOUT OUR LIVES. IF
           FORD DOESN'T RECALL THESE, I KNOW WE WILL SEE DEATHS FROM IT.
           ITS PROB GOING TO BE THE NEXT AUTOMOTIVE WORLD SCANDEL LIKE
           THE AIRBAGS. OUR FUSION IS AN EXPENSIVE PIECE OF METAL, WITH A
           HUGE PYMT, JUST SITTING IN OUR DRIVEWAY USELESS. SOMEHOW, WE
           HAVE TO FIGURE A WAY TO SAVE THOUSANDS FOR A TRANSMISSION ON
           A 6YR OLD CAR. NEVER THOUGHT FORD WOULD TURN OUT TO TREAT
           THEIR LOYAL CUSTOMERS THIS WAY.

        p. DATE OF INCIDENT: June 1, 2016
           DATE COMPLAINT FILED: August 7, 2016
           NHTSA/ODI ID: 10893817
           SUMMARY: THIS FIRST HAPPENED TO ME ON JUNE 1, 2016. MY 2010 FORD
           FUSION LOSES POWER ONCE IN A WHILE WHEN DRIVING. A WRENCH
           LIGHT APPEARS ON THE DASH BOARD AND THE CAR STARTS TO SLOW
           DOWN, ACCELERATOR DOES NOT WORK AND SOMETIMES THE CAR
           STARTS TO SHAKE. YOU WILL HAVE TO PULL OVER, TURN THE CAR OFF
           FOR A FEW MINUTES AND THEN TURN IT OFF IN ORDER TO DRIVE IT
           UNTIL THE LIGHT COMES BACK ON AGAIN. IT IS VERY DANGEROUS TO
           DRIVE IT IN THE HIGHWAY AND SPECIALLY WHEN SPEED LIMIT ITS 50
           AND TRUCKS OR OTHER CARS ARE COMING AT A HIGH SPEED BEHIND
           YOU BECAUSE YOU DO NOT KNOW WHEN THIS IS GOING TO HAPPEN TO

                                      384
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.398 Filed 08/28/19 Page 388 of 442




           YOU AGAIN. I HAVE THIS PROBLEM FOR A FEW WEEKS. I TOOK MY CAR
           FOR A RECALL FOR SOMETHING ELSE ON JUNE 24, 2016 AND I
           MENTIONED TO THEM ABOUT THIS ISSUE AND THEY SAID EVERYTHING
           WAS FINE. BUT I'M SURE IT WILL NOT BE FINE IF I GET INTO A CAR
           ACCIDENT AFTER COMPLAINING ABOUT THIS ISSUE. THE DEALER WILL
           ASK IF THE LIGHT ITS ON IN ORDER FOR THEM TO CHECK IT. BUT I HAVE
           MENTION THAT THE LIGHT GOES ON AND AS SOON AS YOU LOSE POWER
           AND TURN THE CAR OFF AND ON IT DISAPPEARS.

        q. DATE OF INCIDENT: July 18, 2016
           DATE COMPLAINT FILED: July 27, 2016
           NHTSA/ODI ID: 10888927
           SUMMARY: MY 2010 FORD FUSION STARTED EXPIERENCING
           TRANSMISSION PROBLEMS WHILE AT A TRAFFIC LIGHT LAST WEEK. THE
           CAR SUDDENLY WENT INTO NEUTRAL WHILE THE GEAR SHIFT WAS IN
           THE DRIVE POSITION. AFTER PUSHING THE GAS PEDAL TO THE FLOOR
           FOR SEVERAL SECONDS THE CAR SLAMED INTO GEAR. I TOOK IT
           IMMEDIATELY FOR REPAIR. THERE HAVE BEEN NO ISSUES WITH THIS
           TRANSMISSION PROIR TO THIS EVENT. THE CAR HAS EXACTLY 111,856
           MILES ON IT TO DATE. THE FORD DEALERSHIP DID AN UPDATE ON THE
           POWERTRAIN CONTROL MODULE AND TRANSMISSION CONTROL
           MODULE. THIS DID NOT FIX THE PROBLEM. UPON FURTHER INSPECTION,
           THE CAR WAS FOUND TO NEED A COMPLETE TRANSMISSION
           REPLACEMENT. I DID SOME RESEARCH AND FOUND HUNDREDS OF
           COMPLAINTS ONLINE ABOUT FORD FUSIONS HAVING TRANSMISSION
           ISSUES. I CONTACTED FORD SO THAT THEY COULD DOCUMENT YET
           ANOTHER COMPLAINT ABOUT ONE OF THEIR FUSIONS HAVING
           TRANSMISSION FAILURE, AND ASKED THAT THERE BE A RECALL
           ISSUED. THEY SAID THEY HAD NO INTENTION OF ISSUING A RECALL. SO
           I AM ASKING THE NHTSA TO PUT SOME PRESSURE ON THEM TO
           SERIOUSLY CONSIDER ISSUING A RECALL BEFORE SOMEONE GETS
           INJURED DUE TO A TRANMSSION FAILURE ON THE ROAD.

        r. DATE OF INCIDENT: June 30, 2016
           DATE COMPLAINT FILED: July 24, 2016
           NHTSA/ODI ID: 10888033
           SUMMARY: LOSS OF POWER DURING ACCELERATION, DUE TO
           TRANSMISSION NOT SHIFTING PROPERLY. THE ENGINE RUNS AT HIGH
           RPM, BUT CAR DOESN'T MOVE. THIS ONLY HAPPENS AFTER
           CAR/TRANSMISSION HAS BEEN DRIVEN FOR HOUR OR MORE. IT APPEARS
           BASED ON INTERNET SEARCHING, TO BE A COMMON PROBLEM WITH
           6F35 TRANSMISSIONS IN FUSIONS AND ESCAPES. THIS HAPPENS MOSTLY
           ON CITY DRIVING - WHICH AFTER IT IS ON HIGHWAY SPEEDS IS IN THE
           TOP GEAR. ON HOT DAY, WHEN THE CAR IS WELL WARMED UP, STOP
           AND GO TRAFFIC IS VERY DIFFICULT AND COULD CAUSE ACCIDENTS.

         s. DATE OF INCIDENT: October 2, 2014
            DATE COMPLAINT FILED: July 5, 2016

                                      385
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.399 Filed 08/28/19 Page 389 of 442




           NHTSA/ODI ID: 10882778
           SUMMARY: TL* THE CONTACT OWNS A 2010 FORD FUSION. WHILE
           DRIVING 55 MPH, THE VEHICLE STALLED WITHOUT WARNING.
           AFTERWARDS, THE THROTTLE BODY AND TRANSMISSION WARNING
           LIGHTS ILLUMINATED. THE CONTACT WAS ON THE HIGHWAY WHEN THE
           VEHICLE STALLED. THE CONTACT WAS ABLE TO DRIVE AFTER
           RESTARTING THE VEHICLE. THE DEALER WAS NOTIFIED, BUT THE
           VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE FAILURE RECURRED
           MULTIPLE TIMES SINCE THE FIRST FAILURE. THE CONTACT NOTIFIED
           ANOTHER DEALER WHERE IT WAS DIAGNOSED THAT THE THROTTLE
           BODY NEEDED TO BE REPLACED. THE FAILURE MILEAGE WAS 84,000.

        t. DATE OF INCIDENT: April 9, 2014
           DATE COMPLAINT FILED: April 10, 2016
           NHTSA/ODI ID: 10854669
           SUMMARY: INTAKE FUEL OUTLET HAS A PROBLEM CAR JERKS
           TRANSMISSION IS HORRIBLE

        u. DATE OF INCIDENT: February 17, 2016
           DATE COMPLAINT FILED: February 19, 2016
           NHTSA/ODI ID: 10837253
           SUMMARY: 1ST TIME, I WAS STOPPED AT A RED LIGHT AFTER DRIVING
           50 MILES WHEN THE LIGHT TURNED GREEN, I STEPPED ON THE GAS, THE
           CAR REV'D LIKE THE CAR WAS IN NEUTRAL AND WOULD NOT GO INTO
           GEAR. AFTER SEVERAL TRIES, IT WENT INTO GEAR AND DROVE OK.
           THE 2ND TIME, I WAS TRAVELING ABOUT 60 MPH, AND THE CAR
           STARTED REVING AT 4,000 RPMS AND LOST ALL POWER. I PULLED OVER,
           PUT IT IN NEUTRAL AND BACK IN GEAR SEVERAL TIMES TILL IT
           STARTED AGAIN. I PULLED OUT AGAIN ON THE 4 LANE AND THE CAR
           CONTINUED REVING AT AROUND 4,000 RPMS AND HAD NO POWER SO I
           GOT OFF THE ROAD AGAIN. THE "WRENCH" TROUBLE LIGHT LIT UP. I
           TURNED THE CAR OFF, SAT ABOUT 5 MINUTES, STARTED IT BACK UP
           AND IT WORKED FINE. I TOOK IT STRAIGHT TO A FORD DEALER WHO
           COULD NOT FIND OUT WHAT WAS WRONG WITH IT.

        v. DATE OF INCIDENT: September 1, 2015
           DATE COMPLAINT FILED: February 3,2016
           NHTSA/ODI ID: 10824114
           SUMMARY: TRANSMISSION IS LEAKING JUST LIKE THE HUNDREDS OF
           OTHERS I'M READING ABOUT ON FORUMS AND IT SOUNDS LIKE A VERY
           COMMON PROBLEM THAT MUST BE CONSTANTLY REPAIRED.

         w. DATE OF INCIDENT: December 26, 2015
            DATE COMPLAINT FILED: January 9, 2016
            NHTSA/ODI ID: 10819136
            SUMMARY: DELAYED SHIFTING, ENGINE REVS WITH LITTLE PRESSURE
            ON GAS PEDAL AND CAR LURCHES FORWARD VIOLENTLY.

                                      386
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.400 Filed 08/28/19 Page 390 of 442




         x. DATE OF INCIDENT: October 14, 2015
            DATE COMPLAINT FILED: October 30, 2015
            NHTSA/ODI ID: 10787171
            SUMMARY: I HAVE A 2010 FORD FUSION SEL AWD V6 WHICH I
            PURCHASED ABOUT 2 YEARS AGO. I HAVE STARTED NOTICING SHIFTING
            PROBLEMS WITH MY CAR. IT FIRST STARTED ABOUT 3 WEEKS AGO NOW.
            THE CAR ACTED LIKE IT COULDN'T FIGURE OUT WHAT GEAR TO GO IN,
            WHILE MAKING A LEFT TURN THROUGH TRAFFIC IT HESITATED A LOT &
            THEN FIGURED OUT WHAT GEAR TO GET INTO, BARELY AVOIDING AN
            ACCIDENT. I WAS THEN COMING BACK FROM THE AIRPORT WITH MY
            SISTER & IT CLAMMED DOWN IN GEARS AS WE STARTED TO STOP &
            THEN LUNGED FORWARD 2 TIMES ALMOST HITTING THE CAR IN FRONT
            OF ME. I HAVE TAKEN IT INTO THE SHOP & THEY SAID THEY NEEDED TO
            REFLASH THE PCM, THIS WAS DONE THE DAY BEFORE YESTERDAY. I
            GOT IT BACK YESTERDAY & IT STARTED DOING THE EXACT SAME
            THINGS. I HAVE SEEN THAT A RECALL NOTICE WAS SENT OUT TO SOME
            PEOPLE YEARS AGO WITH A TIME LIMIT ON GETTING THIS FIXED.
            RECALL NOTICE 10B15. IT SAID IT ENDED IN APRIL OF 2011. CAN THR BE
            A TIME LIMIT ON THIS SORT OF THING? SOME PEOPLE DON'T HAVE
            $1,000'S OF DOLLARS TO FIX CARS. WHAT CAN SOMEONE DO TO
            CORRECT THIS ISSUE.

         y. DATE OF INCIDENT: September 23, 2015
            DATE COMPLAINT FILED: October 5, 2015
            NHTSA/ODI ID: 10779850
            SUMMARY: THIS IS THE SECOND OCCASION IN 2 YEARS THAT I AM
            HAVING TO HAVE THE TRANSMISSION REPLACED IN MY CAR DUE TO
            LEAVING AXLE SEALS THAT CONTINUE TO LEAK TRANSMISSION FLUID
            AFTER REPLACEMENT. THE CAR HAS A HARD SHIFT BETWEEN 1ST AND
            2ND GEAR AS WELL AS 2ND TO 3RD. I HAVE HAD THE SEALS REPLACED
            THREE TIMES. THE CV JOINTS HAVE BEEN REPLACED AND THE
            TRANSMISSION WAS REPLACED IN 2014. IT IS NOW 2015 AND I AM
            HAVING THE SAME ISSUE I HAD LAST YEAR WITH THE SAME COST
            ASSOCIATED WITH THE REPAIRS. I AM CURRENTLY WAITING ON
            APPROVALS FROM MY EXTENDED WARRANTY COMPANY TO COMPLETE
            THE NEEDED REPAIRS. THIS IS ALSO MY 2ND COMPLAINT FOR THIS ISSUE
            WITH SAFERCAR.GOV.

         z. DATE OF INCIDENT: June 1, 2011
            DATE COMPLAINT FILED: September 24, 2015
            NHTSA/ODI ID: 10775919
            SUMMARY: INITIALLY TOOK VEHICLE TO DEALER FOR TRANSMISSION
            ROUGH SHIFTING. TECH WAS UNABLE TO FIND CAUSE AND TROUBLE
            REPORT WAS LEFT "OPEN" SINCE WE WOULDN'T SIGN AS
            SATISFACTORILY COMPLETED. SECOND INCIDENT WAS IDENTICAL TO
            FIRST. YEARS PASSED BY AS WE LEARNED TO LIVE WITH THE ROUGH
            SHIFTING.

                                       387
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.401 Filed 08/28/19 Page 391 of 442




           MORE RECENTLY, ON INTERSTATE HIGHWAY, CAR LOST POWER,
           WOULD ONLY ACCELERATE TO 50MPH WITH RPM AT 6,000. FORD
           SCANNED, CONCLUDED TRANSMISSION NEEDS REPAIRED SOON. LAST
           EVENING, MY WIFE WAS RETURNING FROM WORK, THE FUSION
           QUICKLY DECELERATED TO 15-20 MPH ON OPEN HIGHWAY. A SEMI
           NEARLY STRUCK HER CAR FROM BEHIND DUE TO THIS QUICK CHANGE
           OF SPEEDS, WHICH NEARLY CAUSED SEVERAL OTHER COLLISIONS.
           LOCAL AUTO PARTS STATED CODE CAUSING ENGINE LIGHT TO
           ILLUMINATE IS 'THROTTLE BODY' PROBLEMS, A CODE (WARRANTY)
           'MISSED' BY THE FORD DEALERSHIP.
           THIS CAR HAS LIVED AN EASY LIFE, ONLY 59K MILES, VERY
           CONSERVATIVE DRIVER AND DRIVEN ON LEVEL, PAVED, MOSTLY
           INTERSTATE HIGHWAYS. THE CAR WAS PROPERLY MAINTAINED AND
           BOUGHT NEW FROM THE LOT. PLEASE HELP US, AND THE PUBLIC WHO
           PREFER TO PURCHASE AMERICAN-MADE AUTOS, TO INSURE THAT THE
           'POWER DOWN' MODE OF THIS TRANSMISSION IS ADDRESSED, AND IS A
           HIGH PRIORITY ITEM.
           ADDITIONALLY, PLEASE RECONSIDER A RECALL ON THESE
           TRANSMISSIONS. IT IS A VERY COSTLY REPAIR, AND A VERY
           SIGNIFICANT ONE TO OUR MODEST INCOME. A TRANSMISSION FAILURE
           AT 59K MILES IS UNACCEPTABLE.

        aa. DATE OF INCIDENT: July 18, 2015
            DATE COMPLAINT FILED: August 18, 2015
            NHTSA/ODI ID: 10749416
            SUMMARY: I WAS DRIVING DOWN THE ROAD, ACCELERATING
            THROUGH AN INTERSECTION WHEN THE CAR JERKED, STALLED OR
            BECAME UNRESPONSIVE TO ACCELERATING. I COULD ONLY BRAKE BUT
            THE RADIO AND A/C WERE FINE AND KEPT RIGHT ON, THE CAR JUST
            WOULD NOT GO. SO I SLOWED DOWN, PULLED OVER, TURNED THE KEY
            OFF, LET THE CAR SIT A MOMENT, THEN I TURNED THE CAR ON AGAIN.
            IT STARTED UP NO PROBLEM AND I DROVE AWAY. THIS HAS HAPPENED
            MULTIPLE TIMES ACCELERATING DOWN THE ROAD GONG ANYWHERE
            BETWEEN 25-60MPH. AFTER EACH INCIDENT THE CAR SEEMS TO HAVE A
            SLIGHT HESITATION OR SO I FEEL, MAYBE I'M JUST BEING SENSITIVE TO
            THE CAR SO I CAN READ IT CORRECTLY. BUT EACH COMPUTER
            PROBLEM PRINTOUT AT A NON DEALERSHIP PARTS STORE SHOWS
            NOTHING IS WRONG. THE WRENCH WARNING LIGHT COMES ON WHEN
            THE CAR STALLS DURING ACCELERATING AND THE LIGHT TURNS OFF
            ONCE I HAVE RESTARTED THE CAR.

        bb. DATE OF INCIDENT: April 18, 2015
            DATE COMPLAINT FILED: May 28, 2015
            NHTSA/ODI ID: 10722069
            SUMMARY: I WAS DRIVING FOR ABOUT AN HOUR DOWN THE FREEWAY

                                      388
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.402 Filed 08/28/19 Page 392 of 442




           IN CRUISE CONTROL. THE CAR JERKED SLIGHTLY AND WENT LIMP,
           DECELERATING WHILE MAINTAINING A ROUGH IDLE AROUND 1000
           RPM'S. THE GAS PEDAL WAS NON-RESPONSIVE WHILE IDLING AND I WAS
           ABLE TO COAST OFF TO THE SIDE OF THE ROAD WHERE THERE WAS NO
           THROTTLE RESPONSE. THE WRENCH LIGHT WAS ON THE DASH. I
           TURNED THE CAR OFF AND TRIED TO START IT AGAIN, IT STARTED FINE
           AND I WAS ABLE TO DRIVE IT THE REST OF THE WAY HOME WITHOUT
           FURTHER INCIDENT. I HAVE BEEN AFRAID TO DRIVE ANYMORE ON THE
           FREEWAY SINCE OR ANY SERIOUS LENGTH KNOWING THERE IS A
           SERIOUS ISSUE WITH THE VEHICLE. THIS IS A TERRIBLE FEELING
           KNOWING I HAVE A FAIRLY NEW CAR THAT I CANNOT TRUST TO DRIVE
           SAFELY IN. I HAVE READ OTHERS STORIES ABOUT THIS PROBLEM AND
           SERIOUSLY HOPE THE VEHICLE'S ISSUES DO NOT CAUSE ME TO BE
           INVOLVED IN ANY ACCIDENT ON THE FREEWAY AT HIGH SPEEDS. THERE
           IS OBVIOUSLY AN ISSUE WITH A SERIOUS FLAW AND NEEDS TO BE
           ADDRESSED.

        cc. DATE OF INCIDENT: May 4, 2015
            DATE COMPLAINT FILED: May 21, 2015
            NHTSA/ODI ID: 10717724
            SUMMARY: I HAVE A 2010 FORD FUSION I WAS DRIVING TO GET ON
            HIGHWAY TO MERGE LEFT. WHEN I ACCELERATED I WAS AT 55 MPH
            WHEN THE CAR SUDDENLY DOWN SHIFTED I TOOK MY FOOT OFF THE
            GAS AND THEN PROCEEDED TO ACCELERATE AGAIN SLOWLY. NOT TO
            SAY A CAR ALMOST HIT ME FROM BEHIND BECAUSE OF THE DOWNSHIFT
            PROBLEM. IT ALSO HAPPENS WHEN I START FROM A STOPPED POSITION
            I ACCELERATE AND IT MAKES A LOUD NOISE AND DOWNSHIFTS THEN
            THE TRANSMISSION KICKS IN. PLEASE RECALL THESE CARS BEFORE
            SOMEONE GETS KILLED.

           2011 Ford Fusion

        dd. DATE OF INCIDENT: July 7, 2017
            DATE COMPLAINT FILED: October 25, 2018
            NHTSA/ODI ID: 11142712
            SUMMARY: WHEN TRAVELING ON A HIGHWAY THE CAR SHIFTS HARD
            AND WILL NOT ACCELERATE. DEALER WOULD NOT REPLACE
            THRODDLE BODY WHEN ASKED TO. THERE IS A RECALL ON THIS. I ALSO
            SUGGESTED A SOFTWARE UPDATE. I WAS TOLD I NEED A NEW
            TRANSMISSION. THE CAR HAS BEEN SITTING SINCE LAST YEAR. I
            PURCHASED A NEW CAR.

        ee. DATE OF INCIDENT: DECEMBER 19, 2017
            DATE COMPLAINT FILED: January 3, 2018
            NHTSA/ODI ID: 11058323
            SUMMARY: VEHICLE STARTED LEAKING TRANSMISSION FLUID FROM
            THE SEAL MECHANIC SAID IT IS A PROBLEM WITH THIS YEAR FORD
            FUSION AND THERE SHOULD HAVE BEEN A RECALL

                                      389
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.403 Filed 08/28/19 Page 393 of 442




         ff. DATE OF INCIDENT: April 15, 2017
             DATE COMPLAINT FILED: November 15, 2017
             NHTSA/ODI ID: 11046256
             SUMMARY: TAKATA RECALL STILL WAITING, ON BACK ORDER AS OF
             11/14/2017
           AUTOMATIC TRANSMISSION DOWNSHIFTS HARSHLY, AND I HAD TO PAY
           FORD DEALER TO REPROGRAM TT EVEN THOUGH THERE IS A SERVICE
           ADVISORY FOR THIS PROBLEM.

         gg. DATE OF INCIDENT: September 22, 2017
             DATE COMPLAINT FILED: October 24, 2017
             NHTSA/ODI ID: 11039467
             SUMMARY: CAR SPONTANEOUSLY SHUT DOWN WITH NO POWER TO
             ENGINE WHILE DRIVING ON HIGHWAY WHEN CHECK
             THROTTLE/TRANSMISSION WARNING LIGHT CAME ON. PROBLEM IS
             RELATED TO NHTSA ACTION NUMBER: PE13003. DEALERS REFUSED TO
             FIX IT. FORD CORPORATE NEVER RESPONDED TO MY MAIL.

         hh. DATE OF INCIDENT: February 28, 2017
             DATE COMPLAINT FILED: April 28, 2017
             NHTSA/ODI ID: 10981279
             SUMMARY: TL* THE CONTACT OWNS A 2011 FORD FUSION. THE
             CONTACT STATED THAT THE TRANSMISSION SHIFTED ABNORMALLY IN
             BETWEEN GEARS. THE FAILURE OCCURRED WITHOUT WARNING. THE
             VEHICLE WAS TAKEN TO THE DEALER, BUT WAS NOT DIAGNOSED DUE
             TO THE DIAGNOSTIC FEES. THE MANUFACTURER WAS NOTIFIED OF THE
             FAILURE AND REFERRED THE CONTACT TO NHTSA. THE FAILURE
             MILEAGE WAS APPROXIMATELY 86,000.

         ii. DATE OF INCIDENT: March 21, 2017
             DATE COMPLAINT FILED: March 27, 2017
             NHTSA/ODI ID: 10968592
             SUMMARY: 2011 FORD FUSION SE HAD A TRANSMISSION PROBLEM
             WHILE IT WAS STILL UNDER WARRANTY (NOV. 2013). OUR VEHICLE
             RECENTLY HAD TROUBLE ACCELERATING AND SHIFTING BETWEEN
             GEARS. WE TOOK OUR CAR TO A MECHANIC AND HE INFORMED US THAT
             3 GEARS IN THE TRANSMISSION BROKE AND WE NEED A NEW
             TRANSMISSION. THIS CAR ONLY HAS 55K MILES ON IT AND THIS IS THE
             SECOND TRANSMISSION PROBLEM WE'VE HAD!! THE MECHANIC SAID
             HE'S NEVER SEEN A TRANSMISSION GO THIS EARLY, BUT READING
             REVIEWS ONLINE OF 2011 FORD FUSIONS, IT SEEMS LIKE THIS IS MORE
             COMMON THAN WE'D LIKE TO THINK.

         jj. DATE OF INCIDENT: January 21, 2017
             DATE COMPLAINT FILED: January 30, 2017
             NHTSA/ODI ID: 10948472

                                       390
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.404 Filed 08/28/19 Page 394 of 442




           SUMMARY: WHILE DRIVING ON THE FREEWAY THE CAR FLASHES
           YELLOW TRIANGLE, WRENCH AND THE STOP SAFELY NOW. THE CAR
           LOSES ALL POWER CAUSING YOU TO TRY TO DRIFT TO THE SIDE OF THE
           FREEWAY. IT HAS BEEN IN THE REPAIR SHOP FOR 5 MONTHS WITH
           CERTIFIED HYBRID MECHANICS.

           WAS TOLD IT WAS THE TRANSMISSION, THAT WAS REPAIRED. THE
           THROTTLE, REPAIRED. HARNESS WIRING REPLACED ALONG WITH A
           NEW BATTERY. THIS IS AN ONGOING PROBLEM WITH NO RESOLUTION.
           THE SAFETY OF NOT JUST MYSELF, BUT MY FAMILY AND OTHERS HAVE
           BEEN PUT AT RISK. I WOULD LIKE TO SPEAK WITH SOMEONE
           REGARDING THIS ISSUE.

           THE CAR HAS 125,000 MILES ON IT. *TR

        kk. DATE OF INCIDENT: December 9, 2016
            DATE COMPLAINT FILED: December 12, 2016
            NHTSA/ODI ID: 10934893
            SUMMARY: 6 MONTHS OLD CAR HAD TRANSMITION AND ELECTRICAL
            PROBLEMS, DRIVER DOOR LOCK NOT OPENING, AC WENT OUT! AIR BAGS
            SENSOR OUT, AND NOW EXPERIENCING 2ND TRANSMITION ISSUE.
            DEALERSHIP IS NOT TAKING FULL RESPONSIBILITY FOR IT, AS
            TRANSMITION WAS REPLACED AT ANOTHER GARAGE! HAVE BEEN
            DEALING WITH THIS CAR SINCE 2012. HARD JERKING.

        11. DATE OF INCIDENT: November 12, 2016
            DATE COMPLAINT FILED: November 16, 2016
            NHTSA/ODI ID: 10926438
            SUMMARY: WHILE DRIVING 70 MPH ON THE HIGHWAY THE CAR
            SUDDENLY SHUDDERED. THE YELLOW WRENCH LIGHT CAME ON AND
            THE GAS PEDAL WOULD NOT WORK. FORCED TO COAST TO THE
            SHOULDER. SHUT CAR OFF WAITED 30 SECONDS AND TRIED TO
            RESTART. CAR STARTED AND WRENCH LIGHT WENT OUT. WAS ABLE TO
            DRIVE. HAS HAPPENED REPEATEDLY. I CALLED FORD AND THERE IS A
            CUSTOMER SATISFACTION PROGRAM 13NO3. TO ADDRESS THIS BUT SAID
            THEY COULD ONLY CORRECT IF THE COMPUTER SAVED A CODE. SINCE
            THIS PROBLEM HAS THUS FAR FAILED TO TRIP MY CHECK ENGINE
            LIGHT, IT IS NOT STORING A CODE. I ARGUED THAT IT WAS UNSAFE FOR
            ME TO DRIVE THE CARE LIKE THIS. THEY STATED THAT FORD DOES NOT
            RECOMMEND I DRIVE THE CAR AND STATED MY ONLY OPTIONS ARE TO
            TAKE TO DEALERSHIP FOR DIAGNOSIS WHERE THE ONLY HOPE IS THAT
            THEY CAN DRIVE THE CAR AND MAYBE THE INTERMITTENT PROBLEM
            WILL LUCKILY HAPPEN. THIS IS UNACCEPTABLE. THEY KNOW THE ISSUE
            EXISTS AND IS UNSAFE. I HAVE READ MULTIPLE ACCOUNTS OF THIS ON
            THE INTERNET. HOW MANY MORE ARE REQUIRED TO TRIGGER A
            RECALL?

       mm. DATE OF INCIDENT: August 15, 2016

                                      391
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.405 Filed 08/28/19 Page 395 of 442




           DATE COMPLAINT FILED: August 15, 2016
           NHTSA/ODI ID: 10896168
           SUMMARY: WHILE DRIVING AT 60 MILES PER HOUR MY VEHICLE
           DECELERATE IN RUSH HOUR TRAFFIC, MILES AWAY FROM HOME. I WAS
           ABLE TO PUT MY EMERGENCY FLASHERS ON AND MOVE OVER TO THE
           SHOULDER BEFORE MY CAR COMPLETELY LOST POWER. I HAD A TOOL
           LIGHT COME ON THE DASH AND THE CAR WAS STILL ON BUT NO POWER.
           I TURN THE ENGINE COMPLETELY OFF FOR ABOUT T 1 MINUTE AND
           THEN RESTART MY CAR. I WAS ABLE TO SAFELY MAKE IT HOME.

           ON MY GRANDCHILDREN FIRST DAY OF SCHOOL, WHILE PICKING UP AT
           1 OF 3 SCHOOLS ON THE WAY TO THE SECOND SCHOOL MY CAR
           DECELERATED JUST BEFORE A TRAIN TRACK DURING RUSH HOUR ONCE
           AGAIN. THIS TIME MY ENGINE LIGHT CAME ON THE DASH. FOLLOWING
           THE SAME TECHNIQUE I RESTARTED MY CAR, MADE IT ACROSS THE
           TRACK ONLY FOR IT TO QUIT AGAIN. MY GRAND BABY WAS WORRIED
           AND NEEDLESS TO SAY SO WAS I.. USING THE SAME TECHNIQUE WE
           WERE ABLE TO MAKE IT SAFELY HOME. REQUIRING ANOTHER VEHICLE
           TO GO PICK UP AT THE OTHER TWO SCHOOL LATE....
           PLEASE TELL ME I SHOULDN'T BE AFRAID TO DRIVE MY CAR BECAUSE
           RIGHT NOW I AM I ATTEMPTED TO PERFORM A VEHICLE HEALTH CHECK
           BUT IT WANT ALLOW ME TOO. PLEASE SAY

           THERE IS A SOLUTION TO THIS ONGOING PROBLEM SURELY FORD IS
           AWARE OF THIS PROBLEM AND THERE'S A RECALL AND I'M UNAWARE
           RIGHT

       nn. DATE OF INCIDENT: March 29, 2016
           DATE COMPLAINT FILED: March 31, 2016
           NHTSA/ODI ID: 10852768
           SUMMARY: TL* THE CONTACT OWNS A 2011 FORD FUSION. WHILE
           DRIVING APPROXIMATELY 40 MPH, THE VEHICLE JERKED AND SHOOK.
           THE WRENCH WARNING INDICATOR ILLUMINATED. THE CONTACT HAD
           TO MANEUVER TO THE SIDE OF THE ROAD. AFTER A FEW MINUTES, THE
           VEHICLE RESUMED NORMAL OPERATION. THE WARNING INDICATOR
           WAS NO LONGER ILLUMINATED. THE VEHICLE WAS DRIVEN TO THE
           CONTACT'S RESIDENCE, BUT THE ACCELERATION WAS NOT NORMAL.
           THE VEHICLE WAS TAKEN TO AN INDEPENDENT MECHANIC, BUT THE
           FAILURE COULD NOT BE REPLICATED. THE VEHICLE WAS NOT
           REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE.
           THE APPROXIMATE FAILURE MILEAGE WAS 99,700.

         oo. DATE OF INCIDENT: December 1, 2015
             DATE COMPLAINT FILED: February 9,2016
             NHTSA/ODI ID: 10825058
             SUMMARY: WHILE DRIVING ON CITY STREET CAR JUST LOSS POWER
             AND SLOWLY STOP MOVING ,S0 I PULL OVER INTO THE CENTER DIVIDER

                                      392
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.406 Filed 08/28/19 Page 396 of 442




           AS IT SHUT DOWN. I TURNED THE IGNITION TO OFF STARTED IT BACK UP
           AND CONTINUED ON THAT HAPPENED A FEW YEARS AFTER I BOUGHT
           THE CAR BRAND NEW, RECENTLY MY CAR HAS BEN DOING A LOT OF
           JERKING AS IF I'M RUNNING OVER A ROCK SO I TOOK IT IN AND SOME
           WORK WAS DONE WITH THE TRANSMISSION, THAT WAS ABOUT 2/3
           WEEKS AGO AND IT STARTED DOING THE JERKING AGAIN IT USUALLY
           HAPPENS WHEN I TAKE OFF. SO I CALL TODAY AND MADE ANOTHER
           APPOINTMENT. MY CONCERN IS THAT THIS CAR ISN'T EVEN 5 YEARS OLD
           AND ALREADY HAVING PROBLEMS WITH THE TRANSMISSION AND
           OTHER ISSUE. AND I GOT THE 5 YEAR WARRANTY WITH IS SOON TO
           EXPIRE AND THE I STUCK WITH A CAR THAT I FEEL WAS FAULTY FROM
           THE BEGINNING.

        pp. DATE OF INCIDENT: December 12, 2015
            DATE COMPLAINT FILED: December 18, 2015
            NHTSA/ODI ID: 10811127
            SUMMARY: WHEN DECELERATING, MY CAR SOMETIMES "JERKS",
            ACCOMPANIED BY MULTIPLE WARNING LIGHTS AND--DANGEROUSLY--
            A TOTAL LOSS OF ENGINE POWER. THE CAR GOES DEAD, IN THE MIDDLE
            OF THE ROAD, AND HAS TO BE RESTARTED BY REMOVING THE KEY AND
            REINSERTING IT. THIS COULD CAUSE A COLLISION BOTH FROM BEHIND
            (BY SOMEONE WHO DOESN'T REALIZE THAT THE CAR HAS JUST "DIED"—
            ESPECIALLY AT NIGHT), AS WELL AS THE "JERK" POTENTIALLY CAUSING
            ME TO COLLIDE WITH SOMEONE IN FRONT.

           MY DEALERSHIP TOLD ME THAT FORD HAD "PUT OUT A BULLETIN"
           REGARDING THIS ISSUE, WHICH CALLED FOR THE INSTALLATION OF A
           NEW WIRING HARNESS. AND YET—INEXPLICABLY GIVEN THAT THIS IS A
           SAFETY HAZARD--THIS APPARENTLY "KNOWN" ISSUE IS NOT TREATED
           AS A RECALL, WITH ME BEING CHARGED MORE THAN $500 FOR PARTS
           AND LABOR. I'VE SEEN NUMEROUS REPORTS OF PEOPLE WITH THE SAME
           ISSUE, MANY WITH LESS MILEAGE THAN MYSELF (97,000), SO I'M
           SHOCKED THAT A RECALL HASN'T HAPPENED, ESPECIALLY GIVEN THE
           DANGER THAT THIS ISSUE POSES TO THE CAR'S OCCUPANTS AND THOSE
           NEARBY.

         qq. DATE OF INCIDENT: July 31, 2015
             DATE COMPLAINT FILED: July 31, 2015
             NHTSA/ODI ID: 10745209
             SUMMARY: CAR WAS TRAVELING 60MPH ON STRAIGHT ROAD WHEN IT
             JERKED AND WRENCH LIGHT AND CHECK ENGINE LIGHT AND ABS AND
             STABILITY LIGHTS CAME ON. PULLED TO SIDE OF ROAD AND SHUT OFF
             CAR. RESTARTED AND DROVE 100 FEET AND WRENCH LIGHT CAME
             BACK ON AND ONCE AGAIN PULLED OVER TO SHOULDER TO RESTART
             CAR. AFTER 2ND RESTART IT DROVE FINE FOR 15 MINUTES AND THEN
             STALLED COMPLETELY, ONCE AGAIN RESTARTED CAR AND DROVE 5
             FEET IT ONCE AGAIN STALLED AND LOST ALL POWER. RESTARTED AND
             DROVE FOR 10 MINUTES TO HAVE IT START JERKING AT A STOP LIGHT

                                      393
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.407 Filed 08/28/19 Page 397 of 442




           AND THEN STALL OUT ONCE I PULLED INTO WORK.

        rr. DATE OF INCIDENT: May 30, 2015
            DATE COMPLAINT FILED: May 31, 2015
            NHTSA/ODI ID: 10722539
            SUMMARY: WHEN LEAVING FROM WORK, REVERSED OUT OF PARKING
            SPACE. THE CAR TOOK A BIT MORE PRESSING ON THE GAS TO
            ACCELERATE THAN NORMAL. WHEN PULLING OUT OF DRIVEWAY, THE
            RPM SHOT UP TO 4000 AND THE CAR DID NOT SHIFT INTO GEAR TO
            ACCELERATE. WHEN SHIFTING INTO SECOND GEAR IT WAS HARSH AND
            JERKY. WHEN APPROACHING A STOP SIGN, DOWN SHIFTING WAS JERKY.
            WHEN TRAFFIC MOVED FORWARD AND I PRESSED ON THE
            ACCELERATOR, THE CAR SHIFTED INTO REVERSE AND I QUICKLY HAD
            TO BRAKE. I COULD FEEL THAT SHIFTING FOR EVERY GEAR TOOK MORE
            RPM'S AND IT WAS VERY VIOLENT, DRIVING IS DANGEROUS AND I AM
            NOW SCARED TO DRIVE MY CAR. I AM HAVING IT TOWED TO
            DEALERSHIP TOMORROW TO TRY AND FIND OUT EXACTLY WHAT IS
            GOING ON AND HOW TO FIX IT.

        ss. DATE OF INCIDENT: May 26, 2015
            DATE COMPLAINT FILED: May 26, 2015
            NHTSA/ODI ID: 10721564
            SUMMARY: FORD FUSION 2011 ENGINE SURGED AND DROPPED SPEED
            AND RESULTING IN ME NEARLY BEING REAR ENDED BY VEHICLE
            BEHIND ME. ENGINE FELT AS IF THE TRANSMISSION HESITATED IN
            BETWEEN SHIFTING GEARS.

           2012 Ford Fusion

        tt. DATE OF INCIDENT: July 15, 2017
            DATE COMPLAINT FILED: November 9, 2018
            NHTSA/ODI ID: 11150238
            SUMMARY: WHILE DRIVING THE VEHICLE HAS ISSUES WHILE
            TRANSMISSION IS UPSHIFTING . HAVE HAD VEHICLE SERVICED FOR
            COMPLAINT AT FORD YET CONTINUES TO BE AN ISSUE EVEN AFTER
            REPAIR WAS MADE

        uu. DATE OF INCIDENT: September 1, 2018
            DATE COMPLAINT FILED: September 2, 2018
            NHTSA/ODI ID: 11124056
            SUMMARY: MY TRANSMISSION HAS BEEN JOLTING WHENEVER IT
            SHIFTS INTO GEAR 3, ESPECIALLY WHEN GOING UP HILLS. MY VEHICLE
            HAS BEEN WELL TAKEN CARE OF AND NOT BEEN INVOLVED ANY
            PREVIOUS ACCIDENTS. THE PROBLEM STARTED WHEN IT HAD ABOUT
            80,000 MILES ON IT, AND NOW IT HAS 110,000 MILES AND THE PROBLEM
            IS WORSE. I HAVE LOOKED AT OTHER ONLINE FORUMS AND CAN
            CONFIRM THAT I AM NOT THE ONLY ONE WITH THIS PROBLEM.


                                      394
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.408 Filed 08/28/19 Page 398 of 442




        vv. DATE OF INCIDENT: July 26, 2018
            DATE COMPLAINT FILED: August 30, 2018
            NHTSA/ODI ID: 11123376
            SUMMARY: CAR JERKS AND SHIFTS POORLY AND SOMETIMES AT THE
            WRONG TIME WHEN STARTING UP FROM A STOP. ALSO DOWNSHIFTED
            FROM 6TH GREAR TO MUCH LOWER GEAR WHEN ON THE HIGHWAY AT
            HIGHWAY SPEED IN HOT WEATHER (OVER 100 DEGREES F), CAUSING
            FRIGHTENING LOSS OF SPEED AND ACCELERATING MOTOR RPMS.

        ww. DATE OF INCIDENT: July 21, 2018
          DATE COMPLAINT FILED: July 23, 2018
          NHTSA/ODI ID: 11112998
          SUMMARY: LUNGING, NOT GOING INTO GEAR, SHUTTERTNG, NOT ABLE
          TO CONTROL SPEED ON ANY TYPE OF HIGHWAY. CANT DRIVE IT SAFELY
          TO GET IT TO THE FORD SERVICE DEPT. CAR IS IN CHARLOTTE, NC.
          CONTACTED CAPITAL FORD ON N TRYON ST AND HUNTERS VILLE FORD
          ON STATESVILLE RD. BOTH DEALERS LOOK AT IT FOR 4 OR 5 DAYS AND
          WE HAVE TO BRING IT TO THEM. IT'S NOT SAFE TO DRIVE.

       xx. DATE OF INCIDENT: November 1, 2016
            DATE COMPLAINT FILED: March 22, 2017
            NHTSA/ODI ID: 10967830
            SUMMARY: TL* THE CONTACT OWNS A 2012 FORD FUSION. THE
            CONTACT STATED THAT THERE WAS A SUDDEN LOSS OF POWER. THE
            VEHICLE FAILED TO ACCELERATE, LUNGED FORWARD, AND JERKED
            WHILE IN MOTION OR MAKING A TURN. IN ADDITION, THE POWER TRAIN
            WARNING INDICATOR FLASHED SEVERAL TIMES. TWO DEALERS WERE
            NOTIFIED OF THE FAILURE, BUT THE DTC WAS NOT PRESENT;
            THEREFORE, THE FAILURE WAS UNABLE TO BE REPLICATED AND
            DIAGNOSED. THE MANUFACTURER HAD A SERVICE CAMPAIGN, BUT
            REFUSED TO PROVIDE A SOLUTION. THE DEALER WOULD NOT REPLACE
            THE PART UNLESS THEY COULD DETERMINE THE FAILURE. THE
            CONTACT WAS ABLE TO ORDER THE PART FROM THE MANUFACTURER
            AND REPLACED THE ELECTRONIC THROTTLE BODY. THE
            MANUFACTURER HAD NOT ISSUED A RECALL. THE VIN WAS NOT
            INCLUDED IN NHTSA ACTION NUMBER: PE13003 (ENGINE). THE FAILURE
            MILEAGE WAS NOT AVAILABLE.

        yy. DATE OF INCIDENT: February 23, 2017
            DATE COMPLAINT FILED: March 3, 2017
            NHTSA/ODI ID: 10958346
            SUMMARY: I JUST HIT 40,000 MILES, VEHICLE HAS BECOME VERY
            UNSAFE, WHILE DRIVING VEHICLE SHUTS OFF. ACCELERATION TAKE
            TOO LONG AND ONCE IT KICKS IN IT SLAMS INTO GEAR. IF I NEED TO
            REVERSE IT WON'T FIND THE GEAR AND WHEN IT DOES , I SLAMS INTO
            GEAR, THE WRENCH CONTINUES TO APPEAR ON DASH WHEN SAID
            EVENT IS HAPPENING. THERE SHOULD BE A RECALL ON THAT
            TRANSMISSION OR ENGINE. VERY UNSAFE. WHEN VEHICLE STALLS IT

                                      395
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.409 Filed 08/28/19 Page 399 of 442




           BECOMES A HAZARD TO EVERYONE AROUND ME. IF SOMEONE COULD
           PLEASE CONTACT ME THIS WOULD BE GREAT. UPON SEARCHING WHAT
           THE PROBLEM COULD BE I NOTICED NUMEROUS COMPLAINTS ABOUT
           THE SAME ISSUE. PLEASE HELP! I DON'T HAVE ANY PHOTOS OF THE
           VEHICLE SHUTTING DOWN AND WHAT A HAZARD IT CAN BE . TELL ME
           WHAT TO DO PLEASE.

         zz. DATE OF INCIDENT: August 1, 2016
             DATE COMPLAINT FILED: August 15, 2016
             NHTSA/ODI ID: 10896074
             SUMMARY: HARSH SHIFTS BETWEEN 1-2 AND OR 2-3, FLARES WHEN
             ACCELERATING AT TIMES       CLUTCHES SEEM TO BE SLIPPING INSIDE
             THE TRAMSMISSION AT TIMES DURING HARD ACCELERATION.. ..HARSH
             DOWNSHIFTS... WHEN SLOWING DOWN FOR A TRAFFIC LIGHT BUT NOT
             COMING TO A COMPLETE STOP AND TRYING TO ACCELERATE THE CAR
             ACTS "BOGGY" WHEN THE AIR IS ON. IT SEEMS LIKE IT CAN'T DECIDE
             WHICH GEAR IT SHOULD BE IN.

       aaa. DATE OF INCIDENT: May 9, 2016
            DATE COMPLAINT FILED: May 16, 2016
            NHTSA/ODI ID: 10865173
            SUMMARY: WHEN I'M EITHER TAKING OFF OR IN MOTION RIDING DOWN
            ANY TYPE OF ROAD OR HIGHWAY A WRENCH LIGHT COMES ON SOME
            TIME. I LOOK THE ICON UP AND IT SAYS SOMETHING ABOUT THE POWER
            TRAN OR TRANSMISSION. WHILE IN MOTION IT FEEL AS IF I LOST SPEED
            AND THEN THE WRENCH ICON POPS ON. WHEN TAKING OFF I CAN FEEL
            A JERK AS IF IT CAN'T GET THE POWER TO SHIFT AND GO.

       bbb. DATE OF INCIDENT: April 1, 2015
            DATE COMPLAINT FILED: April 6, 2016
            NHTSA/ODI ID: 10853918
            SUMMARY: THE VEHICLE HAS A HARD SHIFT BETWEEN 1ST AND 2ND
            GEAR. ALSO THE CAR WILL HAVE A HARD JERIUNG WHILE DRIVING..
            THIS DOESNT HAPPEN ALL THE TIME BUT IS GETTING NOTICBLY WORSE.

       ccc. DATE OF INCIDENT: September 30, 2014
            DATE COMPLAINT FILED: March 20, 2016
            NHTSA/ODI ID: 10850609
            SUMMARY: IT NORMALLY HAPPENS WHEN ACCELERATING.SOMETIMES
            IT WILL HAPPEN WHILE VEHICLE IS ALREADY IN MOTION. IT FEELS LIKE
            THE TRANSMISSION IS SLIPPING. IT JERKS VERY HARD WHEN SHIFTING.

           I HAD THIS ISSUE ADDRESS AT THE FORD DEALER ON 30 SEP 2014 AND
           THEY STATE THEY COULD NOT FIND THE PROBLEM.DEALER SHOWS
           MILEAGE IN AND MILEAGE OUT AS THE SAME. DOESN'T APPEAR THAT
           THEY DROVE IT TO FIND THE ISSUE.

       ddd. DATE OF INCIDENT: March 9, 2016

                                       396
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.410 Filed 08/28/19 Page 400 of 442




           DATE COMPLAINT FILED: March 11, 2016
           NHTSA/ODI ID: 10846198
           SUMMARY: TRANSMISSION SHIFTING ERRATICALLY, COMPLETED FORD
           REFLASH OF TCM (TSB# 12-6-12) AND MADE THE TRANSMISSION FLARE
           AND GEAR PAUSE GO AWAY. HOWEVER NOW THE VEHICLE AFTER
           DRIVING IT A FEW HUNDRED MILES SHIFTS VERY HARD. THIS ALSO
           CAUSES THE VEHICLE TO ACCELERATE FORWARD IN AN INCONSTANT
           MANNER (EXAMPLE - PUSHING ON THE GAS PEDAL THE SAME AMOUNT
           2 DIFFERENT TIMES FROM A STOP RESULTED IN A JACK RABBIT START
           AND THE OTHER ACCELERATED MORE SMOOTHLY WITHOUT THE
           SUDDEN JOLT.) THE VEHICLE WILL DO THIS REPEATEDLY BUT ONLY IN
           LIGHT THROTTLE APPLICATIONS, 1/2 THROTTLE AND ABOVE THE
           TRANSMISSION SHIFTS PERFECT. THE 6F35 TRANSMISSION SHOULD BE
           RECALLED FOR ISSUES AS THE 2010-2016 MODEL FUSION / ESCAPE
           VEHICLES HAVE THESE ISSUES WHEN SEARCHING FOR COMMON ISSUES
           OR REMEDIES FOR THE ISSUES I'VE EXPERIENCED.

           2013 Ford Fusion

       eee. DATE OF INCIDENT: February 8,2019
            DATE COMPLAINT FILED: February 22, 2019
            NHTSA/ODI ID: 11181774
            SUMMARY: I HAVE A 2013 FORD FUSION. IT HAS BEEN DISPLAYING A
            JERKING MOTION WITH PULLING IS OUT A PARK AND INTO DRIVE. WHEN
            GOING TO TURN THE CORNER IT STALLED OUT ON ME. I WAS ABLE TO
            GET IT STATED BACK UP BUT WHEN DRIVING ITS LIKE IT HAD NO POWER
            AND IT WAS GOING SLOW.

       fff. DATE OF INCIDENT: February 10, 2019
            DATE COMPLAINT FILED: February 11,2019
            NHTSA/ODI ID: 11176297
            SUMMARY: MY CAR HAS BEEN SKIPPING AND HESITATION WITH POWER
            TRAIN OR TRANSMISSION WHILE DRIVING WHENEVER IT WANTS. IT'S
            NOTHING SPECIFIC TO MAKE THAT HAPPEN. LAST WEEK BACK POWER
            WINDOWS QUIT WORKING. NOW....STARTED CAR IN DRIVE, STEERING
            WAS LOCKED. DROVE BACK AND FORTH, TRIED DIFFERENT GEARS,
            TRIED RESTARTING, IT FINALLY STARTED BY TURNING KEY OVER.
            CAME HOME, PARKED IN DRIVEWAY, CAN'T GET STEERING TO UNLOCK
            AT ALL NOW! I AM OVER AN HOUR AWAY FROM HOME, SO WHENEVER
            IT DECIDES TO TURN, I CAN HEAD HOME. BUT AFTER READING THESE
            REVIEWS, DO I DARE? DOES FORD WANT US OWNERS TO DIE, OR THE
            INNOCENT WE MAY HIT? EITHER WAY I WOULD SUE BECAUSE THEY
            CANNOT DENY KNOWING THERE'S A PROBLEM!

       ggg. DATE OF INCIDENT: October 31, 2018
            DATE COMPLAINT FILED: November 5, 2018
            NHTSA/ODI ID: 11145334
            SUMMARY: TRANSMISSION JUST WENT OUT, IT WILL REV UP BUT NOT

                                      397
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.411 Filed 08/28/19 Page 401 of 442




           HO INTO GEAR. IT WAS IN MOTION AND WHEN IT WAS SLOWING DOWN
           IT DIDNT DOWN SHIFT AND JUST STOPPED MOVING.

       hhh. DATE OF INCIDENT: July 1, 2018
            DATE COMPLAINT FILED: September 24, 2018
            NHTSA/ODI ID: 11131074
            SUMMARY: TL* THE CONTACT OWNS A 2013 FORD FUSION. WHILE
            DRIVING VARIOUS SPEEDS, THE POWER STEERING AND TRANSMISSION
            FAILED. COLLEY FORD (1945 AUTO CENTRE DRIVE, GLENDORA,
            CALIFORNIA 91741, (909) 592-4131) WAS MADE AWARE OF THE FAILURE
            AND REPLACED THE BATTERY, BUT THE FAILURE RECURRED. ON MORE
            THAN ONE OCCASION, THE TRANSMISSION SLIPPED
            (DOWNSHIFTED/UPSHIFTED) OUT OF GEAR. THE SAME DEALER
            DIAGNOSED THAT THE RACK AND PINION WAS FAULTY. THE VEHICLE
            WAS NOT REPAIRED A SECOND TIME. THE MANUFACTURER WAS MADE
            AWARE OF THE FAILURES. THE FAILURE MILEAGE WAS
            APPROXIMATELY 86,000.

           DATE OF INCIDENT: September 20, 2018
           DATE COMPLAINT FILED: September 20, 2018
           NHTSA/ODI ID: 11130373
           SUMMARY: TRANSMISSION ISSUE

           I HAD MY FORD FUSION RECALL REPAIR DONE ON THE CLUTCH
           ASSEMBLY. THE DEALERSHIP DETERMINED MY TRANSMISSION NEEDED
           TO BE REPLACED AS WELL BUT SAID IT WAS NOT RELATED THE OTHER
           RECALL.

           MY CLUTCH AND FLYWHEEL WERE DAMAGED AS WELL. I DON'T SEE
           ANY WAY HOW THE TRANSMISSION DAMAGE IS NOT RELATED TO THE
           CLUTCH AND FLYWHEEL WHEN THEY'RE ALL CONNECTED IN THE DRIVE
           TRAIN. I'M SURE I'VE NOT THE FIRST PERSON TO HAVE THIS ISSUE. THE
           TRANSMISSION CONSTANTLY WHINES NO MATTER HOW FAST I DRIVE.

           DATE OF INCIDENT: August 29,2018
           DATE COMPLAINT FILED: September 10, 2018
           NIITSA/ODI ID: 11128525
           SUMMARY: WHEN STARTING TO DRIVE THE CAR IT HAS SOME SLIPPING
           AND HESITANCY GOING FROM FIRST TO SECOND GEAR AND SECOND TO
           THIRD. ONCE IT GETS TO THIRD GEAR IT USUALLY RUNS FINE. WHEN
           PLUGGED IN TO DIAGNOSIS THE ERROR FOR SOLENOID COMES UP. IT IS
           CURRENTLY AT THE DEALERSHIP TO BE FIXED. WHEN ONLINE DOING
           RESEARCH ABOUT THIS PROBLEM I NOTICED A LOT OF SIMILAR
           COMPLAINTS FROM OTHERS AND NO RECALLS HAVE BEEN ISSUED BY
           FORD.

       kick. DATE OF INCIDENT: June 25, 2018
             DATE COMPLAINT FILED: July 9, 2018

                                       398
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.412 Filed 08/28/19 Page 402 of 442




           NHTSA/ODI ID: 11110265
           SUMMARY: WHILE DRIVING MY FUSION I SUDDENLY NOTICED A LOUD
           SOUND AND THEN MY TRANSMISSION STARTED SHIFTING VERY
           ROUGHLY. I WAS OUT OF TOWN AND EVERY STOPLIGHT IT TOOK AN
           EXTENDED PERIOD OF TIME FOR THE CAR TO SHIFT WHEN TRYING TO
           TAKE OFF. AFTER ABOUT 30 MINUTES I PULLED INTO A DEALERSHIP TO
           SEE IF IT WAS SAFE FOR ME TO CONTINUE HOME. I WAS ADVISED THAT
           IT WAS NOT AND THAT I WOULD NEED A WHOLE NEW TRANSMISSION.

       111. DATE OF INCIDENT: December 31, 2017
            DATE COMPLAINT FILED: March 6, 2018
            NHTSA/ODI ID: 11076513
            SUMMARY: VERY HARD UPSHIFT INTO 3RD GEAR. HAD VEHICLE AT MY
            LOCAL FORD DEALER THE DAY AFTER I BOUGHT IT IN NOVEMBER 2017
            AND HAD SOME INTERNAL TRANSMISSION REPAIRS DONE UNDER
            ILLINOIS USED VEHICLE POWERTRAIN WARRANTY. GOT THE VEHICLE
            BACK 25 DAYS LATER AND THE HARD SHIFTING DID NOT CHANGE, NOT
            EVEN A LITTLE. TOOK VEHICLE BACK THE FOLLOWING DAY AND THEY
            SAID THE HARD SHIFTING IS NOW NORMAL TO THAT VEHICLE. THE
            SHIFTING HAS GOTTEN SO BAD THE FRONT TIRES CHIRP WHEN GOING
            INTO GEAR. I NOW HAVE DRIVEN THE CAR ALMOST 3,000 MILES AND THE
            ADAPTIVE LEARN HAS NOT SOFTENED THE SHIFTING EVEN THOUGH
            FORD SAYS IT CAN TAKE UP TO 1,000 MILES. MULTIPLE COMPLAINTS
            ABOUT THIS TRANSMISSION (6F35) ON THE INTERNET.

     mmm. DATE OF INCIDENT: December 24, 2017
          DATE COMPLAINT FILED: January 25, 2018
          NHTSA/ODI ID: 11064841
          SUMMARY: MY 2013 FORD FUSION TITANIUMTRANSMISSION WENT OUT
          AT 80K. I WAS INFORMED BY THE DEALER THAT, "UPON TEARDOWN
          FOUND TRANSMISSION CASE CRACKED AND METAL IN TRANSMISSION."
          HERE IS THE LETTER DESCRIBING THE SITUATION THAT I SENT TO THE
          FORD DEALER AFTER MANY CALLS WITH FORD MANUFACTURE:

           I WOULD REALLY APPRECIATE YOUR ASSISTANCE IN DEALING WITH MY
           TRANSMISSION REPAIR, STEERING TEMPORARY LOCKING, AND CHECK
           ENGINE LIGHT ISSUES WITH MY 2013 FORD FUSION. ON DECEMBER 24,
           2017, I STARTED MY CAR AFTER TAKING MY OLDEST SON TO GET HIS
           HAIRCUT, WHEN MY FORD FUSION STARTED TO JEW LOSE POWER, AND
           STEERING LOCKED WHEN WE ATTEMPTED TO DRIVE AWAY FROM THE
           PARKING LOT. I WAS REALLY DISAPPOINTED THAT MY CAR, AT SUCH A
           YOUNG AGE, STARTED TO ACT UP, BUT SOMEWHAT GRATEFUL IT
           HAPPENED PRIOR TO LEAVING TOWN ON DECEMBER 26TH.

           MY CAR HAS BEEN AT THE DEALERSHIP SINCE DECEMBER 26TH, AND I
           WAS FINALLY INFORMED OF THE HEFTY COST OF THE REPAIRS THIS
           WEEK (25 DAYS LATER), FOR A NEW TRANSMISSION. AS YOU MAY
           UNDERSTAND, THIS IS VERY DISCOURAGING BECAUSE I ONLY NEED

                                      399
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.413 Filed 08/28/19 Page 403 of 442




           NINE MORE PAYMENTS TO PAY OFF THE CAR AND DON'T UNDERSTAND
           WHY THE TRANSMISSION SUDDENLY GIVES OUT AND THE STEERING
           TEMPORARILY LOCKS BEFORE PAYING OFF THE CAR.

           I'M PERPLEXED BY THE DENIAL FROM THE FORD MANUFACTURE
           COMPANY TO ASSIST IN THIS MATTER SINCE THIS IS A TRANSMISSION
           PRODUCT ISSUE. PLEASE EXPLAIN, BECAUSE I HAVE SEVERAL
           CONCERNS:
           IS THIS THE TYPICAL SHELF LIFE OF A 2013 FORD FUSION
           TRANSMISSION?
           IF NOT, THEN IT WOULD APPEAR TO BE A MANUFACTURE DEFECT.

           IF SO, THEN THE TRANSMISSION AND PRODUCT OF THIS MAKE AND
           MODEL IS NOT OF GOOD QUALITY.
           IS THE DAMAGE FROM A CRACKED TRANSMISSION OR THE GEARS ARE
           DEFAULTING TO 5TH GEAR OR BOTH?
           WE WOULD REALLY APPRECIATE YOU LOOKING INTO THIS MATTER
           AND ASSIST WITH PAYING THE COSTS OF THE TRANSMISSION
           MALFUNCTION. WHAT OTHER SOLUTIONS OR RECOMMENDATIONS DO
           YOU HAVE AVAILABLE?

       ruin. DATE OF INCIDENT: December 1, 2017
             DATE COMPLAINT FILED: December 19, 2017
             NHTSA/ODI ID: 11055513
             SUMMARY: TL* THE CONTACT OWNS A 2013 FORD FUSION HYBRID.
             WHILE DRIVING APPROXIMATELY 45 MPH, THE ENGINE MADE A
             GRINDING NOISE. THERE WERE NO WARNING INDICATORS
             ILLUMINATED. THE VEHICLE WAS TAKEN TO AN INDEPENDENT
             MECHANIC WHO DIAGNOSED THAT THE TRANSMISSION AND BOTH
             FRONT AXLE AND BEARINGS FAILED AND NEEDED TO BE REPLACED.
             THE VEHICLE WAS NOT REPAIRED. THE VEHICLE WAS TAKEN TO
             THOROUGHBRED FORD (8501 N BOARDWALK AVE, KANSAS CITY, MO
             64154, PHONE: (816) 505-1818) WHERE IT WAS DIAGNOSED THAT THE
             TRANSMISSION FAILED AND NEEDED TO BE REPLACED. THE
             MANUFACTURER STATED THAT THE CUSTOMER SATISFACTION
             PROGRAM FOR THE TRANSMISSION HAD EXPIRED AND THE VEHICLE
             COULD NOT BE REPAIRED. THE APPROXIMATE FAILURE MILEAGE WAS
             92,000.

           2014 Ford Fusion

       000. DATE OF INCIDENT: December 13, 2018
            DATE COMPLAINT FILED: February 15, 2019
            NHTSA/ODI ID: 11180324

                                       400
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.414 Filed 08/28/19 Page 404 of 442




              SUMMARY: TRANSMISSION DOWN SHIFTS AND THE CAR LOSSES
              FORWARD SPEED WHILE DRIVING AT HIGHWAY AND CITY STREETS.

              DATE OF INCIDENT: January 24, 2019
              DATE COMPLAINT FILED: January 24, 2019
              NHTSA/ODI ID: 11171831
              SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION. WHILE
              DRIVING 75 MPH ON THE FREEWAY, THE VEHICLE STALLED. THE
              VEHICLE WAS PULLED OVER TO THE ROAD SHOULDER AND WOULD NOT
              RESTART. THE VEHICLE WAS TOWED TO AN UNKNOWN LOCATION.
              ALSO, WHEN THE CONTACT FILLED THE TANK WITH FUEL, THE ENGINE
              MADE AN ABNORMAL SOUND. IN ADDITION, THE TRANSMISSION
              SLIPPED AND WOULD NOT SHIFT INTO THE CORRECT GEAR AND THE
              CHECK ENGINE INDICATOR ILLUMINATED. THE DEALER AND
              MANUFACTURER WERE NOT NOTIFIED. THE FAILURE MILEAGE WAS
              93,973.

       qqq. DATE OF INCIDENT: October 3, 2018
            DATE COMPLAINT FILED: November 26, 2018
            NHTSA/ODI ID: 11153969
            SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION. WHILE
            DRIVING AT AN UNKNOWN SPEED, THE VEHICLE SHIFTED INTO FOURTH
            GEAR WITHOUT WARNING. THE VEHICLE WAS NOT TAKEN TO A DEALER
            OR AN INDEPENDENT MECHANIC FOR DIAGNOSTIC TESTING. THE VIN
            WAS INCLUDED IN NHTSA CAMPAIGN NUMBER: 18V471000 (POWER
            TRAIN). THE MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE
            APPROXIMATE FAILURE MILEAGE WAS 76,000.

       rrr.   DATE OF INCIDENT: April 3, 2018
              DATE COMPLAINT FILED: April 3, 2018
              NHTSA/ODI ID: 11082642
              SUMMARY: WHILE IN MOTION, AUTOMATIC TRANSMISSION HESITATES
              TO SHIFT FROM 2ND GEAR TO 3RD GEAR. THIS OCCURS AT ALL
              TEMPERATURES AND SPEEDS. VEHICLE IS 2014 FUSION SE, 2.5L WITH SIX
              SPEED AUTOMATIC, HAS 13,500 MILES AS OF 4/3/18.

       sss. DATE OF INCIDENT: April 2, 2018
             DATE COMPLAINT FILED: April 3, 2018
             NHTSA/ODI ID: 11082678
             SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION. THE
             CONTACT STATED THAT THE CLUTCH WAS DEFECTIVE, WHICH MADE IT
             DIFFICULT TO SWITCH GEARS OCCASIONALLY. THERE WERE NO
             WARNING INDICATORS ILLUMINATED BEFORE OR AFTER THE FAILURE.
             THE VEHICLE WAS TAKEN TO ANGELA KRAUSE FORD LINCOLN (1575
             MANSELL RD, ALPHARETTA, GA 30009), BUT WAS NOT DIAGNOSED OR
             REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
             VIN WAS UNKNOWN. THE APPROXIMATE FAILURE MILEAGE WAS 56,000.


                                        401
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.415 Filed 08/28/19 Page 405 of 442




       ttt. DATE OF INCIDENT: February 14,2017
             DATE COMPLAINT FILED: February 15, 2017
             NHTSA/ODI ID: 10954828
             SUMMARY: OUR 2014 FORD FUSION HAS 81415.5 MILES AND LAST NIGHT
             WE LOST POWER WHILE DRIVING, THE ACCELERATOR WAS
             UNRESPONSIVE AND THE ENGINE WAS IDLING REAL ROUGH. SO WE GOT
             IT HOME AND INTO OUR GARAGE NOW THE CAR WHEN TRYING TO
             START IT JUST SPUTTERS AND DIES. FORD SAID HO WELL, ITS YOUR
             PROBLEM.

       uuu. DATE OF INCIDENT: December 4, 2016
            DATE COMPLAINT FILED: December 5, 2016
            NHTSA/ODI ID: 10929848
            SUMMARY: WHILE DRIVING I HAD TOTAL LOSS OF POWER AND CAR
            SHUT OFF. IT HAPPENED 3 TIMES IN A TWO DAY SPAN. *TR

       vvv. DATE OF INCIDENT: September 25, 2016
            DATE COMPLAINT FILED: September 29, 2016
            NHTSA/ODI ID: 10910686
            SUMMARY: I BOUGHT A USED 2014 FORD FUSION FROM OUR LOCAL
            FORD DEALERSHIP WITH 34,000 MILES ON IT, ONE OWNER, NO HISTORY
            OF ANY ISSUES. AS SOON AS I DROVE OFF THE LOT I COULD FEEL A HARD
            SHIFT BETWEEN 2ND AND 3RD AND THE ENGINE REVS UP TO 4500
            BEFORE FALLING BACK DOWN TO AROUND 2000. THEN IT'S WORSE
            GOING FROM 3RD TO 2ND WHEN APPLYING THE BRAKES, THE CAR JOLTS
            FORWARD AND THE ENGINE REVS HIGH AS YOU APPLY THE BRAKES.
            I'VE HAD THE CAR FOR 3 DAYS NOW AND IT HAS THE WORST
            TRANSMISSION I'VE EVER EXPERIENCED. IT'S A VERY UNCOMFORTABLE
            DRIVE AND I DON'T FEEL SAFE DRIVING IT WHEN I KNOW MY CAR IS
            GOING TO SHIFT SO HARD THAT THE WHOLE JERKS FORWARD. I'VE
            NEVER BEEN MORE UNHAPPY WITH A CAR IN MY LIFE.

      wwvv. DATE OF INCIDENT: May 2, 2016
            DATE COMPLAINT FILED: August 4, 2016
            NHTSA/ODI ID: 10893269
            SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION. THE
            CONTACT STATED THAT THE VEHICLE WAS SLOW TO ACCELERATE AND
            ALSO STALLED SEVERAL TIMES WITHOUT WARNING. THE VEHICLE WAS
            TAKEN TO THE DEALER FOR INSPECTION AND DIAGNOSTIC TESTING.
            THE CONTACT WAS UNCERTAIN OF THE SPECIFIC REPAIR SOLUTION
            THAT WAS PROVIDED, BUT THE FAILURE CONTINUED. THE VEHICLE
            WAS TAKEN BACK TO THE DEALER FOR FURTHER INSPECTION,
            DIAGNOSTIC TESTING, AND REPAIR. THE MANUFACTURER WAS
            NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS NOT
            AVAILABLE.

      xxx. DATE OF INCIDENT: January 5, 2016
            DATE COMPLAINT FILED: January 28, 2016

                                       402
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.416 Filed 08/28/19 Page 406 of 442




           NHTSA/ODI ID: 10822770
           SUMMARY: TRANSMISSION VIOLENTLY ENGAGES INTO GEAR
           THRUSTING THE DRIVER FORWARD AND CAUSING EXCESSIVE WEAR ON
           TRANSMISSION , AS WELL AS SAFETY ISSUES BY STOPPING THE CAR
           BETWEEN GEARS THEN SHOOTING FORWARD. I WAS GETTING ONTO THE
           HIGHWAY AND WHEN THE CAR 'UPSHIFTED , I ALMOST GOT HIT BY THE
           CAR BEHIND ME BECAUSE IT WAS AS IF THE CAR FIRST DOWNSHIFTS,
           THEN SLAMS UP INTO THE HIGHER GEAR.

           DATE OF INCIDENT: September 22, 2014
           DATE COMPLAINT FILED: January 13, 2016
           NHTSA/ODI ID: 10820042
           SUMMARY: TRANSMISSION SLIPS. SHUDDERS AND SHAKES SHIFTING
           INTO GEAR FROM A STOP.
      zzz. DATE OF INCIDENT: December 13, 2015
            DATE COMPLAINT FILED: December 17, 2015
            NHTSA/ODI ID: 10810989
            SUMMARY: I STARTED TO EXPERIENCE HARSH GEAR SHIFT ON
            DECEMBER 13, 2015 EVERY TIME I PUT THE CAR IN REVERSE. ALSO,
            WHEN I REACHED 20MPH AND 40MPH I FELT THE HARSH GEAR SHIFT
            AND THE CAR WOULD JERK FORWARD. I TOOK MY CAR TO THE
            DEALERSHIP ON DECEMBER 14, 2015 AND THEY SAID THE MOUNT FOR
            THE TRANSMISSION WAS BROKEN. THE TECHNICIAN WASN'T THERE TO
            CHECK OUT THE CAR IN ORDER TO DETERMINE IF IT WAS MECHANICAL
            OR NOT, BUT THEY DID THE WORK ON THE CAR ANYWAY AND ON
            DECEMBER 16, 2015, THE DEALER CALLED TO SAY THE CAR WAS READY.
            IT WAS VERY OBVIOUS THEY DID NOT TEST DRIVE THE CAR AFTER
            SUPPOSEDLY REPAIRING THE MOUNT BECAUSE MY CAR WAS DOING
            THE SAME THING, EXCEPT WORSE. WHEN I TOOK IT BACK THE NEXT
            DAY, THE TECHNICIAN WAS THERE AND SAID IT IS A MECHANICAL
            PROBLEM. I ASKED FOR A LOAN SINCE THEY SAID A PART HAD TO BE
            ORDERED AND THEY WOULD NEED TO KEEP MY CAR FOR A FEW DAYS
            AND I WAS TOLD I COULDN'T GET A LOANER. INSTEAD, THE DEALER
            SAID MY CAR WAS DRIVABLE AND DID DELIVER GOOD CUSTOMER
            SERVICE. IT FELT AS THOUGH HE WAS TRYING TO TAKE ADVANTAGE
            AND NOT TAKE CARE OF THE CUSTOMER. THEN HE PROCEEDED TO TELL
            ME THERE MIGHT BE A FURTHER PROBLEM, BUT COULD NOT TELL ME
            WHAT IT WAS. I AM EXTREMELY DISSATISFIED WITH FORD. I HAD THE
            CAR SINCE MARCH 2014 AND SHOULDN'T BE EXPERIENCING A
            TRANSMISSION PROBLEM LESS THAN 2 YEARS LATER. THERE WAS ALSO
            A RECALL ON THE STEERING BOLTS AND I DIDN'T RECEIVE
            NOTIFICATION OF THE RECALL.

      aaaa. DATE OF INCIDENT: June 4, 2015
            DATE COMPLAINT FILED: June 24, 2015
            NHTSA/ODI ID: 10727035
            SUMMARY: ON 6/4/2015 AT 7AM I HAD JUST DROPPED MY SON OFF AT HIS

                                      403
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.417 Filed 08/28/19 Page 407 of 442




           DAYCARE FACILITY. WHILE TRYTNG TO PULL OUT OF FACILITY PARKING
           LOT AND ONTO THE MAIN ROAD, MY CAR COMPLETELY LOST POWER
           ALMOST CAUSING A HORRIFIC ACCIDENT WITH ONCOMING TRAFFIC ON
           A TWO WAY ROAD. AFTER THE HORRIBLE SCARE AND MANY PEOPLE
           HONKING AND ANGRY AT ME AS IF I HAD DONE IT PURPOSELY, I WAS
           ABLE TO MOSTLY PULL OVER ON THE SIDE ROAD. I TURNED OFF THE
           CAR AND THEN TURNED IT BACK ON AND I WAS ABLE TO MOVE THE CAR
           AGAIN BUT BY PUSHING GAS PEDAL ALL THE WAY DOWN AND GETTING
           PAST 2000RPM. EVERY TIME I CAME TO A STOP IT WAS THE SAME
           SCENARIO. SINCE THE DEALERSHIP WAS NOT YET OPEN, I MANAGED TO
           MAKE IT TO WORK AND CALLED THEM IMMEDIATELY AT 8 AM TO TELL
           THEM WHAT I HAD EXPERIENCED. INFORMED THEM OF THE POWER
           TRAIN FAULT MY CAR WAS GIVING ME AND ASKED IF THEY BELIEVED
           IT WAS SAFE TO DRIVE IT TO THE DEALER WHEN I GOT OFF OF WORK.
           THE SERVICE ADVISOR TOLD ME THAT I SHOULD BE FINE AND TO DROP
           OFF THE CAR AS SOON AS I GOT OFF.

           WHILE GETTING TN MY CAR THAT AFTERNOON, I NOTICED THAT IT GOT
           CONSIDERABLY WORSE. MY CAR STARTED BUCKING FORCEFULLY
           WHEN COMING TO A STOP AND AT THIS POINT THE CHECK ENGINE
           LIGHT ALSO CAME ON. I HAVE ONLY HAD THIS CAR FOR A LITTLE OVER
           YEAR AND IT HAS 25K MILES ON IT. THERE IS NO REASON TO BE
           EXPERIENCING SUCH TROUBLE WITH A BRAND NEW CAR. SLOWLY BUT
           SURELY I MADE IT TO THE DEALER AND ALMOST IMMEDIATELY THE
           TECHNICIAN KNEW THAT IT WAS THE TRANSMISSION. A FEW DAYS AT
           THE SHOP TURNED INTO A WEEK, THEN A WEEK TURNED INTO TWO
           WEEKS, AND NOW TWO WEEKS HAS TURNED INTO THREE WEEKS AND
           THE CAR IS STILL NOT FIXED. IM TOLD OF THE MANY PARTS ORDERED
           ONE IS ON NATIONAL BACK ORDER WHICH MAKES ME EXTREMELY
           CONCERNED AND UNFORTUNATELY EXTREMELY UNSAFE TO EVEN
           DRIVE THE CAR AGAIN. TERRIFIED SOMETHING MORE SERIOUS CAN
           HAPPEN NEXT TIME. VERY UNSATISFIED WITH FORD AND THE SAFETY
           OF THEIR VEHICLES.

      bbbb. DATE OF INCIDENT: August 30, 2014
            DATE COMPLAINT FILED: October 20, 2014
            NHTSA/ODI ID: 10648826
            SUMMARY: I WAS EXITING A FREEWAY WHEN I EXPERIENCED MY FIRST
            PROBLEM. IN THE MIDDLE OF TRAFFIC, MY CAR SHUT OFF AND I LOST
            MOST FUNCTIONALITY OF THE VEHICLE. THE DASHBOARD DISPLAYED
            AN ALERT TRANSMISSION NOT IN PARK. I WAS DRIVING NORMALLY
            AND DID NOT PRESS ANY BUTTONS OR MAKE ANY ADJUSTMENTS TO
            THE GEARS. HE ONLY THING THAT WAS FUNCTIONING WAS THE BRAKES
            AND STEERING WHEEL, I HAD NO CONTROL OVER THE GAS. THE
            PROBLEM HAPPENED AGAIN THE NEXT DAY. I WAS SPEEDING UP TO GET
            ON TO THE FREEWAY WHEN MY CAR SHUT OFF AGAIN, DISPLAYING THE
            SAME MESSAGE. HOWEVER, THIS TIME, BECAUSE IT WAS NIGHT, THE
            LIGHTS POWERED OFF AND IT WAS DIFFICULT TO SEE WHAT WAS

                                      404
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.418 Filed 08/28/19 Page 408 of 442




           AHEAD OF ME. I TURNED ON MY HAZARDS AND WAS FORCED TO PULL
           OVER TO THE SIDE, PLACE THE CAR IN PARK AND RESTART THE
           IGNITION AND CONTINUE ON. I CALLED ABOUT THE ISSUE AS SOON AS
           THE FORD DEALERSHIP OPENED THE NEXT DAY. THEY TOLD ME TO
           BRING IT RIGHT IN. HOWEVER, THE PROBLEM HAPPENED AGAIN BEFORE
           I HAD A CHANCE TO BRING IT IN. I WAS DRIVING ON THE FREEWAY
           WHEN I WAS TRYING TO PASS AN 18 WHEELER. I SUCCESSFULLY PASSED
           THE TRUCK, BUT AFTER I DID, THE POWER SHUT OFF AGAIN AND I WAS
           SANDWICHED BETWEEN TWO 18 WHEELERS.THE NEXT DAY, I BROUGHT
           THE VEHICLE INTO THE DEALERSHIP. THEY TOOK IT OFF MY HANDS FOR
           ABOUT A WEEK WHILE THEY TESTED IT FOR PROBLEMS. I RECEIVED A
           CALL AND THE REPRESENTATIVE SAID THAT THEY FIXED A CABLE THAT
           APPEARED TO BE LOOSE THAT MIGHT HAVE LED TO THE PROBLEM, AND
           ALSO GAVE THE CAR A SOFTWARE UPDATE. I WAS PLEASED WITH THE
           RESPONSE.A WEEK LATER I WAS DRIVING BACK HOME WHEN THE CAR
           SHUT OFF AGAIN. I IMMEDIATELY DROVE THE CAR TO THE DEALERSHIP.
           I CALLED THE FORD CARE TEAM AND THEY SAID THEY WOULD OPEN A
           CASE FOR A BUYBACK.ON SEPT 23, I RECEIVED A VOICEMAIL FROM THE
           DEALERSHIP SAYING THAT THEY COULD NOT FIX THE VEHICLE
           BECAUSE WHEN THEY TESTED IT WAS FUNCTIONING AS IT SHOULD.
           THEY CAN AND WILL NOT FIX OR REPLACE THE VEHICLE. *TR

      cccc. DATE OF INCIDENT: June 23, 2014
             DATE COMPLAINT FILED: June 29, 2014
             NHTSA/ODI ID: 10606838
             SUMMARY: WHILE DRIVING 35 MPH THE CAR STALLED AND I GOT A
             WARNING MESSAGE STATING 'TRANSMISSION IS IN PARK'. I WAS ABLE
             TO COAST TO THE SIDE OF THE ROAD. PUT ON MY FLASHERS, PUT THE
             CAR IN PARK AND TURNED IT OFF. I TURNED IT BACK ON AND THE
             MESSAGE WAS GONE AND IT GOT ME HOME. TOOK IT TO BOWEN SCARFF
             FORD ON 6/26, THEY KEPT IT OVERNIGHT AND SAID NOTHING SHOWED
             UP ON THEIR DIAGNOSTIC TESTS AND GAVE IT BACK SAYING NOTHING
             IS WRONG WITH IT. THE CAR STALLED. HAD I BEEN ON A HIGHWAY OR
             A MIDDLE LANE I MOST LIKELY WOULD HAVE BEEN HIT. I DO NOT FEEL
             SAFE DRIVING THIS BRAND NEW CAR. AND THE FORD DEALER JUST
             GAVE IT BACK TO ME. *TR

      dddd. DATE OF INCIDENT: October 18, 2013
            DATE COMPLAINT FILED: November 4, 2013
            NHTSA/ODI ID: 10550785
            SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION., THE
            CONTACT STATED WHILE PARKING THE VEHICLE IT SURGED FORWARD
            ACROSS THE PARKING MEDIUM AND CRASHED INTO A PARKED
            VEHICLE. THE VEHICLE WAS TOWED TO THE DEALER; HOWEVER, THE
            DIAGNOSTIC TEST DID NOT DETERMINE THE FAILURE. THE
            MANUFACTURER WAS MADE AWARE OF THE FAILURE. THE FRONT END
            OF THE VEHICLE WAS REPAIRED. THE FAILURE AND CURRENT MILEAGE
            WAS 29. UPDATED 01/07/2014*LJ UPDATED 1/14/2014 *JS

                                      405
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.419 Filed 08/28/19 Page 409 of 442




               2015 Ford Fusion

      eeee. DATE OF INCIDENT: February 9,2019
            DATE COMPLAINT FILED: February 9,2019
            NHTSA/ODI ID: 11175956
            SUMMARY: WHEN THE CAR IS COLD THE TRANSMISSION SHIFTS HARD,
            FROM PARK TO REVERSE THEN TO ALL GEARS UNTIL WE GET TO THE
            CORRECT SPEED. I TOOK IT TO THE DEALER I BOUGHT IT FROM WHILE IT
            WAS STILL UNDER WARRANTY (ABOUT 50000 MILES ON IT). THEY SAID
            THEY COULDN'T DO ANYTHING UNLESS THEY COULD DUPLICATE THE
            PROBLEM AND OF COURSE THEY COULDN'T GET IT TO. WELL NOW IT
            HAS STARTED DOING IT MORE OFTEN EVEN WHEN THE CAR IS WARM. I
            FEEL LIKE THIS IS AN ISSUE WITH A LOT OF FUSIONS.

      ffff.     DATE OF INCIDENT: February 1,2019
                DATE COMPLAINT FILED: February 8,2019
                NHTSA/ODI ID: 11175217
                SUMMARY: TL* THE CONTACT OWNS A 2015 FORD FUSION. WHILE
                DRIVING 20 MPH, THE CONTACT EXPERIENCED A FAILURE WITH THE
              _ TRANSMISSION CORD AND STATED THAT THE GEARS FAILED TO
                ENGAGE. THE CONTACT PULLED THE VEHICLE OVER AND HAD IT
                TOWED HOME. THE CONTACT RECEIVED NOTIFICATION OF NHTSA
                CAMPAIGN NUMBERS: 18V167000 (STEERING) AND 18V471000 (POWER
                TRAIN). THE PARTS TO DO THE REPAIR WERE UNAVAILABLE. THE
                CONTACT STATED THAT THE MANUFACTURER EXCEEDED A
                REASONABLE AMOUNT OF TIME FOR THE RECALL REPAIR. MAPLECREST
                FORD LINCOLN (2800 SPRINGFIELD AVE, VAUXHALL, NJ 07088, (908) 964-
                7700) WAS CONTACTED AND CONFIRMED THAT THE PARTS WERE NOT
                AVAILABLE FOR THE RECALL REMEDY. THE VEHICLE WAS NOT
                DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS NOTIFIED. THE
                FAILURE MILEAGE WAS 47,000. PARTS DISTRIBUTION DISCONNECT.

      gggg. DATE OF INCIDENT: October 21, 2018
            DATE COMPLAINT FILED: November 25, 2018
            NHTSA/ODI ID: 11153579
            SUMMARY: MY CAR HAS 109,227 MILES ON IT. AND THE TRANSMISSION
            IS SHIFTING HARD AND DELAYING. THIS IS MAKING THE CAR UNSAFE TO
            DRIVE AND SOMETIMES ACTS LIKE IT DOESN'T WANT TO GO INTO GEAR.
            OTHER PEOPLE HAVE COMPLAINED ON THE INTERNET. IN A CAR THIS
            NEW STILL SHOULD HAVE NOT HAVE THIS ISSUE SO SOON. THERE
            SHOULD BE AN INVESTIGATION AND A RECALL TO CORRECT THE ISSUE.
            THIS HAPPENS EVERY TIME. FROM HIGHWAY TO CITY. AND EVEN WHEN
            DOING 50 AND SPEEDING UP TO 70 IT STILL SHIFTS HARD.

      hhhh. DATE OF INCIDENT: November 10, 2018
            DATE COMPLAINT FILED: November 20, 2018
            NHTSA/ODI ID: 11152859

                                           406
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.420 Filed 08/28/19 Page 410 of 442




              SUMMARY: TL* THE CONTACT OWNS A 2015 FORD FUSION. WHILE
              DRIVING APPROXIMATELY 50 MPH, THE ACCELERATOR PEDAL WAS
              DEPRESSED, BUT THE VEHICLE FAILED TO RESPOND. THE CONTACT
              STATED THAT THE FAILURE OCCURRED AT DIFFERENT SPEED
              INTERVALS. THE CONTACT HEARD AN ABNORMAL NOISE AND A
              SLIPPAGE IN THE TRANSMISSION DURING THE FAILURE. THE VEHICLE
              WAS TOWED TO BOB BELL FORD (LOCATED AT 1230 BEL AIR RD, BEL AIR,
              MD 21014, (410) 879-2544) WHERE IT WAS DIAGNOSED THAT THE
              SOLENOID BODY NEEDED TO BE REPLACED. THE CONTACT WAS
              INFORMED THAT THE VEHICLE NEEDED TO BE TOWED TO PLAZA FORD
              (LOCATED AT 1701 BEL AIR RD, BEL AIR, MD 21014, (410) 838-3100) TO BE
              REPAIRED. THE VEHICLE WAS REPAIRED; HOWEVER, THE FAILURE
              RECURRED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
              APPROXIMATE FAILURE MILEAGE WAS 80,033.

              DATE OF INCIDENT: February 23, 2018
              DATE COMPLAINT FILED: November 2, 2018
              NHTSA/ODI ID: 11144835
              SUMMARY: THE CAR JERKS DURING SHIFTING ON CITY STREETS, ALL
              TIMES OF DAY, ALL ROAD CONDITIONS.

              DATE OF INCIDENT: August 22, 2018
              DATE COMPLAINT FILED: October 31, 2018
              NHTSA/ODI ID: 11114426
              SUMMARY: WHEN I PARK OR DRIVE MY TRANSMISSION JUMP I BE TO
              THE FOR DEALER BUT THEY DONT HAVE GUY TO CHECK IT

      klddc. DATE OF INCIDENT: July 12, 2018
             DATE COMPLAINT FILED: October 29, 2018
             NHTSA/ODI ID: 11143962
             SUMMARY: WHEN IN DRIVE THE CAR JERKS VERY HARD WHENEVER IT
             SWITCHES GEARS ALSO THE CAR WOULD STALL AFTER PUTTING IT INTO
             DRIVE SOMETIMES IT WILL NOT MOVE FORCING ME TO TURN THE
             IGNITION OFF AND BACK ON TO TRY IT AGAIN.

      1111.   DATE OF INCIDENT: APRIL 24, 2018
              DATE COMPLAINT FILED: July 24, 2018
              NHTSA/ODI ID: 11113276
              SUMMARY: MY 2015 FORD FUSION HAS DIFFICULTY CHANGING GEARS
              WHILE DRIVING, SPECIFICALLY SHIFTING FROM FIRST TO SECOND,
              THEN SECOND TO THIRD. ALSO, ROUGH SHIFTING FROM PARK TO•
              REVERSE WITH MY FOOT ON THE BRAKE. THE LATEST INCIDENT WAS
              WHEN I MOVED THE GEAR SHIFT FROM PARK TO REVERSE AND THE CAR
              DID NOT SHIFT INTO GEAR. I PUT IT BACK INTO PARK, THEN INTO
              REVERSE AGAIN AND IT SHIFTED. I DRIVE IT HOME, VERY SLOWLY, AND
              HAD IT TOWED TO THE DEALERSHIP THE NEXT MORNING.

              FORD CORPORATE IS INVOLVED, AFTER FOUR MONTHS OF ME ASKING

                                          407
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.421 Filed 08/28/19 Page 411 of 442




           FOR A NEW TRANSMISSION, AND THEY HAVE NOT INFORMED ME OF A
           CONCLUSIVE DECISION ON WHAT THEY ARE GOING TO DO.

           I AM AFRAID FOR MY LIFE TO DRIVE THIS VEHICLE, AND HAVE TOLD
           THE DEALERSHIP AND FORD CORPORATE SO MULTIPLE TIMES. THE CAR
           ISN'T GENERATING ANY CODES, AND THEY HAVE, SO FAR, REFUSED TO
           PUT A NEW TRANSMISSION AND ASSOCIATED PARTS IN THE VEHICLE.

           I DO NOT QUALIFY FOR THE LEMON LAWS IN MY STATE BECAUSE I AM
           THE SECOND OWNER OF THE VEHICLE. HOWEVER, I PURCHASED IT AS A
           CERTIFIED PRE-OWNED VEHICLE FROM WHAT I THOUGHT WAS A
           REPUTABLE DEALER. IN DEALING WITH THIS DEALERSHIP, I HAVE COME
           TO REALIZE THAT THE DEALER IS WORTHLESS AND SHADY. I'M
           WORKING WITH ANOTHER DEALER NOW, AND THEY SEEM TO BE A BIT
           BETTER.
           FORD CORPORATE IS REFUSING TO TAKE RESPONSIBILITY FOR THE
           ISSUES WITH THIS DEATHTRAP THEY SOLD ME, AND I'M STRUGGLING TO
           GET OUT OF THE CAR EVEN THOUGH IT'S BEEN TN THE SHOP FIVE TIMES
           NOW FOR THE SAME ISSUE. MY CAR IS STILL UNDER WARRANTY. THEY
           HAVE REPLACED SEVERAL ITEMS, BUT THE CAR DRIVES MORE
           ROUGHLY AFTER EVERY "REPAIR" ATTEMPT. I WANT OUT OF THIS
           DEATHTRAP, AND I WANT FORD TO GIVE ME ALL OF MY MONEY BACK
           THAT I PAID FOR IT.
           WORD TO THE WISE, DON'T EVER BUY A FORD.

    mmmm DATE OF INCIDENT: February 9,2018
          DATE COMPLAINT FILED: June 5, 2018
          NHTSA/ODI ID: 11099982
          SUMMARY: THERE IS A SHIFT LAG BETWEEN 2ND AND 3RD GEAR COLD
          OR HOT, ESPECIALLY WTTH GRADUAL ACCELERATION. FORD REPLACED
          THE SHIFT SOLENOID, WITH NO IMPROVEMENT. TOOK IT BACK AND
          THEY SAID THEY RECEIVE AN SSM FORD TO THE EFFECT THAT IT WAS
          NORMAL TO HAVE THIS ISSUE.

      nunn. DATE OF INCIDENT: March 29, 2018
            DATE COMPLAINT FILED: April 1, 2018
            NHTSA/ODI ID: 11082333
            SUMMARY: WRENCH LIGHT IS ON ONCE I START THE CAR (STILL IN
            PARK) IN DRIVEWAY. AFTER DRIVING ABOUT 50 FEET AND I COME TO A
            COMPLETE STOP ONCE I HIT THE GAS TO ACCELERATE MY CAR DOES
            NOT GO FORWARD AND IF IT DOES IT WILL SLOWLY JUT FORWARD,
            REPEATS THIS ACTION OVER AND OVER AGAIN UNTIL CAR IS TURNED
            OFF AND RESTARTED. ONCE CAR IS RESTARTED THE WRENCH LIGHT
            TURNS OFF. THIS HAS OCCURRED THREE SEPERATE TIMES ABOUT TWO
            TO THREE MONTHS APART EACH TIME. FORD CLAIMS THEY ARE
            UNABLE TO DIAGNOSE THE PROBLEM. I DO NOT FEEL SAFE IN MY

                                      408
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.422 Filed 08/28/19 Page 412 of 442




           VEHICLE. VERY SCARY TO TURN IN FRONT OF ONCOMING TRAFFIC
           WHEN YOU DON'T KNOW IF YOUR CAR IS GOING TO ACTUALLY
           ACCELERATE OR NOT.

      0000. DATE OF INCIDENT: February 12,2018
             DATE COMPLAINT FILED: February 20, 2018
             NHTSA/ODI ID: 11073831
             SUMMARY: DEPRESS THE ACCELERATOR AND OFTEN THE VEHICLE HAS
             NO POWER. SPUTTERS AND THEN THE ENGINE REVS HIGH AND TAKES
             OFF. OFTEN DURING DRIVING THE RPM GAUGE WILL SPIKE, LOSS OF
             POWER OCCURS AND THEN THE VEHICLE JERKS AND POWER IS
             RESTORED. DOES NOT MATTER THE LENGTH OF TIME THE VEHICLE IS
             DRIVEN, THESE INCIDENTS HAPPEN EVERY DAY, EVERY TIME THE
             VEHICLE IS DRIVEN. JUST PURCHASED THE VEHICLE ON 2-12-2018, USED
             WITH 46XXX MILES ON IT.

           DATE OF INCIDENT: February 18, 2018
           DATE COMPLAINT FILED: February 18, 2018
           NHTSA/ODI ID: 11073503
           SUMMARY: AT TIMES THERE IS A LOUS CLUNKING WHEN GOING FROM
           PARK TO DRIVE, PARK TO REVERSE, REVERSE TO DRIVE AND VICE
           VERSA. ALSO THERE IS SOME HARD SHIFTING WHEN ACCELERATING.

      qqqq- DATE OF INCIDENT: December 29, 2017
            DATE COMPLAINT FILED: January 2, 2018
            NHTSA/ODI ID: 11057941
            SUMMARY: STOPPED IN DRIVE THRU AT FAST FOOD RESTAURANT. CAR
            WAS FINE. GOT READY TO PUT CAR IN DRIVE, WOULD NOT MOVE AND
            COULD NOT CHANGE GEARS, COULD NOT REMOVE KEY FROM IGNITION.
            WHEN TOW TRUCK DRIVER ARRIVED, HE NOTICED THAT THE SHIFT
            LINKAGE WAS DISCONNECTED FROM GEAR CHANGER. NO PART IN
            STOCK TO RECONNECT IT, EVEN AFTER CONTACTING DEALERSHIP. A
            CAR THIS NEW SHOULD NOT HAVE THIS PROBLEM. ONLY NORMAL
            DRIVING ACTIVITY AND REGULAR MAINTENANCE.

           DATE OF INCIDENT: October 14, 2017
           DATE COMPLAINT FILED: November 14, 2017
           NHTSA/ODI ID: 11045981
           SUMMARY: THERE HAS BEEN MANY ISSUES WITH THE FRONT END OF
           MY CAR. BOTH STRUTS HAVE BEEN REPLACED AT 22,000 MILES. THE
           SWAY BAR LINK WAS ALSO REPLACED.I AM NOW AT 23,000 MILES
           EXPERIENCING A NOISE LIKE A BALL JOINT CLUNKING IN THE
           PASSENGER FRONT AND THE DEALERSHIPS CANNOT FIGURE OUT WHAT
           IS MAKING THE NOISE. I HAVE BROUGHT IT TO 2 SEPARATE
           DEALERSHIPS FOR A SYNOPSIS. STILL NOTHING. ALSO, THE
           TRANSMISSION SHIFTS VERY ROUGH AND SLAMS INTO THE NEXT GEAR
           FROM 2-3. I PURCHASED THIS CAR FROM SPORT AUTOMOTIVE USED
           CARS ON OCTOBER 2017. EVER SINCE NOTHING BUT ISSUES. VERY

                                      409
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.423 Filed 08/28/19 Page 413 of 442




            DISSATISFIED WITH THIS VEHICLE. ESPECIALLY SINCE FORDS HAVE
            ALWAYS BEEN PURCHASED IN MY FAMILY.

      ssss. DATE OF INCIDENT: July 10, 2017
             DATE COMPLAINT FILED: August 2, 2017
             NHTSA/ODI ID: 11012368
             SUMMARY: RECENTLY, WHILE TRAVELING FROM CHICAGO, IL TO LAS
             VEGAS NEVADA, I EXPERIENCED MECHANICAL ISSUES WITH MY 2015
             FORD FUSION. THE CAR BROKE DOWN IN LAS VEGAS, NEVADA, WHERE I
             TOOK IT TO A LOCAL REPAIR SHOP, DUE TO THE CLOSENESS OF THE
             WHERE IT BROKE DOWN. THE REPAIR SHOP STATED THAT THEY WOULD
             NEED A FEW DAYS TO DIAGNOSE THE VEHICLE. UNFORTUNATELY, I HAD
             NO MORE DAYS TO STAY IN VEGAS, AS I NEEDED TO RETURN HOME.
             THUS, I FLEW BACK TO CHICAGO, AND LEFT MY CAR IN LAS VEGAS,
             NEVADA IN THE CARE OF THE REPAIR SHOP FOR TESTING AND
             DIAGNOSIS AND REPAIR.

            THE REPAIR SHOP CALLED AND STATED THAT MY CAR NEEDED A NEW
            TRANSMISSION. THIS BEFUDDLED ME, AS MY CAR WAS JUST BARELY
            TWO YEARS OLD AND HAS LOW MILEAGE. UPON DOING SOME
            RESEARCH, I FOUND THAT FORD FUSIONS FROM 2013-2016 HAVE KNOWN
            MECHANICAL ISSUES WITH THE TRANSMISSION AND MANY HAVE
            ALREADY BEEN RECALLED.

            I CALLED THE FORD CORPORATE OFFICE AFTER THE REPAIR SHOP
            ADVISED THAT THE TRANSMISSION NEEDED REPLACING. I WAS
            ADVISED TO HAVE THE VEHICLE TOWED TO A FORD DEALERSHIP. I HAD
            THE CAR TOWED TO FRIENDLY FORD, WHERE I AM WAITING FOR THE
            DIAGNOSIS TO BE COMPLETED. HOWEVER, I WAS ALREADY ADVISED
            THAT IF IN FACT THE TRANSMISSION NEEDS TO BE REPLACED, IT WOULD
            BE TAKE APPROXIMATELY 4-6 WEEKS TO BE COMPLETED. THIS
            PRESENTS A TREMENDOUS INCONVENIENCE TO ME, AS I AM IN CHICAGO
            AND MY VEHICLE IS 1800 MILES AWAY FROM ME, ESSENTIALLY USELESS
            TO MY DAY TO DAY ACTIVITIES WHICH INCLUDE SCHOOL, WORK,
            DOCTORS' APPOINTMENT ETC. I AM A FULL-TIME STUDENT, AND WORK
            FULL TIME. UNFORTUNATELY, RECENTLY I HAVE BECOME VERY ILL
            AND HAVE HAD TO CATCH RIDES TO MY VARIOUS DOCTORS'
            APPOINTMENTS. GETTING AROUND HAS BEEN SIGNIFICANTLY
            CHALLENGING WITH NO VEHICLE.

            I BELIEVE THAT FORD KNEW THAT THERE WERE TRANSMISSION
            FAILURES ON AND FAILED TO RECALL ALL OF THEM TO SAVE MONEY,
            AND AVOID EXPENSIVE REPAIR COSTS ON POORLY

      Mt.   DATE OF INCIDENT: April 1, 2017
            DATE COMPLAINT FILED: April 24, 2017
            NHTSA/ODI ID: 10980249
            SUMMARY: TL* THE CONTACT OWNS A 2015 FORD FUSION. WHILE

                                      410
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.424 Filed 08/28/19 Page 414 of 442




           DRIVING VARIOUS SPEEDS OR AFTER STOPPING THE VEHICLE, IT
           STALLED WITHOUT WARNING INTERMITTENTLY. THE FAILURE
           RECURRED EIGHT TIMES. THE VEHICLE WAS ABLE TO BE RESTARTED.
           THE VEHICLE WAS TAKEN TO THE DEALER, BUT THE FAILURE WAS
           UNABLE TO BE DUPLICATED. THE VEHICLE WAS NOT REPAIRED. THE
           MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE FAILURE
           MILEAGE WAS 13,000.

           UPDATED 10/31/2017*JS

      uuuu. DATE OF INCIDENT: March 1, 2015
            DATE COMPLAINT FILED: April 5, 2017
            NHTSA/ODI ID: 10970828
            SUMMARY: I'VE HAD STEERING AND TRANSMISSION ISSUES SINCE I
            PURCHASED THIS CAR THAT CAN'T BE AND/OR WON'T BE ADDRESSED
            BY THE DEALER. THE CAR IS VERY HARD TO KEEP IN THE LANE
            ESPECIALLY ON THE EXPRESSWAY. THE TRANSMISSION SHIFTS VERY
            HARD UPON ACCELERATION AND DECELERATION. THE SUSPENSION IS
            WEAK MAKING THE CAR SEEM AS IF IT'S SINKING ON THE DRIVERS SIDE
            AND BOUNCES WAY TOO MUCH AS WELL AS THE SWAYING AS THE CAR
            IS DRIVEN AND HAS WHERE ROLL ON TURNS. THE VEHICLE SITS TOO
            LOW TO CLEAR ALL DRIVE WAYS AND THE WIPERS DON'T CLEAR THE
            WINDOWS PROPERLY. THE FRONT WINDOW ALWAYS GETS FOGGY
            CAUSING THE HEAT OR AC TO BE USED CONSTANTLY.

      vvvv. DATE OF INCIDENT: November 15, 2016
             DATE COMPLAINT FILED: November 17, 2016
             NHTSA/ODI ID: 10926644
             SUMMARY: THE 2015 FUSION HAD A SURGE AND THE CAR JERKED
             FORWARD. MY WIFE SAID THAT HAPPENED TO HER BEFORE. WHEN IT
             HAPPENED WHEN I WAS IN THE CAR DRIVING IT WE BOTH LOOKED AT
             EACH OTHER. THIS HAPPENED TO US WITH THE 2010 RAV4 AND THE 2009
             SIENNE THAT CRASHED INTO A TREE. PLEASE CHECK THIS CAR FOR A
             COMPUTER PROBLEM.

    wwww. DATE OF INCIDENT: June 22, 2015
           DATE COMPLAINT FILED: June 23, 2015
           NHTSA/ODI ID: 10726908
           SUMMARY: ON MORE THAN THREE OCCASIONS, THE VEHICLE'S ENGINE
           HAS ABRUPTLY SHUT DOWN WHILE DRIVING OR COMING TO COMPLETE
           STOP WHEN THE GEAR WAS IN THE DRIVE POSITION. THIS HAS ALSO
           OCCURRED WHILE DRIVING OVER 60 MPH ON THE EXPRESSWAY AND IT
           POSES A GRAVE DANGER AND SAFETY RISK. WHEN THE INCIDENTS
           OCCURRED THE CONSOLE DISPLAY READ "TRANSMISSION NOT IN
           PARK". AFTER THE FIRST TWO INCIDENTS, THE VEHICLE WAS RETURNED
           TO ROD BAKER FORD IN JOLIET, ILLINOIS FOR SERVICE (PURCHASE
           LOCATION). THEY STATED THAT THEY COULD NOT IDENTIFY THE
           PROBLEM, BUT I BELIEVE THAT THEY DID NOT CONTACT FORD OR TAKE

                                      411
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.425 Filed 08/28/19 Page 415 of 442




           THE NECESSARY STEPS TO FIX THIS SERIOUS DEFECT. MOST RECENTLY
           ON JUNE 22, 2015, THE VEHICLE'S ENGINE SHUT DOWN WHILE COMING
           TO A STOP WHEN THE GEAR WAS IN DRIVE THERE IS A SERIOUS AND
           POTENTIALLY LIFE-THREATENING DEFECT WITH MY 2015 FORD FUSION
           AND IT MUST BE REPAIRED OR REPLACED. I ALSO SUGGEST THAT FORD
           BE INFORMED TO ENSURE THAT OTHER AFFECTED VEHICLES ARE
           EITHER REPAIRED OR REPLACED. ...UPDATED 09/08/15 *BF

           UPDATED 10/26/2017*CN

           2016 Ford Fusion
     xxxx. DATE OF INCIDENT: February 18, 2019
            DATE COMPLAINT FILED: February 18, 2019
            NHTSA/ODI ID: 11180969
           SUMMARY: TRANSMISSION SLIPPING DESPITE CAR ONLY BEING 2
           YEARS OLD. IT HAS ALSO HAD ELECTRICAL ISSUES. MUST REPLACE
            ENTIRE TRANSMISSION

           DATE OF INCIDENT: December 5, 2018
           DATE COMPLAINT FILED: December 7, 2018 _
           NHTSA/ODI ID: 11156754
           SUMMARY: VEHICLE SHIFTS HARD AND SLIPS WHEN SHIFTING INTO 2ND
           AND 3RD GEARS WHEN THE TRANSMISSION IS COLD

     zzzz. DATE OF INCIDENT: February 1,2018
            DATE COMPLAINT FILED: November 19, 2018
            NHTSA/ODI ID: 11152552
            SUMMARY: EXTREMELY HARD SHIFTS WITH HESITATION JUST PRIOR.
            IHAVE TAKEN THE VEHICLE IN AND HAVE BEEN TOLD THEY CANNOT
            REPEAT THE PROBLEM AND THE SHIFTING IS NORMAL.
           (THE MILEAGE AND DATE ARE APPROXIMATE AS THE PROBLEM IS
           ONGOING)

     aaaaa. DATE OF INCIDENT: October 16, 2018
            DATE COMPLAINT FILED: October 17, 2018
            NHTSA/ODI ID: 11141045
            SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION. AFTER
            STARTING THE VEHICLE AND SWITCHING THE SHIFTER INTO REVERSE,
            THE TRANSMISSION WOULD NOT REMAIN IN GEAR. THE VEHICLE WAS
            UNABLE TO BE DRIVEN DUE TO THE FAILURE. THE VEHICLE WAS TOWED
            TO THE LOCAL DEALER (PARKS FORD, 3333 N. MAIN ST., GAINESVILLE,
            FL) WHERE IT WAS DIAGNOSED THAT THE BUSHING WIRE FROM THE
            TRANSMISSION SHIFT CABLE FRACTURED AND NEEDED TO BE
            REPLACED. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER
            WAS NOTIFIED OF THE FAILURE. THE CONTACT WAS INFORMED THAT
            THE VIN WAS NOT INCLUDED IN NHTSA CAMPAIGN NUMBER: 18V471000

                                      412
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.426 Filed 08/28/19 Page 416 of 442




             (POWER TRAIN), ALTHOUGH THE FAILURE WAS THE SAME. THE FAILURE
             MILEAGE WAS 68,000.

     bbbbb. DATE OF INCIDENT: October 17, 2018
            DATE COMPLAINT FILED: October 17, 2018
            NHTSA/ODI ID: 11141044
            SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION. WHILE
            DRIVING APPROXIMATELY 10 MPH, THE VEHICLE CAME TO A STOP AND
            FAILED TO ENGAGE IN PARK. THE CONTACT DEPRESSED THE BRAKE
            PEDAL AND APPLIED THE EMERGENCY BRAKE. THE VEHICLE WAS
            DRIVEN TO D-PATRICK FORD LINCOLN (1100 E WALNUT STREET,
            EVANSVILLE, IN 47714) WHERE IT WAS DIAGNOSED THAT THE SHIFT
            CABLE WAS FRACTURED AND NEEDED REPLACEMENT. THE VEHICLE
            WAS NOT REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE
            FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 84,395.

    ccccc. DATE OF INCIDENT: May 1, 2018
            DATE COMPLAINT FILED: August 24, 2018
            NHTSA/ODI ID: 11122108
            SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION. THE
            CONTACT STATED THAT THE TRANSMISSION WAS IN A DIFFERENT GEAR
            THAN THE GEAR THAT WAS SELECTED BY THE CONTACT. AFTER
            REVERSING, THE CONTACT CHANGED THE GEAR TO DRIVE, BUT THE
            VEHICLE KEPT REVERSING. THE VEHICLE WAS TOWED TO SUNRISE
            FORD (5435 US-1, FORT PIERCE, FL 34982, (772) 461-6000) WHERE THE
            CONTACT WAS INFORMED THAT THE BUSHING NEEDED TO BE
            REPLACED. THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER
            WAS MADE AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS
            UNKNOWN.

    ddddd.   DATE OF INCIDENT: August 2, 2018
             DATE COMPLAINT FILED: August 6, 2018
             NHTSA/ODI ID: 11115907
             SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION. WHILE
             DRIVING 80 MPH, THE VEHICLE HESITATED AND AN ABNORMAL
             GRINDING NOISE WAS HEARD WHEN SHIFTING GEARS. THE CONTACT
             STATED THAT THE CHECK ENGINE WARNING INDICATOR ILLUMINATED.
             THE CONTACT CALLED SUNRISE BUICK GMC COVINGTON PIKE AT (901)
             372-8000 (1800 COVINGTON PIKE, MEMPHIS, TN 38128) AND WAS
             INFORMED TO CALL NHTSA. THE VEHICLE WAS NOT DIAGNOSED OR
             REPAIRED. THE MANUFACTURER WAS NOTIFIED AND ALSO ADVISED
             THE CONTACT TO CALL NHTSA. THE FAILURE MILEAGE WAS 74,000.

    eeeee.   DATE OF INCIDENT: March 22, 2018
             DATE COMPLAINT FILED: March 22, 2018
             NHTSA/ODI ID: 11080845
             SUMMARY: SHAKING NO POWER WON'T ACCELERATE AND JERKING
             WHEN BACKING UP

                                      413
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.427 Filed 08/28/19 Page 417 of 442




    fffff.   DATE OF INCIDENT: September 11, 2017
             DATE COMPLAINT FILED: November 11, 2017
             NHTSA/ODI ID: 11045301
             SUMMARY: HARSH OR DELAYED SHIFTING WHEN STARTING FROM A
             STOPPED POSITION OR AFTER SLOWING IN TRAFFIC AND TRYING TO
             ACCELERATE. HAPPENS IN DRIVE AND REVERSE. I BOUGHT THE CAR
             NEW AND HAS BEEN HAPPENING SINCE. ONLY 1150 MILES ON CAR AT
             THIS TIME. HAVE TAKEN TO DEALERSHIP SEVERAL TIMES WITH NO
             RESOLUTION.

    ggggg-   DATE OF INCIDENT: October 29, 2016
             DATE COMPLAINT FILED: October 30, 2016
             NHTSA/ODI ID: 10920122
             SUMMARY: 4TH TIME: ENGINE MIS SES,VIOLENT SHAKING LIKE TORQUE
             CONVERTER IS CONNECTED, GAS PEDAL NOT RESPONSIVE, DASH
             BOARD LIGHTS UP WITH A WRENCH. OWNERS MANUAL SAYS GO TO
             DEALER ASAP. BEEN TO DEALER ONCE, THEY SAID A TRANSMISSION
             REPROGRAMMING WAS NECESSARY. NOW IT HAS HAPPENED AGAIN
             WITHIN 12 DAYS OF BEING "FIXED". THIS IS VERY DANGEROUS WHEN
             DRIVING AT HIGHWAY SPEED, OR ANY SPEED FOR THAT MATTER, AND
             THE CAR DIES AND SHAKES AND JOLTS. THIS HAS HAPPENED AT 25 MPH
             AND 50 MPH. ONE TIME IN HEAVY TRAFFIC ON A HILL AND I COULDN'T
             GET UP THE HILL AND JUST HAD TO BLOCK TRAFFIC. HELP! IF I CAN
             MAKE IT, BACK TO THE DEALER TOMORROW. *TR

    hhhhh    DATE OF INCIDENT: September 19, 2016
             DATE COMPLAINT FILED: September 28, 2016
             NHTSA/ODI ID: 10910232
             SUMMARY: WHILE TRAVELING ON BUSINESS MY 2016 FORD FUSION
             FLEET VEHICLE SUDDENLY LOST POWER TO THE ACCELERATOR AND
             BEGAN VIBRATING. THE GAS PEDAL COULD BE PRESSED BUT HAD NO
             AFFECT AS IF IT HAD BEEN DISCONNECTED AND AN ORANGE WRENCH
             APPEARED STATING SEE MANUAL. I WAS TRAVELING APPROXIMATELY
             70 MILES AN HOUR AT THE TIME (CRUISE CONTROL WAS SET AND HAD
             BEEN AT THIS SPEED FOR SOME TIME, NO RECENT ACCELERATION HAD
             OCCURRED). WHEN IT HAPPENED I WAS IN THE MIDDLE OF A HIGHWAY
             CONSTRUCTION ZONE WITH NO SHOULDER. I WENT TO TAP THE BRAKE
             TO SEE IF IT WAS STILL FUNCTIONING AND WHEN I REACHED FOR IT
             WITH MY FOOT IT WAS ALREADY PARTIALLY DEPRESSED AND WHEN I
             TAPPED IT THE CAR FELT LIKE THE BRAKES HAD LOCKED OR WERE FOR
             SOME REASON EXTREMELY SENSITIVE CAUSING ME TO RAPIDLY
             DECELERATE ALMOST CAUSING AN ACCIDENT SINCE PEOPLE WERE
             TRAVELING BEHIND ME. AFTER THAT HAPPENED I DECIDED I HAD NO
             OTHER OPTION AND MOVED OFF TO THE RIGHT BETWEEN THE CONES
             AND BROUGHT THE VEHICLE TO A COMPLETE STOP. WHEN I WAS AT A
             COMPLETE STOP THE VIBRATING INTENSIFIED BRIEFLY BEFORE I WAS
             ABLE TO SHUT THE CAR OFF. I WAITED 5 OR 10 SECONDS AND TURNED

                                      414
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.428 Filed 08/28/19 Page 418 of 442




               THE CAR BACK ON AND IT SEEMED TO WORK FINE. I COMPLETED THE
               REMAINING 60-70 MILES OF MY DRIVE AND HAVE MADE A FEW 50-100
               MILE TRIPS SINCE WITHOUT IT OCCURRING AGAIN SO I THOUGHT IT WAS
               A FLUKE THING UNTIL I GOT AN EMAIL FROM THE FLEET COMPANY
               STATING THIS IS A KNOWN ISSUE, I AM SCHEDULED TO BRING THE CAR
               IN FOR REPAIR NOW. THE INCIDENT OCCURRED AT APPROXIMATELY
               12,000 MILES.

    11111.     DATE OF INCIDENT: July 27, 2015
               DATE COMPLAINT FILED: August 21, 2015
               NHTSA/ODI ID: 10750248
               SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION. WHILE
               DRIVING APPROXIMATELY 65 MPH, THE TRANSMISSION SLIPPED WHEN
               SHIFTED INTO SECOND OR THIRD GEAR. IN ADDITION, THE CONTACT
               MENTIONED THAT WHEN THE ACCELERATOR PEDAL WAS DEPRESSED,
               THERE WAS AN ABNORMAL NOISE COMING FROM THE FRONT OF THE
               VEHICLE. THE VEHICLE WAS TAKEN TO A DEALER WHERE THE
               TECHNICIAN INFORMED THE CONTACT THAT THE VEHICLE WAS
               OPERATING AS DESIGNED. THE MANUFACTURER WAS NOTIFIED OF THE
               FAILURE. THE FAILURE MILEAGE WAS 2,000.

               2017 Ford Fusion

    JJJJJ      DATE OF INCIDENT: November 21, 2018
               DATE COMPLAINT FILED: November 26, 2018
               NHTSA/ODI ID: 11153731
               SUMMARY: TL* THE CONTACT OWNS A 2017 FORD FUSION. WHILE THE
               VEHICLE WAS STATIONARY WITH THE BRAKE PEDAL DEPRESSED, THE
               TRANSMISSION FAILED. THE CONTACT ATTEMPTED TO PLACE THE
               VEHICLE IN THE DRIVE POSITION AND THE GEAR BECAME STUCK IN THE
               PARK POSITION. ALSO, THE "SHIFT SYSTEM FAULT, SEE MANUAL"
               MESSAGE APPEARED. THE VEHICLE WAS TOWED TO FIVE STAR FORD
               STONE MOUNTAIN (3800 US-78, SNELLVILLE, GEORGIA 30039, (678) 384-
               4242) WHERE IT WAS DIAGNOSED THAT THE CABLE BUSHING WITHIN
               THE TRANSMISSION WAS FAULTY AND NEEDED TO BE REPLACED. IN
               ADDITION, THE DEALER REFERENCED NHTSA CAMPAIGN NUMBER:
               18V471000 (POWER TRAIN) AS A POTENTIAL CAUSE OF THE FAILURE. THE
               VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS MADE AWARE
               OF THE FAILURE AND REFERRED THE CONTACT TO NHTSA. THE FAILURE
               MILEAGE WAS APPROXIMATELY 71,000.

    Iddc.kk.   DATE OF INCIDENT: October 9, 2018
               DATE COMPLAINT FILED: October 11, 2018
               NHTSA/ODI ID: 11139680
               SUMMARY: ON MAY 13, 2017 OR THERE ABOUT MY 2017 FORD FUSION
               FROM A STOPPED DURING TAKE OFF ACCELERATED VERY FAST ALMOST
               CAUSING ME TO RUN INTO THE REAR OF ANOTHER VEHICLE. ON MAY 15,
               2017 I TOOK MY CAR IN FOR SERVICE AND TOLD TECHNICIAN ABOUT IT.

                                         415
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.429 Filed 08/28/19 Page 419 of 442




             HE COULD NOT FIND A PROBLEM. AGAIN ON SEPTEMBER 20, 2017 I TOOK
             MY CAR IN SPECIFICALLY TO HAVE THE ACCELERATION PROBLEM
             CHECKED OUT AND AGAIN NO PROBLEM WAS FOUND. I WAS TOLD TO
             BRING THE VEHICLE IN SOON AS IT HAPPENED. ON OCTOBER 10, 2017
             TAKING OFF FROM A STATIONARY POSITION I TOOK OFF AFTER LIGHT
             TURNED GREEN AND THE CAR JUST TOOK OFF ACCELERATING IN A
             CURVE CAUSING ME TO LOOSE CONTROL AND I RAN INTO A TREE.

    11111.   DATE OF INCIDENT: August 29, 2018
             DATE COMPLAINT FILED: August 30, 2018
             NHTSA/ODI ID: 11123548
             SUMMARY: TL* THE CONTACT OWNS A 2017 FORD FUSION. THE
             CONTACT STATED THAT THERE WAS A SUDDEN LOSS OF POWER,
             VARIOUS WARNING INDICATORS AND GAUGES ILLUMINATED ON THE
             INSTRUMENT PANEL, AND THE VEHICLE STALLED. THE CONTACT MADE
             SEVERAL ATTEMPTS TO RESTART THE VEHICLE AND MANEUVER THE
             GEAR SHIFTER FROM THE PARK POSITION, BUT IT WAS EXTREMELY
             DIFFICULT. THE VEHICLE WAS CAUTIOUSLY DRIVEN TO CRATER LAKE
             FORD LINCOLN (2611 BIDDLE RD, MEDFORD, OR 97504, (541) 887-6176). AN
             APPOINTMENT WAS MADE TO HAVE THE VEHICLE DIAGNOSED. THE
             VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS NOTIFIED OF
             THE FAILURE. THE VIN AND FAILURE MILEAGE WERE NOT AVAILABLE.

  mmmmm. DATE OF INCIDENT: August 7, 2018
         DATE COMPLAINT FILED: August 9, 2018
         NHTSA/ODI ID: 11118727
         SUMMARY: IN MAY 2017 MY FORD FUSION SPORT LOST POWER TO THE
         WHEELS WHILE ACCELERATING, I WAS ABLE TO BRAKE AND COAST TO
         A STOP ON THE SIDE OF THE ROAD. TURNED VEHICLE OFF AND ISSUE
         WENT AWAY. TOOK CAR TO BOB RORHMAN DEALERSHIP IN
         SCHAUMBURG IL, FORD AND DEALERSHIP STATES NTF, NO TROUBLE
         FOUND, FORD CORPORATE SERVICE MANAGERS ALSO SAID NTF, CASE
         FILE 12313619-N2S9X3. ON AUGUST 7TH, 2018 THE ISSUE HAPPENED
         AGAIN AS I WAS LEAVING WORK, I ACCELERATED AND CAR WENT INTO
         LIMP MODE. I PROCEEDED TO THE SIDE OF THE ROAD AS I WAS GETTING
         HONKED AT BY OTHER DRIVERS, TURNED CAR OFF AND ON AND THE
         ISSUE WENT AWAY. I OPENED A NEW CASE FILE WITH FORD CAS15469320
         ON 8/9/2018. THE ETB HAS BEEN AN ISSUE IN THE PAST, REFERENCE
         "CUSTOMER SATISFACTION PROGRAM (13NO3)". I DEEM THIS A CRITICAL
         SAFETY CONCERN, IF I WAS A FORD ENGINEER ON MY FMEA THIS
         FAILURE MODE SEVERITY IS A 10, I WORK IN AUTOMOTIVE. I HAVE
         PHOTOS AND VIDEOS OF THE INCIDENT.

    nnnnn. DATE OF INCIDENT: June 12, 2018
           DATE COMPLAINT FILED: June 12, 2018
           NHTSA/ODI ID: 11101494
           SUMMARY: TL* THE CONTACT WAS DRIVING A 2017 FORD FUSION.
           WHILE DRIVING 70 MPH, THE VEHICLE LOST POWER. THERE WERE NO

                                         416
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.430 Filed 08/28/19 Page 420 of 442




             WARNING INDICATORS ILLUMINATED PRIOR TO THE FAILURE. THE
             VEHICLE WAS TOWED TO THE DEALER (AUTONATION FORD WHITE
             BEAR LAKE, 1493 CO RD E EAST, WHITE BEAR LAKE, MN 55110) WHERE IT
             WAS AWAITING DIAGNOSTIC TESTING AND REPAIRS. THE
             MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE FAILURE
             MILEAGE WAS 14,600. *TT

    00000. DATE OF INCIDENT: February 17, 2018
            DATE COMPLAINT FILED: February 20, 2018
            NHTSA/ODI ID: 11073850
            SUMMARY: CAR WAS ACCELERATING ON THE HIGHWAY AT ABOUT 50
            MPH AND OUT OF NO WHERE CAR SHIFTS VERY HARD AND ALL POWER
            IS LOST. HAD TO LIMP TO THE SIDE OF THE HIGHWAY AND SHUT IT OFF.
            THIS WAS VERY DANGEROUS. AFTER A RESTART IT SEEMED TO ACT FINE
            UNTIL TODAY WHEN THE SAME THING HAPPENED ON A LOCAL ROAD AT
            ABOUT 20 MPH.

             DATE OF INCIDENT: December 15, 2017
             DATE COMPLAINT FILED: December 30, 2017
             NHTSA/ODI ID: 11057640
             SUMMARY: CAR SHUT OFF WHILE STOPPED AT A RED LIGHT WITH NO
             WARNING AND THEN WHEN I WENT TO RESUME DRIVING THE CAR SAID
             IT WAS IN ACCESSORY MODE. I STARTED TO ROLL BACK AS I TOOK MY
             FOOT OFF THE BRAKE. I WAS ABLE TO TURN OFF THE CAR AND RESTART
             IT. I PULLED OVER FOR A LITTLE WHILE AND STOPPED AND RESTARTED
             THE VEHICLE SEVERAL TIMES BEFORE FEELING SAFE TO PROCEED.
             THERE WERE SEVERAL OTHER CARS BEHIND ME WHEN THIS OCCURRED
             AND I AM THANKFUL I DID NOT ROLL BACK INTO ONE OF THEM. I TOOK
             IT TO THE DEALERSHIP AND THEY WERE UNABLE TO TELL ME WHAT
             CAUSED THIS PROBLEM. THEY SAID THERE WERE UNAWARE OF ANY
             ISSUES LIKE THIS.
             I HOWEVER HAD AN ISSUE WITH THE TRANSMISSION AS WELL THAT
             WAS CAUSING A HARSH SHIFT THAT I WAS TAKING THE CAR IN FOR
             REPAIRS FOR. THERE IS ONLY 10821 MILES ON THIS VEHICLE AND IT IS
             STILL UNDER WARRANTY. THE DEALERSHIP HAD MY VEHICLE FOR 2
             WEEKS AND HAS REPLACED THE CLUTCHES, SEALS, AND BUSHING
             ACCORDING TO THE REPORT WE RECEIVED. I DO NOT FEEL AS THOUGH
             A NEW CAR SHOULD HAVE TRANSMISSION ISSUES THIS SOON. I AM
             CONCERNED IF OTHERS WOULD FIND THE SAME ISSUES WITH THE NEW
             FUSION SPORT.

    qqqqq.   DATE OF INCIDENT: March 6, 2017
             DATE COMPLAINT FILED: April 11,2017
             NHTSA/ODI ID: 10971844
             SUMMARY: TL* THE CONTACT OWNS A 2017 FORD FUSION. WHILE
             DRIVING VARIOUS SPEEDS, THE VEHICLE STALLED WITHOUT WARNING.
             THE VEHICLE WAS TAKEN TO A DEALER WHERE IT WAS DIAGNOSED

                                       417
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.431 Filed 08/28/19 Page 421 of 442




              THAT THE SHIFT MODEM FAILED AND NEEDED TO BE REPLACED. THE
              VEHICLE WAS REPAIRED, BUT THE FAILURE RECURRED. THE VEHICLE
              WAS TAKEN BACK TO THE DEALER, BUT WAS NOT DIAGNOSED OR
              REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE.
              THE FAILURE MILEAGE WAS 7,000.

            Ford Had Superior and Exclusive Knowledge of the Transmission Defect

          400.    Ford had superior and exclusive knowledge of the Transmission Defect and knew

   or should have known that the defect was not known or reasonably discoverable by Plaintiffs

   before they purchased or leased their Fusion Vehicles.
          401.    Plaintiffs are informed and believe and based thereon allege that before Plaintiffs

   purchased their respective Fusion Vehicles, and since at least 2009, Ford knew about the

   Transmission Defect through sources in its exclusive and/or superior knowledge, including pre-

   release testing data, early consumer complaints to Ford and its dealers who are their agents for

   vehicle repairs, testing conducted in response to those complaints, high failure rates and

   replacement part sales data, consumer complaints to NHTSA (which Ford monitors), by

   developing technical service bulletins in an effort to address the Transmission Defect, and

   through other aggregate data from Ford dealers about the problem.

          402.    Ford is experienced in the design and manufacture of consumer vehicles. As an

   experienced manufacturer, Ford conducts tests, including pre-sale durability testing, on

   incoming components, including the transmission, to verify the parts are free from defect and

   align with Ford's specifications. Thus, Ford knew or should have known the transmission was

   defective and prone to put drivers in a dangerous position due to the inherent risk of the defect.

          403.    Additionally, on information and belief, Ford knew of the impact of this defect

   from the sheer number of reports received from dealerships. Ford interacts with individual

   dealerships to identify potential common defects and has received numerous reports regarding

   the Transmission Defect, which led to the release of the TSBs. Ford also collects and analyzes


                                                  418
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.432 Filed 08/28/19 Page 422 of 442




   field data including, but not limited to, repair requests made at dealerships, technical reports
   prepared by engineers who have reviewed vehicles for which warranty coverage is being

   requested, parts sales reports, and warranty claims data.

          404.    Ford's warranty department similarly analyzes and collects data submitted by its

   dealerships in order to identify trends in its vehicles. It is Ford's policy that when a repair is

   made under warranty the dealership must provide Ford with detailed documentation of the

   problem and the fix employed to correct it. Dealerships have an incentive to provide detailed

   information to Ford, because they will be reimbursed for any repairs if the justification is

   sufficiently detailed.

          405.    Indeed, shortly after the Fusion Vehicles were introduced to consumers, including

   Plaintiffs, Ford began rolling out a continuous series of Technical Service Bulletins ("TSBs") in

   respect of the Transmission Defects and/or the Fusion Vehicles' powertrain, including but not

   limited to, Customer Satisfaction Program and/or TSB Nos. 15-0079, 16-0043, 16B35-S1, AS-
   21687, AS-21769, ASI-32210, ASI-32216, ASI-32332, ASI-44301, ASI-44400, ASI-44551,

   ASI-45239, CSP-10B13, CSP-13B07, CSP-14NO2, SB-21431, SB-21509, SB-44300, SSM

   45926, SSM 46098, SSM 46266, SSM 46355, SSM 46466, SSM 46900, SSM 47000, SSM
   47170, SSM-45800, SSM-45815, TSB 16-0111, TSB 16-0125, TSB 16-2037, TSB 16B35, TSB

   17-0039, TSB 17-2072, TSB 18-2328, TSB-11-5-2, TSB-13-5-21, TSB-13-5-24, TSB-13-5-5,

   TSB-13-6-16, TSB-13-6-28, TSB-14-0020, TSB-14-0024, TSB-14-0056, TSB-14-0074, TSB-

   14-0085, TSB-14-0106, TSB-14-0129, TSB-14-0176, TSB-15-0121, TSB-16-0092, TSB16-

   0095, TSB16-0105, TSB17-2192 and TSB17-2215.

          406.    On information and belief, each TSB issued by Ford was approved by managers,

   directors, and/or executives at Ford. Therefore, on information and belief, Ford's managers,

   directors, and/or executives knew, or should have known, about the Transmission Defect, but


                                                  419
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.433 Filed 08/28/19 Page 423 of 442




   refused to disclose the Transmission Defect to prospective purchaser and owners, and/or actively

   concealed the Transmission Defect.

          407.    The existence of the Transmission Defect is a material fact that a reasonable

   consumer would consider when deciding whether to purchase or lease a Fusion vehicle. Had

   Plaintiffs known that the Fusion Vehicles were equipped with transmissions subject to premature

   failure, they would not have purchased or leased them at all.

          408.    Reasonable consumers, like Plaintiffs, reasonably expect that a vehicle's

   transmission is safe, will function in a manner that will not pose a safety risk, and is free from

   defects. Plaintiffs further reasonably expect that Ford will not sell or lease vehicles with known

   safety defects, such as the Transmission Defect, and will disclose any such defects to its

   consumers when it learns of them. Plaintiffs did not expect Ford to fail to disclose the

   Transmission Defect to them and to continually deny it.

                        Ford's Failure to Disclose the Transmission Defect

          409.    Ford has never disclosed the Transmission Defect to Plaintiffs prior to the

   purchase of their vehicles or at any point during ownership of their vehicles, and Ford has never

   instructed its dealerships to disclose the Transmission Defect to drivers or potential purchasers

   or lessees of Fusion Vehicles.
          410.    The Transmission Defect was not known or reasonably discoverable by the

   Plaintiffs before purchase or lease of their vehicles; or without experiencing the defect first-hand

   and exposing themselves to an unreasonable safety risk.

          411.    Ford has remained silent even as it issued service bulletins, conducted internal

   investigations, and witnessed the failure of the transmission via its dealership service personnel

   records and documented customer complaints.

          412.    Ford's refusal to publicly acknowledge the Transmission Defect created


                                                   420
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.434 Filed 08/28/19 Page 424 of 442




   widespread confusion. Ford's failure to notify consumers, dealerships, or auto -technicians of

   known defects in the Fusion Vehicles' transmissions prevents the transmission problems from

   being efficiently diagnosed. Therefore, the lack of information makes it less likely that

   dealerships and auto-technicians will be able to diagnose and fix the Transmission Defect, or

   advise Plaintiffs about the dangers of driving their Fusion vehicles.
          413. As a result of Ford's inaction and silence, Plaintiffs were entirely unaware that

   they had purchased and continue to drive, unsafe and unreliable vehicles. As Ford knows, a
   reasonable person would consider the existence of the Transmission Defect to be a material and

   important fact to be disclosed at the time of purchase/lease; had the Transmission Defect been

   disclosed prior to the time of purchase/lease, he or she would not have purchased/leased the

   Fusion vehicle, or would have paid substantially less for it.
                       Ford Has Actively Concealed the Transmission Defect

          414. Despite its knowledge of the Transmission Defect in the Fusion Vehicles, Ford

   actively concealed the existence and nature of the defect from Plaintiffs. Specifically, Ford failed

   to disclose or actively concealed at and after the time of purchase, lease, or repair:

          (a)   all known material defects or material nonconformity of the Fusion Vehicles,

                including the defects pertaining to their transmissions;

          (b)   that the Fusion Vehicles, including their transmissions, were not in good working

                order, were defective, and were not fit for their intended purposes; and

          (c)   that the Fusion Vehicles and their transmissions were defective, despite the fact that

                Ford learned of such defects as early as 2009, if not before.

          415. When consumers present their Fusion Vehicles to an authorized Ford dealer for

   transmission repairs, rather than repair the problem under warranty, Ford dealers either inform

   consumers that their vehicles are functioning properly or conduct repairs that merely mask the


                                                    421
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.435 Filed 08/28/19 Page 425 of 442




   Transmission Defect and fail to provide a permanent fix to the issue.

          416.     Ford has caused Plaintiffs to expend money and/or time at its dealerships to

   diagnose, repair or replace the Fusion Vehicles' transmissions and/or related components, despite

   Ford's knowledge of the Transmission Defect.
                          Ford Has Unjustly Retained a Substantial Benefit

          417.     On information and belief, Plaintiffs allege that Ford unlawfully failed to disclose

   the Transmission Defect to induce them to purchase or lease their Fusion Vehicles.

          418.     Plaintiffs allege further that Ford engaged in deceptive acts and/or practices

   pertaining to all transactions involving Plaintiffs' Fusion Vehicles.

          419.     For all the reasons alleged, supra, Plaintiffs further allege that Ford unlawfully
   induced them to purchase their respective Fusion Vehicles by concealing a material fact (the

   defective transmission) and that they would have paid substantially less for their Fusion Vehicles,

   or not purchased them at all, had they known of the Transmission Defect.

          420.     Accordingly, Ford's ill-gotten gains, benefits accrued in the form of increased sales
   and profits resulting from the material omissions that did — and likely will continue to —deceive

   consumers, should be disgorged.

                 All Statute of Limitations Periods are Tolled by the Discovery Rule

                            and the Doctrine of Fraudulent Concealment

          421.     Ford misrepresented the qualities of the transmission in Plaintiffs' Fusion Vehicles

   at the time of the sale of the vehicles. Ford also concealed the fact that the transmission was

   defective.
          422.     Ford continued to misrepresent its ability to repair Plaintiffs' vehicles in conformity

   with the warranty throughout the warranty period.

          423.     At all relevant times, Ford was aware of the defects in the transmission.


                                                    422
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.436 Filed 08/28/19 Page 426 of 442




          424.    As described in more detail, supra, as early as 2009, if not before, Ford knew or

   should have known about the safety hazard posed by the defective transmissions, and as early as

   2009, Ford began issuing significant technical service bulletins to its authorized dealers explaining

   the widespread issues with the transmission. At no point prior to the sale of Plaintiffs' Fusion

   Vehicles or during Plaintiffs' ownership of their vehicles did Ford or an authorized dealer ever

   inform Plaintiffs of the ongoing Transmission Defect.

          425.    Ford had a duty to disclose the concealed facts alleged above because Ford knew

   that Plaintiffs did not know a material fact and further knew that such facts were not readily

   accessible to Plaintiffs because Ford actively concealed those facts.

          426.    Ford had a duty to disclose the concealed facts alleged above because Ford made

   misrepresentations in its marketing materials and window stickers and through its authorized sales

   representatives about the quality, characteristics, and safety of the transmission.

          427.    Ford had a duty to disclose the concealed facts alleged above because Ford actively

   concealed material facts in order to induce a false belief.

          428.    For example, Ford drafted, produced, and distributed marketing brochures to the

   public containing factual representations about the transmission. Ford's marketing brochure for

   the Vehicle represented that the transmission had the following qualities:

                  a.      a "smooth-shifting 6-speed automatic." (2010 & 2011 Ford Fusion

          Brochure).

          429.    Unfortunately, Plaintiffs' Fusion Vehicles as delivered to Plaintiffs were extremely

   unresponsive and were not "smooth-shifting," as Plaintiffs' drive was repeatedly interrupted by

   jerky shifts and dangerous hesitations. Plaintiffs did not experience gear changes that were smooth,

   linear or responsive — they experienced jerky gear changes and hesitation between shifts, which

   necessitated several repairs and repeated reprogramming of the PCM and/or TCM — none of which


                                                    423
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.437 Filed 08/28/19 Page 427 of 442




   were sufficient to resolve the Transmission Defect.
          430. Ford made such representations (and continued to do so) regarding the

   transmissions in Plaintiffs' Fusion Vehicles despite its extensive internal knowledge of the

   Transmission Defect and other problems.
          431. Ford intended for Plaintiffs to rely on those misrepresentations to conceal the fact

   that the defective transmission could not be repaired.
          432. Prior to the sale of Plaintiffs' Fusion Vehicles, and at all times thereafter, Ford

   therefore failed to disclose to Plaintiffs the existence of the inherent defects in their vehicles, and

   Ford failed to disclose its inability to repair these inherent defects, which prevented Plaintiffs'

   vehicles from conforming to their applicable warranties. In effect, after the sale of the Fusion
   Vehicles, Ford fraudulently concealed from purchasers and lessees, including Plaintiffs, the fact -

   that the dealers were not properly repairing the defects to the transmission, and knew that the

   limited work that Ford had authorized its dealerships to perform on those vehicles would not

   properly repair them.
           433. Ford has never acknowledged publicly that defects in the Fusion Vehicles'

   transmissions even exist.
           434. Because Ford failed to disclose these foregoing facts to Plaintiffs, all statute of

   limitations periods with respect to the sale of Plaintiffs' Fusion Vehicles were tolled by the

   doctrines of fraudulent concealment, the delayed discovery rule, and/or equitable tolling. As

   alleged herein. Ford wrongfully concealed the fact that:

              1) Plaintiffs' Fusion Vehicles are equipped with a defective transmission; and

              2) Ford's dealerships were making inadequate repairs that were incapable of

                  addressing the root cause of the Transmission Defect.

           435. Plaintiffs did not discover the operative facts that are the basis of their claims


                                                    424
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.438 Filed 08/28/19 Page 428 of 442




   alleged herein because the facts were concealed in confidential and privileged documents, which

   a consumer would not know about and could not obtain.

           436.   No amount of diligence by Plaintiffs could have led to the discovery of these facts

   because they were kept secret by Ford and therefore, Plaintiffs were not at fault for failing to

   discover these facts.

           437.   Plaintiffs did not have actual knowledge of facts sufficient to put them on notice.

   Plaintiffs did not know, or could have known, about Ford's inability to repair the defects in its

   transmission because, as alleged above, Ford kept this information highly confidential, and its

   dealership agents assured Plaintiffs that its repairs were effective.

           438.   Further, the running of the statute of limitations period applicable to Plaintiffs'

   fraudulent concealment / omission claim continues to be tolled because Ford continues to deny

   the existence of the Transmission Defect and its duty to disclose it to consumers, including

   Plaintiffs.

           439.   Ford is also equitably estopped from relying on any statute of limitation because

   of its concealment of the defective nature of Plaintiffs' Fusion Vehicles and their transmissions.
                                                COUNT I
                              BREACH OF EXPRESS WARRANTIES
           440.   Plaintiffs incorporate herein by reference each and every allegation contained in

   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

           441.   Plaintiffs' vehicles constitute goods under the Uniform Commercial Code

   ("UCC"), Sections 2-105(1) and 2A-103(h).

           442.   Each of Plaintiff's purchase or lease of their vehicle was accompanied by an

   express warranty as defined in UCC Sections 2-313 and/or 2A-210, written and otherwise

   offered by Ford, whereby said warranty was part of the basis of the bargain of upon which each


                                                    425
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.439 Filed 08/28/19 Page 429 of 442




   Plaintiff relied.

           443.      Plaintiffs' vehicles were not as warranted and represented in that the vehicles have

   the Transmission Defect and exhibit the conditions described above, as well as defects or

   conditions as reflected in the various repair orders, technical service bulletins, special service

   messages, recall documents and consumer complaints in Ford's possession.

           444.      As a result of the Transmission Defect in Plaintiffs' vehicles, Plaintiffs' vehicles

   cannot be reasonably relied on by Plaintiffs for the ordinary purpose of providing safe, reliable,

   and efficient transportation.
           445.      As a result of the Transmission Defect in Plaintiffs' vehicles, Plaintiffs have

   suffered significant diminution in the value of their vehicles.

           446.      Plaintiffs have provided Ford with sufficient opportunities to repair or replace

   their vehicles.
           447.      Plaintiffs have reasonably met all obligations and pre-conditions as provided in

   the express warranty that accompanied their vehicle.

           448.      Ford has breached the express warranties by failing to adequately repair

   Plaintiffs' vehicles and/or have not repaired Plaintiffs' vehicles in a timely fashion, and the

   vehicles remain in a defective condition.

           449.      Even though the express warranty provided to Plaintiffs limited Plaintiffs' remedy

   to repair and/or adjust defective parts, the defects in Plaintiffs' vehicles have rendered the limited

   warranty ineffective to the extent that the limited repair and/or adjustment of defective parts

   failed of its essential purpose, pursuant to UCC Section 2-719(2) and/or the above remedy is not

   the exclusive remedy under UCC Section 2-719(1)(b).

           450.      Plaintiffs' vehicles continue to contain transmission defects which substantially

   impair the use, value and safety of the vehicles to Plaintiffs.


                                                     426
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.440 Filed 08/28/19 Page 430 of 442




          451.    These defects and non-conformities could not reasonably have been discovered

   by Plaintiffs prior to Plaintiffs' acceptance of their vehicles.

          452.    Ford induced Plaintiffs' acceptance of their vehicles by agreeing, by means of the

   express warranty, to remedy, within a reasonable time, those defects which had not been or could

   not have been discovered prior to acceptance and, further, by Ford's failure to disclose the

   Transmission Defect and/or Ford's active concealment of same.

          453.    As a result of the Transmission Defect in Plaintiffs' vehicles, Plaintiffs have lost

   faith and confidence in their vehicles and Plaintiffs cannot reasonably rely upon their vehicles

   for the ordinary purpose of safe, reliable and efficient transportation.

          454.    As a result of Ford's breaches of express warranties, Plaintiffs have suffered the

   damages set forth above.
          455.    To the extent that Plaintiffs' vehicles are covered by a lease or finance contract,

   Ford has a duty to indemnify Plaintiffs and hold Plaintiffs harmless should Plaintiffs prevail on

   their claims for breach of express warranty.
          WHEREFORE, Plaintiffs request that this Honorable Court enter a judgment against Ford
   granting the following relief:
          a.      Declare that acceptance has been properly revoked by Plaintiffs and for damages
   incurred in revoking acceptance or, alternatively, damages in whatever amount above $25,000
   Plaintiffs are found to be entitled;
          b.      A refund of the purchase or lease price paid by Plaintiffs for his or her vehicle;
           c.     An Order requiring Ford to indemnify Plaintiffs and hold Plaintiffs harmless with
   respect to any lease or finance contract covering Plaintiffs' vehicles;
          d.       Incidental, consequential and actual damages;
           e.      Costs, interest, and actual attorney fees; and
           f.      Such other relief this Court deems just and equitable.

                                                    427
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.441 Filed 08/28/19 Page 431 of 442




                                              COUNT II
                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

          456.    Plaintiffs incorporate herein by reference each and every allegation contained in

   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

          457.    Ford is a "merchant" with respect to motor vehicles under the Uniform

   Commercial Code Section 2-104(1).

          458.    Plaintiffs' vehicles were subject to implied warranties of merchantability under

   UCC Sections 2-314 and/or Section 2A-212.

          459.    Plaintiffs' vehicles were not fit for the ordinary purpose for which such goods are

   used and/or the vehicles would not pass without objection in the trade for the product description.

          460.    The Transmission Defect and problems hereinbefore described rendered

   Plaintiffs' vehicles unmerchantable.

          461.    Ford failed to adequately remedy the Transmission Defect in Plaintiffs' vehicles

   within a reasonable time, and the vehicles continue to be in unmerchantable condition at the time

   of filing this Complaint.

          462.    As a result of Ford's breaches of implied warranties, Plaintiffs have suffered the

   damages set forth above.
          463'. To the extent that Plaintiffs' vehicles are covered by a lease or finance contract,

   Ford has a duty to indemnify Plaintiffs and hold Plaintiffs harmless should Plaintiffs prevail on

   their claims for breach of implied warranty.
          WHEREFORE, Plaintiffs request that this Honorable Court enter a judgment against Ford
   granting the following relief:




                                                  428
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.442 Filed 08/28/19 Page 432 of 442




          a.       Declare that acceptance has been properly revoked by Plaintiffs and for damages
   incurred in revoking acceptance or, alternatively, damages in whatever amount above $25,000
   Plaintiffs are found to be entitled;
          b.       A refund of the purchase or lease price paid by Plaintiffs for his or her vehicle;
           c.      An Order requiring Ford to indemnify Plaintiffs and hold Plaintiffs harmless with
   respect to any lease or finance contract covering Plaintiffs' vehicles;
          d.       Incidental, consequential and actual damages;
           e.      Costs, interest, and actual attorney fees; and
           f.      Such other relief this Court deems just and equitable.
                                               COUNT III
                        REVOCATION OF ACCEPTANCE PURSUANT TO
                MCL 440.2608 AND/OR DAMAGES PURSUANT TO MCL 440.2714(2)

           464.    Plaintiffs incorporate herein by reference each and every allegation contained in

   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

           465.    As described, supra, the non-conformities associated with the Transmission
   Defect were latent and not readily discoverable by Plaintiffs upon reasonable inspection and

   Ford represented that the aforesaid defects and non-conformities would be cured within a

   reasonable time; further Ford failed to disclose and in fact actively concealed the Transmission

   Defect and non-conformities as set forth above.

           466.    Ford has failed and/or refused to cure the aforesaid non-conformities within a

   reasonable time.
           467.    The non-conformities substantially impair the value of Plaintiffs' vehicles in that

   the defects or conditions with the vehicles have rendered the vehicles dangerous and

   unpredictable to operate and have caused Plaintiffs to lose faith in their vehicles.

           468.    As a result of Ford's breaches of express and implied warranties, Plaintiffs are

                                                    429
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.443 Filed 08/28/19 Page 433 of 442




   entitled to revoke acceptance pursuant to Uniform Commercial Code Sections 2-608 and/or 2A-

   508 or to damages sufficient to put each Plaintiff in as good a position as he or she would have

   been had Ford fully performed.
          469. Plaintiffs offer to tender their vehicles in exchange for a refund of the purchase

   or lease price, together with such incidental and consequential damages allowed by law.

          470. To the extent that Plaintiffs' vehicles are covered by a lease or finance contract,

   Ford has a duty to indemnify Plaintiffs and hold Plaintiffs harmless should Plaintiffs prevail on

   their claims for revocation.
          WHEREFORE, Plaintiffs request that this Honorable Court enter a judgment against Ford
   granting the following relief:
          a.      Declare that acceptance has been properly revoked by Plaintiffs and for damages
   incurred in revoking acceptance or, alternatively, damages in whatever amount above $25,000
   Plaintiffs are found to be entitled;
          b.      A refund of the purchase or lease price paid by Plaintiffs for his or her vehicle;
           c.     An Order requiring Ford to indemnify Plaintiffs and hold Plaintiffs harmless with
   respect to any lease or finance contract covering Plaintiffs' vehicles;
           d.      Incidental, consequential and actual damages;
           e.     Costs, interest, and actual attorney fees; and
           f.      Such other relief this Court deems just and equitable.
                                               COUNT IV
                              VIOLATION OF MCL 445.901, ET. SEQ.
                          (MICHIGAN CONSUMER PROTECTION ACT)
           471. Plaintiffs incorporate herein by reference each and every allegation contained in

   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

           472. Plaintiffs are "persons" as defined in the Michigan Consumer Protection Act,

                                                   430
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.444 Filed 08/28/19 Page 434 of 442




   MCL 445.902(d).
           473.   The transactions complained of herein constitute "trade or commerce" as defined

   in the Michigan Consumer Protection Act, MCL 445.902(g).

           474.   Ford engaged in the following unfair, unconscionable, or deceptive methods, acts,

   or practices in the conduct of trade or commerce:
           a.     Representing through its advertising, warranties, and other express representations
   that Plaintiffs' vehicles' transmissions had benefits or characteristics that they did not actually
   have;
           b.     Representing that Plaintiffs' vehicles' transmissions were of a particular standard
   or quality when they were not;
           c.     Advertising the Fusion Vehicles and in particular the Fusion Vehicles'
   transmissions with the intent not to sell them as advertised and, when so doing, concealing and
   suppressing facts material to the true characteristics, standards and qualities of the Fusion Vehicles
   and transmissions;
           d.     At the time of the aforesaid sales and leases, Ford knew or had reason to know that
   Plaintiffs' vehicles had the Transmission Defect and non-conformities described above, but failed
   to disclose this material information to Plaintiffs;
           e.     Failing to reveal material facts which tended to mislead Plaintiffs and which facts
   could not reasonably have been known by Plaintiffs;
           f.     Failing to adequately and properly inform Plaintiffs of their rights and remedies
   with respect to the transactions which are the subject of this Complaint;

           g.     Misrepresenting Plaintiffs' rights and/or failing to advise Plaintiffs of remedies
   with respect to the transactions which are the subject of this Complaint, as hereinbefore alleged;
           h.     Attempting to disclaim or limit the implied warranty of merchantability and fitness
   for use without clearly and conspicuously disclosing same;


                                                    431
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.445 Filed 08/28/19 Page 435 of 442




          i.      Failing to provide promised benefits, both as hereinbefore set forth and as promised
   or implied by operation of law;
          j.      Causing a probability of confusion or of misunderstanding as to Plaintiffs' legal
   rights, obligations, and/or remedies with respect to the purchase or lease of their vehicles;
          k.      Entering into a consumer transaction in which the Plaintiffs purportedly waived a
   right, benefit, or immunity provided by law, without clearly stating the waiver and obtaining
   Plaintiffs' specific consent to the waiver.
          475.    Ford's deceptive practices were specifically designed to induce Plaintiffs to buy

   their vehicles with the "upgraded" automatic transmission.

          476.    The above described conduct violated the Michigan Consumer Protection Act,

  specifically but not limited to MCL 445.903 and sub-paragraphs thereunder.

          477.    Upon information and belief, the aforesaid violations were not due to a bona fide

   error, inasmuch as Ford failed to have any procedures in place designed to prevent the aforesaid

   violations and, further, engaged in the same unfair and deceptive acts or practices in connection

   with the sale or lease of numerous other vehicles. Further, to this day, Ford continues to engage

   in the unlawful practices set forth above.

          478.    As a result of Ford's violations as set forth above, Plaintiffs have suffered a loss

   within the meaning of the Act, including both monetary and non-monetary and, also, are entitled

   to statutory damages, equitable relief and attorney fees as provided in the Michigan Consumer

   Protection Act, specifically, MCL 445.911.
           WHEREFORE, Plaintiffs pray for Judgment against Ford in whatever amount above
   $25,000 Plaintiffs are found to be entitled, together with equitable relief, actual and/or statutory
   damages, interest, costs, and reasonable attorney fees as provided by statute.
                                                 COUNT V
                  UNIFORM COMMERCIAL CODE - UNCONSCIONABILITY

                                                   432
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.446 Filed 08/28/19 Page 436 of 442




          479.    Plaintiffs incorporate herein by reference each and every allegation contained in

   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

          480.    At all times relevant hereto, Ford has had superior knowledge concerning the

   above described Transmission Defect and which defect was known to Ford prior to the time of

   Plaintiffs' purchases or leases.

          481.    Despite Ford's superior knowledge, Ford failed to disclose the Transmission

   Defect to Plaintiffs and, further, actively concealed the Transmission Defect from Plaintiffs.

          482.    As a result of Ford's intentional misconduct, any limitation on Plaintiffs'

   remedies for breach of express or implied warranties would be unconscionable under Uniform

   Commercial Code Sections 2-302 and/or 2A-108.
          WHEREFORE, Plaintiffs pray that this Honorable Court strike any contractual limitations
   on Plaintiffs' remedies as unconscionable and that Plaintiffs be granted such other and further
   relief as this Court deems appropriate.
                                               COUNT VI
                            FRAUD AND/OR MISREPRESENTATIONS
                          INCLUDING FRAUDULENT CONCEALMENT

          483.    Plaintiffs incorporate herein by reference each and every allegation contained in
   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

          484.    Ford committed fraud by allowing to be sold to Plaintiffs their Fusion vehicles

   without disclosing that their vehicles and their automatic transmissions were defective and

   susceptible to sudden and premature failure.
          485.    In particular, Plaintiffs are informed, believe, and thereon allege that prior to

   Plaintiffs acquiring their vehicles, Ford was well aware and knew that the transmissions

   integrated in Plaintiffs' Vehicles were defective but failed to disclose this fact to Plaintiffs at the


                                                    433
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.447 Filed 08/28/19 Page 437 of 442




   time of sale and thereafter.2

          486.    Specifically, Ford knew or should have known that Plaintiffs' vehicles had the

   Transmission Defect. The Transmission Defect presents a safety hazard and is unreasonably

   dangerous to consumers because it can suddenly and unexpectedly affect the driver's ability to

   control the vehicle's speed, acceleration, and deceleration.

          487.    Plaintiffs are informed, believe and thereon allege that Ford acquired its

   knowledge of the Transmission Defect prior to Plaintiffs acquiring their vehicles, through
   sources not available to consumers such as Plaintiffs, including but not limited to pre-production

   and post-production testing data, early consumer complaints about the Transmission Defect

   made directly to Ford and its network of dealers, aggregate warranty data compiled from Ford's

   network of dealers, testing conducted by Ford in response to these complaints, as well as
   warranty repair and part replacements data received by Ford from Ford's network of dealers,

   amongst other sources of internal information.
          488.    Plaintiffs are informed, believe, and thereon allege that while Ford knew about

   the Transmission Defect, and its safety risks since at least 2009, if not before, Ford nevertheless

   concealed and failed to disclose the defective nature of Plaintiffs' vehicles and their automatic

   transmissions to Plaintiffs at the time of sale and thereafter. Had Plaintiffs known that their
   vehicles suffered from the Transmission Defect, Plaintiffs would not have purchased their

   vehicles.

          489.    Plaintiffs allege that Ford knew that their vehicles and their automatic

   transmissions suffered from an inherent defect, was defective, would fail prematurely, and was



         2 Indeed, Ford has issued various technical bulletins to its dealers (not consumers)
   concerning the defective transmissions integrated in Fusion Vehicles as outlined in this
   Complaint.


                                                  434
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.448 Filed 08/28/19 Page 438 of 442




   not suitable for its intended use.
          490. Ford was under a duty to Plaintiffs to disclose the defective nature of their

   vehicles and their automatic transmissions, its safety consequences and/or the associated repair

   costs because:
          a.         Ford acquired its knowledge of the Transmission Defect and its potential
   consequences prior to Plaintiffs acquiring their vehicles, though sources not available to consumers
   such as Plaintiffs, including but not limited to pre-production testing data, early consumer
   complaints about the Transmission Defect made directly to Ford and its network of dealers,
   aggregate warranty data compiled from Ford's network of dealers, testing conducted by Ford in
   response to these complaints, as well as warranty repair and part replacements data received by
   Ford from Ford's network of dealers, amongst other sources of internal information;
           b.        Ford was in a superior position from various internal sources to know (or should
   have known) the true state of facts about the material defects contained in Fusion Vehicles
   equipped with automatic transmissions; and
           c.        Plaintiffs could not reasonably have been expected to learn or discover of the
   Vehicle's Transmission Defect and its potential consequences until well after Plaintiffs purchased
   their vehicles.
           491. In failing to disclose the Transmission Defect to Plaintiffs, Ford has knowingly

   and intentionally concealed material facts and breached its duty not to do so.

           492. The facts concealed or not disclosed by Ford to Plaintiffs are material in that a

   reasonable person would have considered them to be important in deciding whether or not to

   purchase/lease the vehicle. Had Plaintiffs known that their vehicles and their transmissions were

   defective at the time of sale, they would not have purchased their vehicles.

           493. Plaintiffs are reasonable consumers who do not expect their transmissions to fail

   and not work properly. Plaintiffs further expect and assume that Ford will not sell or lease

                                                   435
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.449 Filed 08/28/19 Page 439 of 442




   vehicles with known material defects, including but not limited to those involving the vehicles'

   transmissions and will disclose any such defect to its consumers before selling such vehicles.

          494.    As a result of Ford's misconduct, Plaintiffs have suffered and will continue to

   suffer actual damages.
          495.    Ford repeatedly and publicly represented that the automatic transmissions in

   Fusion Vehicles provide superior function, utility, reliability and other benefits and

   characteristics, for example: a "smooth-shifting 6-speed automatic" (2010 & 2011 Ford Fusion

   Brochure).

          496.    Ford's representations were expected and intended to induce Plaintiffs to

   purchase Plaintiffs' vehicles equipped with automatic transmissions.

          497.    Ford further withheld and continues to withhold information concerning the
   defects set forth herein, and affirmatively misrepresented and continues to misrepresent the

   above described symptoms as being "normal," when Ford knew and continue to know that its

   representations and omissions are misleading and, in fact, Ford intended its representations and
   omissions to mislead Plaintiffs concerning the nature and existence of the above described

   Transmission Defect.

          498.    Plaintiffs, reasonably relying on Ford's representations and omissions were

   deceived into purchasing their vehicles at prices far in excess of the values which would have

   been assigned to such vehicles had these transmission defects and dangers been disclosed;

   further, Ford's representations and omissions deceived Plaintiffs concerning the existence of the

   defects and Plaintiffs' rights and remedies with respect to the Transmission Defect.

          499.    Had Plaintiffs known of the true nature of the Transmission Defect described

   herein, Plaintiffs would not have purchased or leased the vehicles or, alternatively, would not

   have paid the contract price therefore.


                                                 436
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.450 Filed 08/28/19 Page 440 of 442




          500.    Ford's representations and omissions as herein alleged were undertaken as an

   affirmative scheme designed to prevent Plaintiffs from obtaining information about the nature

   and existence of their claims involving their vehicles' defective transmissions. In furtherance of

   this scheme, Ford also represented to Plaintiffs that the symptoms described above were

   "normal," or were somehow the fault of the Plaintiffs, or that the problems had been repaired.

   All of these statements were false and made with the intent to deceive and mislead Plaintiffs who

   relied on the statements to their detriment by failing to secure multiple repairs often required to

   substantiate claims and submit said claims earlier. Furthermore, Ford actively discouraged

   Plaintiffs from discovering the nature and existence of and thereby eliminate or restrict their

   ability to substantiate their claims which require documentary evidence of multiple repairs or

   repair attempts by: (a) charging "inspection fees" for warranty work in order to deter Plaintiffs
   from seeking repairs and submitting claims timely; (b) refusing to service vehicles because

   Plaintiffs have commenced litigation against Ford, to limit the number of repairs or repair

   attempts; and (c) failing to provide service records upon request by Plaintiffs, to further limit

   Plaintiff's ability to corroborate the existence of multiple repairs or repair attempts.

          501.    Plaintiffs did not discover, and should not have discovered, that the symptoms

   they were experiencing with their vehicles' transmissions were not "normal" or "normal driving

   characteristics" as represented by Ford but, rather, indicia of a defect entitling Plaintiffs to bring

   claims for relief; Plaintiffs have filed this Complaint within 2 years of when they discovered or

   should have discovered the existence of their claims.
          WHEREFORE, Plaintiffs pray that this Honorable Court enter Judgment against Ford in
   whatever amount above $25,000.00 Plaintiffs are found to be entitled, together with interest, costs
   and attorney fees, plus such other and further relief as this Court deems appropriate.
                                               COUNT VII


                                                    437
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.451 Filed 08/28/19 Page 441 of 442




                                      UNJUST ENRICHMENT

          502.    Plaintiffs incorporate herein by reference each and every allegation contained in

   the preceding and succeeding paragraphs as though herein fully restated and re-alleged.

          503.    As the intended and expected result of its conscious wrongdoing, Ford has

   profited and benefitted from the purchase and leasing of Plaintiffs' vehicles, in that Ford sold

   Plaintiffs defective products for the price of non-defective products.

          504.    Ford has voluntarily accepted and retained these profits and benefits, derived from

   Plaintiffs, with full knowledge and awareness that, as a result of Ford's fraud and other conscious

   and intentional wrongdoing, Plaintiffs were not receiving products of the quality, nature, fitness,
   or value that had been represented by Ford or that Plaintiffs, as reasonable consumers, expected.

          505.    By virtue of the conscious wrongdoing alleged in this Complaint, Ford has been

   unjustly enriched at the expense of the Plaintiffs, who are entitled to in equity, and hereby seek,

   the disgorgement and restitution of Ford's wrongful profits, revenue, benefits, to the extent, and

   in the amount, deemed appropriate by the Court, and such other relief as this Court deems just

   and proper to remedy Ford's unjust enrichment.
          WHEREFORE, Plaintiffs pray that this Honorable Court enter Judgment against Ford for
   equitable relief, including but not limited to, disgorgement and restitution of Ford's wrongful
   profits, revenue, benefits, to the extent, and in the amount, deemed appropriate by the Court, and
   such other relief as this Court deems just and proper to remedy Ford's unjust enrichment.




                                                  438
Case 2:19-cv-12533-SFC-DRG ECF No. 1-1, PageID.452 Filed 08/28/19 Page 442 of 442




                                  DEMAND FOR JURY TRIAL
         Plaintiffs hereby demand a jury trial in the above entitled cause.


                                                   Respectfully submitted,
                                                   STERN LAW, PLLC
                                                   BY:/s/ Kenneth A. Stern
                                                   KENNETH A. STERN (P30722)
                                                   Attorneys for Plaintiffs
                                                   41850 W. Eleven Mile Road, Suite 121
                                                   Novi, MI 48375-1857
                                                   (248) 347-7315
                                                   ken@stemlawonline.com

                                                   CONSUMER LEGAL REMEDIES, APC
                                                   BY:/s/ Allen-Michel D. Resnick
                                                   ALLEN-MICHEL D. RESNICK
                                                   JOHN NEIL GIELEGHEM
     -
                                                   Co-Counsel for Plaintiffs
                                                   The Resnick Building
                                                   331 North Beverly Drive, Suite 2
                                                   Beverly Hills, CA 90210-4715
                                                   (310) 213-1398
                                                   mresnick@clrattorney.com
                                                   ng@clrattomey.com

   DATED: August 2, 2019




                                                 439
